Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 1 of 128 PageID #: 7567
                                                      Redacted Version



                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE


 GIGI JORDAN,

                        Plaintiff,
                                                        C.A. No. 14-01485-GAM
                -against-

 RAYMOND A. MIRRA, JR.,                                 ORAL ARGUMENT REQUESTED

                        Defendant.



    PLAINTIFF’S OBJECTIONS TO THE SPECIAL MASTER’S FEBRUARY 27, 2019
                     REPORT AND RECOMMENDATION


        Plaintiff submits these objections, pursuant to Fed. R. Civ. P. 53(f)(2), to the Special

 Master’s February 27, 2019 Report and Recommendation (the “R&R”). See D.I. 316. The

 standard of review provided under Fed. R. Civ. P. 53(f)(3) and (4) requires that the District Judge

 must decide de novo all objections to findings of fact and conclusions of law made or

 recommended by the Special Master.

                                            OVERVIEW

        At the outset, it is important to understand the nature of this case. Plaintiff sues for breach

 of warranty based on defendant’s failure to list certain assets on the SDA. Defendant has that

 information, not plaintiff. That basic imbalance in information should guide review of the R&R.

        The Report recommends denying the only means available to plaintiff to obtain the

 financial documents needed. Without neutral third-party vendor imaging of defendant’s

 accounting files, plaintiff will be unable to prosecute her claim. She cannot otherwise obtain the

 books and records that detail the scope and value of the assets and liabilities defendant did not


                                                                                  Docket No. 317
                                                  1                               Date: March 13, 2019
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 2 of 128 PageID #: 7568




 list in the SDA because defendant will not produce them.

        The Report then recommends discovery obligations be imposed on plaintiff, although

 defendant – not plaintiff – has virtually all of the financial and accounting books and records

 containing the information the Report requires of plaintiff – information she does not have.

 Plaintiff’s access to those records continues to be limited to what defendant chooses to disclose –

 an extremely limited percentage of the accounting records needed.

        Plaintiff objects to the R&R, and requests the Court:

        1. Enforce its prior orders compelling defendant to produce his Peachtree
           accounting records in their native file format as our RFPs requested, and
           grant plaintiff’s request for a neutral third-party vendor to image any
           remaining unproduced accounting and financial documents. Neutral third
           party vendor imaging of defendant’s native ESI access files will provide
           plaintiff the only means to obtain these documents. If the R&R is adopted
           otherwise in this respect, it would preclude this crucial discovery;

        2. Decline to impose the disproportionate discovery obligations on plaintiff
           the R&R recommends, on the misapprehension that plaintiff (rather than
           defendant) has the crucial financial and accounting discovery needed. At
           the least, defendant should produce his documents 60 days before
           plaintiff’s interrogatory responses based on those documents are due; and

        3. Grant plaintiff’s request for essential counterclaim discovery – Mirra’s
           proof of payment – the linchpin evidence of his alleged damages.

        I.      The Court Should Not Relieve Defendant of His Obligation to Produce the
                Crucial Discovery Plaintiff Needs to Prosecute Her Claim and Instead
                Should Order His Native ESI Files Be Produced

        Plaintiff’s September 19 and November 20, 2018 letters to the Special Master detailed the

 scope of the discovery plaintiff needs. Plaintiff’s letters then demonstrated the timeline of

 defendant’s discovery recalcitrance in refusing to produce them, attaching demonstrative charts

 that showed for the 60 companies (and defendant Mirra’s personal financial records) ordered,

 defendant produced less than 14% of the tax returns and 8% of the general ledgers. (See Pl. Nov.

 20, 2018 Ltr, Ex. A). Moreover, we explained that even where those sparse records were



                                                  2
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 3 of 128 PageID #: 7569




 produced, they revealed transactions in the millions that are missing and cannot be traced from

 the partial, manipulated, non-native accounting files defendant produced. (Id.) Although,

 defendant excused his incomplete production of the accounting records in non-native Microsoft

 Excel (“Excel”) and TIFF format as acceptable, the attached affidavit of our forensic accountant

 and business valuation expert explains why defendants’ non-native Excel and TIFF files are

 insufficient. (See Warshavsky Mar. 13, 2019 Aff. at ¶¶ 25-29, 39-43 and at passim; see also Def.

 Nov. 6, 2018 Ltr. at 6-8, Ex. B).

        With no other path to obtain the key accounting and financial documents, our September

 19 letter asked that a neutral third-party vendor be permitted to image defendant’s native

 Peachtree/Sage 50 accounting files (the accounting software in which they were ordinarily

 maintained). (See Pl. Sept. 19, 2018 Ltr. at 12-15, D.I. 288).

        The R&R not only rejects the request for neutral third-party vendor imaging, but also

 recommends relieving defendant altogether of his obligation to provide his accounting records in

 their native ESI file format – Peachtree/Sage 50. (See Feb. 27, 2019 R&R at 25-26, Ex. A at ¶ 5,

 D.I. 316; see also Pl. May 8, 2018 RFP at p. 17, ¶¶ 5, 7, Ex. C).

        This recommendation is confusing. While the Report recommends the Court order a

 substantial number of new financial documents about 24 additional companies, and reiterates the

 need for defendant to produce those documents responsive to our first RFPs (which defendant

 has not yet done), the R&R provides no insight as to how plaintiff will obtain them without the

 neutral third-party imaging requested.1




 1
   See Feb. 27, 2019 R&R at 1 (“I recommend that the Court enter the attached order, requiring
 the production of responses to Ms. Jordan’s supplemental requests for the production of
 documents served on 5/8/18 and 9/12/18.”); see also id. at Ex. A, ¶¶ 1-2.


                                                  3
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 4 of 128 PageID #: 7570




        If the R&R is endorsed, rejecting our request for the imaging, defendant’s ongoing

 concealment of the basic evidence required to prosecute our claim will be rewarded. For

 example, defendant produced not a single general ledger – the most basic accounting record – for

 at least 25 of the companies listed in our first RFPs.2 One of those 25 companies was Physician’s

 Oncology Network Inc. (“P.O.N.I.”), a company that defendant dissolved on March 1, 2008 at

 the height of the SDA negotiation (leaving P.O.N.I. off the SDA Schedules). (See Pl. May 23,

 2018 Ltr. at 3, D.I. 242). Plaintiff only later discovered that defendant had wired $1 million to

 P.O.N.I. in 2005 from an account only plaintiff was authorized to control. This Court compelled

 defendant to produce those records, but he has not. (See Jun. 13, 2018 Order, D.I. 257; Jul. 25,

 2018 Order, D.I. 269). Without production of P.O.N.I.’s basic accounting records, the only

 P.O.N.I.-related damages plaintiff can prove is the $1 million she already knew about from her

 own bank records, having obtained no other information about P.O.N.I. in discovery.

        Appendices I, II and III3 show the small fraction of basic accounting and financial

 records defendant produced for the crucial period from 2002-2008/9,4 which include only:

               13% of the general ledgers;
               23% of the tax returns;
               0% of the bank statements;
               2% of the balance sheets; and
               14% of the income statements.

 Without the native financial and accounting records requested, plaintiff cannot identify the

 entities, assets, liabilities and values defendant did not list in the SDA, and will be prejudiced in


 2
   See Appendix I.A, listing the companies for which general ledgers were requested, but not
 produced, at No.’s 4, 11-14, 19, 25, 27, 29-31, 33, 35, 37, 40, 42, 44, 47-48, 50-52, 57, 59 - 61.
 3
   Appendix II lists the missing records, and Appendix III provides detail by month for the
 missing records identified in Appendix I (as to the partial versus entirely absent records).
 4
   These demonstratives represent only the periods from 2002-2008/9, plaintiff reserves the right
 for need of all documents for all relevant periods, and the demonstratives do not in any way
 indicate Plaintiff’s waiver otherwise.


                                                   4
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 5 of 128 PageID #: 7571




 her ability to prosecute her breach of warranty claim. (See Warshavsky Mar. 13, 2019 Aff. at ¶¶

 14-24 and at passim). The affidavit of our forensic accounting expert explains the crucial need of

 the financial documents not produced. (Id. at ¶¶ 16-24 and at passim). The Court has twice

 compelled these documents, the R&R reinforces the need for defendant to produce them, and

 plaintiff therefore requests that the Court order the neutral third-party imaging that will yield

 those records. (See Jun. 13, 2018 Order, D.I. 257; Jul. 25, 2018 Order, D.I. 269; Feb. 27, 2019

 R&R at 1, D.I. 316).

         II.    The Report Recommends Discovery Requirements Be Imposed on Plaintiff
                that Are Disproportionate to the Needs of the Case

         Plaintiff Does Not Have the Information Needed to Amend Her Interrogatory

 Responses. Given the nature of the case, the R&R misdirects discovery obligations to plaintiff

 that (at this stage), should apply only to defendant, namely, requiring that plaintiff should amend

 her interrogatory responses within 60 days, and list every entity, asset, liability and value she

 claims defendant omitted from the SDA, suffering the extreme penalty of claim preclusion at

 trial if she fails to fully identify them now. (See Feb. 27, 2019 R&R at 1, 32-37, Ex. A at ¶ 9, D.I.

 316).

         This recommendation seems to turn the equities at play in this case on their head.

 Plaintiff does not have the financial records needed to provide the information defendant’s

 contention interrogatories request of her. (See Warshavsky Mar. 13, 2019 Aff. at ¶¶ 14-29 and at

 passim). The Report recommends – that within the same 60-day time period as defendant should

 produce his complex financial records for 24 new companies – plaintiff should respond to

 contention interrogatories about them. (See Feb. 27, 2019 R&R at 1, 4-6, 32-37, Ex. A at ¶¶ 1-2,

 9, D.I. 316). Plaintiff will be unable to cull, analyze and summarize the assets and liabilities

 contained in records she will not yet have even received, since defendant will be producing them



                                                   5
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 6 of 128 PageID #: 7572




 in the same timeframe. Besides this, as the attached affidavit of our forensic accounting expert

 explains, “plaintiff does not possess the necessary information to identify the entities, assets,

 liabilities, and other values omitted from the SDA, or to conduct a valuation of these items,

 because the defendant has not produced sufficient documentation to enable her to do so.” (See

 Warshavsky Mar. 13, 2019 Aff. at ¶ 14). Even where these vital documents are provided,

 “[i]dentifying which entities, assets, liabilities, and other values were omitted from the SDA

 requires a complex forensic analysis, which includes tracing transactions through the various

 interrelated financial and accounting records for the numerous entities defendant established, and

 analyzing” them – properly the subject of expert analysis and findings. (Id. at ¶¶ 45-49, 50); see

 also Farran v. Johnston Equip., Inc., No. CIV. A. 93-6148, 1995 WL 298223, at *4 (E.D. Pa.

 May 11, 1995) (“[Plaintiff] is reminded of its duty to supplement its [interrogatory] responses []

 [as] its expert witnesses and reports become available.”); see also Pers. Audio, LLC v. Google

 LLC, No. CV 17-1751-CFC-CJB, 2018 WL 4502002, at *1 (D. Del. Sept. 20, 2018); In re

 Cyclobenzaprine Hydrochloride Extended-Release Capsule Patent Litig., Civ. No. 09-MD-2118-

 SLR, 2013 WL 12291705, at * 1 (D. Del. Oct. 22, 2013).

         Where more than 90% of the ordered business records are not yet produced, and the

 Report recommends that a substantial number of additional records should be ordered, it is

 premature to ask plaintiff to explicitly identify all of the entities, assets, liabilities, and values she

 claims defendant omitted, much less suffer claim preclusion where that listing is incomplete.

 Farran, 1995 WL 298223, at *4 (“Although [Plaintiff] has a duty under Rule 26(e) to

 supplement [her] answers to interrogatories…[Plaintiff] cannot be expected to provide

 information not yet ascertained due to [Defendant’s] own delay”). At most, all plaintiff can do in




                                                     6
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 7 of 128 PageID #: 7573




 amending her interrogatory responses now would be to state the bank accounts and names of

 entities reflected in the small percentage of records defendant has produced to date.

        Plaintiff’s Interrogatory Responses Properly Refer Defendant to His Own Business

 Records. The Report appears to mistakenly read plaintiff’s interrogatory responses, directing

 defendant to the bates numbers of his own business records produced in the RICO case

 (containing the only information she has to answer them), as if instead plaintiff dumped her own

 documents on him. (See Feb. 27, 2019 R&R at 36, D.I. 316). By this misunderstanding, the

 Report found that it is not “Mr. Mirra’s obligation to review Ms. Jordan’s document production

 for the answers to his interrogatories” out of the “morass” of documents she produced. (Id. at 33,

 36, emphasis added). The Report overlooked that the “morass” of documents referred to were

 defendant’s own records, therefore it is not the case that defendant is “forced to defend at trial

 against claims that he had no knowledge of prior to evidence being presented at trial” as the

 Report concludes. (Id. at 36).

        There is no unfair surprise to defendant here, since these are his own business records.

 Instead it is plaintiff who is struggling to glean from defendant’s incomplete “morass” of

 documents the entities, assets, liabilities, and values defendant did not list.

        Because of this confusion, the Report overlooks that Rule 33(d) and the relevant case law

 supports plaintiff’s reference to defendant’s own business records, where they answer his

 questions better than she can. See Pappas v. Loew's, Inc., 13 F.R.D. 471, 473 n. 3 (M.D. Pa.

 1953) citing Cinema Amusements, Inc. v. Loew's Inc., D.C. Del.1947, 7 F.R.D. 318, at 321, 322

 (Where, as here, “the matter inquired of be only found in records or documents” that are readily

 available to defendant, courts find “no reason would seem to exist to cast the burden of effort or

 expense upon the interrogated party” to ferret out that information from defendant’s records); see




                                                    7
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 8 of 128 PageID #: 7574




 also Id. citing Byers Theatres, Inc. v. Murphy, D.C.Va.1940, 1 F.R.D. 286, at page 289, Klein v.

 Leader Elec. Corp., D.C.Ill.1948, 81 F.Supp. 624, at page 625 (“[i]t is also obvious that one

 party should not be allowed to require another to make investigation, research or compilation of

 data or statistics for him which he might equally as well make for himself.”); Pl. Nov. 20 Ltr. at

 5-6, Ex. A.

        We ask that the Court decline to endorse the Report’s recommendation that plaintiff be

 required to amend her interrogatory responses until 60 days after the documents the Court

 ordered, and the new documents the R&R recommends be ordered, are produced to plaintiff,

 such that her forensic accounting experts have sufficient time to analyze and report the

 information needed for plaintiff to amend them.

        Only One Deposition of Plaintiff is Needed. This Court’s Scheduling Order provides for

 the depositions of plaintiff and the defendant, neither of which has been conducted (or

 scheduled) as yet. (See Feb. 1, 2018 Order at 3(f)(i), (iii), D.I. 209). In response to defendant’s

 initial objections about Plaintiff’s adequate search for responsive records in this case – later

 withdrawn as “moot[ed]” at the January 11 hearing – the Report recommends a deposition of

 plaintiff on that subject to occur within 60 days. (See Feb. 27, 2019 R&R at 1, D.I. 316.; see also

 Tr., Jan. 11, 2019 at 71:23-25; 88:15-20, Ex. D).

        It is unclear whether this limited deposition as recommended is in addition to, or intended

 as instead of, the general deposition of plaintiff this Court’s Scheduling Order requires. (See Feb.

 1, 2018 Order at 3(f)(iii), D.I. 209). Regardless, one general deposition of plaintiff provides

 defendant ample opportunity to query plaintiff on such issues (to the extent they exist). We

 believe no additional deposition of plaintiff is needed for the express purpose recommended.




                                                   8
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 9 of 128 PageID #: 7575




          III.   The R&R Overlooked the Parties’ Agreement that Defendant Would Amend
                 His Interrogatory Responses

          The Report overlooks the parties’ agreement that defendant would amend his

 interrogatory responses to conform with the same scope of discovery this Court set for his

 document production by September 30. (See Jun. 13, 2018 Order, D.I. 257; Jul. 25, 2018 Order,

 D.I. 269; see also Def. Sept. 13, 2018 Ltr. at 2, Ex. E). Our September 19 letter explained that

 defendant agreed to do so, citing his September 13 letter to plaintiff as follows:

          Second, we discussed Ms. Jordan’s request that Mr. Mirra amend his
          interrogatory responses in light of the Court’s rulings regarding the scope
          of document discovery in this action. We agreed to do so. We will serve
          amended responses by September 30, as you have requested.

 (See Pl. Sept. 19, 2018 Ltr. at 6, D.I. 288; see also Def. Sept. 13, 2018 Ltr. at 2, emphasis added,

 Ex. E). Because discovery was stayed just before September 30, defendant has not so amended

 his interrogatory responses, and the R&R is silent on this point. We ask the Court to so order that

 defendant amend his interrogatory responses, as agreed, within 60 days (or should the Court

 prefer, Plaintiff reserves the right to address this issue directly to the Special Master).

          IV.    Plaintiff Needs Proof That Defendant Paid the Legal Bills Himself.

          Our letters to the Special Master after Mirra’s surprise production of 800 pages of legal

 bills (during the stay of discovery) appended to his November 20 summary judgment motion on

 the counterclaims, explained our need of the other counterclaim discovery our RFPs requested –

 and this Court ordered – but Mirra had not produced.5



 5
     See Jordan’s 5/8/18 RFPs, expressly requesting at RFP No. 62,

          …[for] All Documents…related to Your Counterclaims' assertion of “damages,”
          “attorney fees,” and “costs," produce all Documents, including: All Documents Related
          to letters of engagement, retention agreements, …[and] All Documents Related to Your
          bills…[including] Your payment of the “attorney fees,” “costs," and all other “damages"
          asserted.


                                                    9
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 10 of 128 PageID #: 7576




        The crucial evidence needed is proof of Mirra’s direct payment of the bills. Based on

 Mirra’s business records produced in this case (and Jordan’s general knowledge of Mirra’s

 business practices), it is possible, if not probable, that RAM Capital (or another of Mirra’s many

 holding companies) paid some or all of the legal bills submitted as Mirra’s counterclaim

 damages.

        Because the bills appended to Mirra’s summary judgment motion reflect six different

 suits – involving other plaintiffs, and in one case where Mirra is not a party himself – proof of

 Mirra’s payment is vital. The lack of defendant’s personal payment would be dispositive of his

 breach of contract claim. Since Mirra is the only person with standing, lacking personal

 damages, the counterclaim fails as a matter of law. See Meade v. Kiddie Acad. Domestic

 Franchising, LLC, 501 F. App’x 106, 108 (3d Cir. 2012) (“[a] shareholder – even the sole

 shareholder – does not have standing to assert claims alleging wrongs to the corporation.”); see

 also In re Kaplan, 143 F.3d 807, 811-12 (3d Cir. 1998) (“a shareholder (even a shareholder in a

 closely-held corporation) may not sue for personal injuries that result directly from injuries to the

 corporation… since [Plaintiff] chose to structure his business in the corporate form and received

 the benefits of that form by avoiding liability for [Corporation’s] debts, the derivative injury rule

 prevents him from piercing the corporate veil in reverse in order to recover individually for

 [Corporation’s] losses”); Pitchford v. PEPI, Inc., 531 F.2d 92 (3d Cir. 1975); Oakmont Note

 Grp. LLC v. Andrews, No. CIV.A. 12-5257, 2013 WL 4184359, at *4 (E.D. Pa. Aug. 15, 2013)

 (“…a member of a LLC cannot sue in its own name for injuries to the limited liability

 company.”); Hvizdak v. United States, No. CIV.A. 14-1296, 2015 WL 5098745, at *3 (W.D. Pa.

 Aug. 31, 2015)(“Where a plaintiff’s complaint alleges only harm to the limited liability

 company, the plaintiff cannot recover, because the harm to him or her, as a member, is




                                                  10
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 11 of 128 PageID #: 7577




 indirect.”); Roy v. Banco Popular de Puerto Rico, No. ST-14-CV-306, 2018 WL 4178704, at *3

 (V.I. Super. Aug. 29, 2018)(“That an individual member of an LLC may not sue individually for

 injuries to the LLC is a rule firmly established and widespread in U.S. jurisdictions.”).

        The R&R is silent on our request for Mirra’s proof of payment. We ask the Court order

 Mirra to produce this evidence, which Jordan should receive before being required to respond to

 Mirra’s summary judgment motion on the counterclaim.

        The Report also recommends denial of the discovery Jordan requested regarding the

 letters of retention and billing arrangements by an erroneous finding that Jordan did not request,

 and the Court did not therefore order those records.6 In fact, Jordan’s RFP No. 62 expressly

 requested in regard to the counterclaim: “all letters of engagement, retention agreements, …[and]

 All Documents Related to … Your payment of the ‘attorney fees,’ ‘costs,’ and all other

 ‘damages’ asserted.” (See Pl. May 8, 2018 RFPs, Ex. C). And this Court endorsed that, ordering

 that defendant must “comply with plaintiff’s Request for Production, with the only modifications

 being those outlined in [the] June 13, 2018 Clarification Order.” (Jul. 25, 2018 Order, D.I. 269 at

 1). Echoing the Court’s endorsement of our request for the counterclaim evidence is the Court’s

 Scheduling Order, requiring document discovery of the “newly interposed counterclaims by

 Counterclaim-Plaintiff Mirra.” (See Feb. 1, 2018 Order at 3(b)(i), D.I. 209).

        Given that six other matters are billed together, with parties other than Mirra represented

 by the law firm, and all those bills are included among the claimed damages appended to the

 summary judgment motion, Jordan should be able to receive the retention letters requested for



 6
   See Feb. 27, 2019 R&R at 30, D.I. 316 (“Contrary to Ms. Jordan’s assertion, the production of
 Mr. Mirra’s legal bills was not addressed by the Court’s 7/25/18 Order as her 5/8/18 requests for
 the production of documents, which were the subject of the Order, do not contain a request for
 the legal bills supporting Mr. Mirra’s counterclaims.”).



                                                 11
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 12 of 128 PageID #: 7578




 each matter the law firm was engaged. We ask the Court enforce its prior order that these

 documents must be produced.

                                            CONCLUSION

        The Court should order the following relief regarding plaintiff’s objections to the R&R:

        1.        Within 60 days defendant must produce the Peachtree/Sage 50 accounting
                  records reflected in Appendix I - A, D and E (the general ledgers, balance
                  sheets and income statements) for the periods indicated therein.

        2.        Should defendant fail to produce the Peachtree/Sage 50 native files identified
                  within 60 days of such order, a neutral third party vendor should image them
                  for production to plaintiff.

        3.        The Court should reject the Report’s recommendations that plaintiff be required
                  to amend her interrogatory responses where defendant’s production of
                  documents is incomplete. Should any amendment of plaintiff’s interrogatory
                  responses be required, the Court should require that she must do so only 60
                  days after the necessary documents are received, and plaintiff’s forensic
                  accountant and business valuation expert has the opportunity to analyze the
                  information requested.

        4.        The Court should reject the recommendation that plaintiff sit for a specific
                  deposition on only the subject of her search for discovery documents in this
                  case.

        5.        Within 60 days, defendant provide his amended interrogatory responses as
                  stipulated, to conform with the scope of discovery this Court ordered on July 25
                  and June 13, 2018.

        6.        Within 30 days, Mirra produce all proof of payment, all retainer letters, and
                  memorialization of billing arrangements related to the legal bills defendant
                  adduces as evidence of damages to his November 20, 2018 summary judgment
                  motion on the counterclaims. Jordan’s opposition to the summary judgment
                  motion on the counterclaims should not be required until after such time that
                  evidence is produced.




                                                12
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 13 of 128 PageID #: 7579




       Dated: March 13, 2019



                                           Respectfully submitted,

                                           SULLIVAN • HAZELTINE •
                                           ALLINSON LLC

                                           By: /s/ E.E. Allinson III
                                           Elihu E. Allinson III (DE Bar No. 3476)
                                           901 North Market Street, Suite 1300
                                           Wilmington, Delaware 19801
                                           Tel: (302) 428-8191
                                           Fax: (302) 428-8195
                                           zallinson@sha-llc.com

                                           EMERY CELLI BRINCKERHOFF
                                             & ABADY LLP
                                           Daniel J. Kornstein
                                           600 Fifth Avenue
                                           New York, New York 10020
                                           Tel: (212) 763-5000
                                           Fax: (212) 763-5001
                                           dkornstein@ecbalaw.com

                                           RIVKIN RADLER LLP
                                           Max Gershenoff
                                           926 RXR Plaza
                                           Uniondale, New York 11556
                                           Tel: (516) 357-3000
                                           Fax: (516) 357-3333
                                           max.gershenoff@rivkin.com

                                           Attorneys for Plaintiff and Counterclaim-
                                           Defendant Gigi Jordan




                                      13
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 14 of 128 PageID #: 7580




                     APPENDIX I




                   Appendix I to Plaintiff’s March 13, 2019 Objections
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 15 of 128 PageID #: 7581
                                      APPENDIX I.A – GENERAL LEDGER MATRIX OF MISSING RECORDS


% PRODUCED: 13%                               PRODUCED
(FROM 2002 TO 2009)                           NOT PRODUCED
                                              NOT REQUESTED


RECORDS SOUGHT                                   2002         2003        2004         2005         2006   2007   2008   2009
1 Defendant ‐ Raymond A. Mirra
2 AAA Equipment Rentals, LLC
3 AAA Grading & Paving LLC
4 Access Healthcare Services, LLC
5 Access Pharmaceutical Services, LLC
6 Access Therapeutics, Inc.
7 Advanced Research Corporation
8 Alliance Ambulatory Infusion Center, LP
9 Apogenics Healthcare, Inc.
10 Apogenics, Inc.
11 Ashland Pharmacy, Inc.
12 Atlanta I.D. Group, P.C.
13 Atlas Medical Equipment, Inc.
14 Atlas Nursing Services, Inc.
15 Atlas Respiratory Services, Inc.
16 Biomed America, Inc.
17 Biomed California, Inc.
18 Biomed Florida, Inc.
19 Biomed Healthcare, Inc.
20 Biomed Kansas, Inc.
21 Biomed PA, Inc.
22 Biomed Pharmaceuticals, Inc.
23 Biomed Texas, Inc.
24 Bio‐Medical Innovations, Inc.
25 Bio‐Medical Marketing Services, Inc.
26 Cancer Innovations, Inc.
27 Complete Communications, Inc.
28 Delta Laboratories, Inc.
29 Delta Pharmaceuticals, Inc.
30 Eyegene Corporation
31 Freedom Care, LLC
32 Greta Company, LLC
33 Hometech Medical Equipment, Inc.
34 Hometech Therapies, Inc
35 Indago Healthcare of Florida, Inc.
36 Indago Healthcare of South Florida, Inc.
37 Indago Healthcare, Inc.
38 Integrated BioPharm Corporation, Inc.
39 LBC Credit Partners Parallel, LP
40 Ledmir, LLC




                                                                         1 of 2

                                                  Appendix I.A to Plaintiff's March 13, 2019 Objections
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 16 of 128 PageID #: 7582
                                    APPENDIX I.A – GENERAL LEDGER MATRIX OF MISSING RECORDS


% PRODUCED: 13%                            PRODUCED
(FROM 2002 TO 2009)                        NOT PRODUCED
                                           NOT REQUESTED


RECORDS SOUGHT                                2002         2003        2004         2005         2006   2007   2008   2009
41 LMS America, Inc.
42 Logic Medical Solutions, Inc.
43 My Case LLC
44 Neurology Therapeutics, Inc.
   New England Hemophilia and Thrombosis
45
   Network, Inc.
46 Parallex, LLC
47 Physician Oncology Network, Inc.
48 Practice Made Perfect, Inc.
49 Pridecare, Inc.
50 Primavera, Inc.
51 PRN Healthcare Services, Inc.
52 RAM Business Holdings, LLC
53 RAM Capital Group 2004 Trust
54 RAM Capital Group, LLC
55 RAM Capital Holdings, LLC
56 RAM Capital II, LLC
57 RAM Consultants, LLC
58 RAM Developers, Inc.
59 RAM Enterprises Holding Company, Inc.
60 RAM Equity Holdings, LLC
61 RAM Investment Management, Inc.
62 RAM Realty Holdings, LLC
63 Retrodyne Corporation
64 Stat Business Group, LLC
65 Stone Ridge Enterprises, LLC
66 Sven LLC
67 U.S. Neurology Corporation
68 Valley Creek Estate, Inc.
69 Vasgene Therapeutics, Inc.
70 Versatile Care Solutions, Inc.
71 West Highland Company, LLC
72 World Wide Health, Inc.




                                                                      2 of 2

                                               Appendix I.A to Plaintiff's March 13, 2019 Objections
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 17 of 128 PageID #: 7583
                APPENDIX I.B – TAX RETURNS MATRIX OF MISSING RECORDS

% PRODUCED: 23%                               PRODUCED
(FROM 2002 TO 2008)                           NOT PRODUCED
                                              NOT REQUESTED


TAX RETURNS REQUEST FOR:                          2002         2003            2004      2005         2006   2007   2008
 1 Defendant ‐ Raymond A. Mirra
 2 AAA Equipment Rentals, LLC
 3 AAA Grading & Paving LLC
 4 Access Healthcare Services, LLC
 5 Access Pharmaceutical Services, LLC
 6 Access Therapeutics, Inc.
 7 Advanced Research Corporation
 8 Alliance Ambulatory Infusion Center, LP
 9 Apogenics Healthcare, Inc.
10 Apogenics, Inc.
11 Ashland Pharmacy, Inc.
12 Atlanta I.D. Group, P.C.
13 Atlas Medical Equipment, Inc.
14 Atlas Nursing Services, Inc.
15 Atlas Respiratory Services, Inc.
16 Biomed America, Inc.
17 Biomed California, Inc.
18 Biomed Florida, Inc.
19 Biomed Healthcare, Inc.
20 Biomed Kansas, Inc.
21 Biomed PA, Inc.
22 Biomed Pharmaceuticals, Inc.
23 Biomed Texas, Inc.
24 Bio‐Medical Innovations, Inc.
25 Bio‐Medical Marketing Services, Inc.
26 Cancer Innovations, Inc.
27 Complete Communications, Inc.
28 Delta Laboratories, Inc.
29 Delta Pharmaceuticals, Inc.
30 Eyegene Corporation
31 Freedom Care, LLC
32 Greta Company, LLC
33 Hometech Medical Equipment, Inc.
34 Hometech Therapies, Inc
35 Indago Healthcare of Florida, Inc.
36 Indago Healthcare of South Florida, Inc.
37 Indago Healthcare, Inc.
38 Integrated BioPharm Corporation, Inc.
39 LBC Credit Partners Parallel, LP
40 Ledmir, LLC




                                                                      1 of 2

                                              Appendix I.B to Plaintiff's March 13, 2019 Objections
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 18 of 128 PageID #: 7584
                APPENDIX I.B – TAX RETURNS MATRIX OF MISSING RECORDS

% PRODUCED: 23%                              PRODUCED
(FROM 2002 TO 2008)                          NOT PRODUCED
                                             NOT REQUESTED


TAX RETURNS REQUEST FOR:                         2002         2003            2004      2005         2006   2007   2008
41 LMS America, Inc.
42 Logic Medical Solutions, Inc.
43 My Case LLC
44 Neurology Therapeutics, Inc.
     New England Hemophilia and Thrombosis
45
     Network, Inc.
46 Parallex, LLC
47 Physician Oncology Network, Inc.
48 Practice Made Perfect, Inc.
49 Pridecare, Inc.
50 Primavera, Inc.
51 PRN Healthcare Services, Inc.
52 RAM Business Holdings, LLC
53 RAM Capital Group 2004 Trust
54 RAM Capital Group, LLC
55 RAM Capital Holdings, LLC
56 RAM Capital II, LLC
57 RAM Consultants, LLC
58 RAM Developers, Inc.
59 RAM Enterprises Holding Company, Inc.
60 RAM Equity Holdings, LLC
61 RAM Investment Management, Inc.
62 RAM Realty Holdings, LLC
63 Retrodyne Corporation
64 Stat Business Group, LLC
65 Stone Ridge Enterprises, LLC
66 Sven LLC
67 U.S. Neurology Corporation
68 Valley Creek Estate, Inc.
69 Vasgene Therapeutics, Inc.
70 Versatile Care Solutions, Inc.
71 West Highland Company, LLC
72 World Wide Health, Inc.




                                                                     2 of 2

                                             Appendix I.B to Plaintiff's March 13, 2019 Objections
 Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 19 of 128 PageID #: 7585
              APPENDIX I.C – BANK STATEMENTS MATRIX OF MISSING RECORDS

% PRODUCED: 0%                                PRODUCED
(FROM 2002 TO 2008)                           NOT PRODUCED
                                              NOT REQUESTED


RECORDS SOUGHT                                    2002         2003            2004      2005         2006   2007   2008
1 Defendant ‐ Raymond A. Mirra
2 AAA Equipment Rentals, LLC
3 AAA Grading & Paving LLC
4 Access Healthcare Services, LLC
5 Access Pharmaceutical Services, LLC
6 Access Therapeutics, Inc.
7 Advanced Research Corporation
8 Alliance Ambulatory Infusion Center, LP
9 Apogenics Healthcare, Inc.
10 Apogenics, Inc.
11 Ashland Pharmacy, Inc.
12 Atlanta I.D. Group, P.C.
13 Atlas Medical Equipment, Inc.
14 Atlas Nursing Services, Inc.
15 Atlas Respiratory Services, Inc.
16 Biomed America, Inc.
17 Biomed California, Inc.
18 Biomed Florida, Inc.
19 Biomed Healthcare, Inc.
20 Biomed Kansas, Inc.
21 Biomed PA, Inc.
22 Biomed Pharmaceuticals, Inc.
23 Biomed Texas, Inc.
24 Bio‐Medical Innovations, Inc.
25 Bio‐Medical Marketing Services, Inc.
26 Cancer Innovations, Inc.
27 Complete Communications, Inc.
28 Delta Laboratories, Inc.
29 Delta Pharmaceuticals, Inc.
30 Eyegene Corporation
31 Freedom Care, LLC
32 Greta Company, LLC
33 Hometech Medical Equipment, Inc.
34 Hometech Therapies, Inc
35 Indago Healthcare of Florida, Inc.
36 Indago Healthcare of South Florida, Inc.
37 Indago Healthcare, Inc.
38 Integrated BioPharm Corporation, Inc.
39 LBC Credit Partners Parallel, LP
40 Ledmir, LLC




                                                                      1 of 2

                                              Appendix I.C to Plaintiff's March 13, 2019 Objections
 Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 20 of 128 PageID #: 7586
              APPENDIX I.C – BANK STATEMENTS MATRIX OF MISSING RECORDS

% PRODUCED: 0%                               PRODUCED
(FROM 2002 TO 2008)                          NOT PRODUCED
                                             NOT REQUESTED


RECORDS SOUGHT                                   2002         2003            2004      2005         2006   2007   2008
41 LMS America, Inc.
42 Logic Medical Solutions, Inc.
43 My Case LLC
44 Neurology Therapeutics, Inc.
     New England Hemophilia and Thrombosis
45
     Network, Inc.
46 Parallex, LLC
47 Physician Oncology Network, Inc.
48 Practice Made Perfect, Inc.
49 Pridecare, Inc.
50 Primavera, Inc.
51 PRN Healthcare Services, Inc.
52 RAM Business Holdings, LLC
53 RAM Capital Group 2004 Trust
54 RAM Capital Group, LLC
55 RAM Capital Holdings, LLC
56 RAM Capital II, LLC
57 RAM Consultants, LLC
58 RAM Developers, Inc.
59 RAM Enterprises Holding Company, Inc.
60 RAM Equity Holdings, LLC
61 RAM Investment Management, Inc.
62 RAM Realty Holdings, LLC
63 Retrodyne Corporation
64 Stat Business Group, LLC
65 Stone Ridge Enterprises, LLC
66 Sven LLC
67 U.S. Neurology Corporation
68 Valley Creek Estate, Inc.
69 Vasgene Therapeutics, Inc.
70 Versatile Care Solutions, Inc.
71 West Highland Company, LLC
72 World Wide Health, Inc.




                                                                     2 of 2

                                             Appendix I.C to Plaintiff's March 13, 2019 Objections
 Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 21 of 128 PageID #: 7587
               APPENDIX I.D – BALANCE SHEETS MATRIX OF MISSING RECORDS

% PRODUCED: 2%                                 PRODUCED
(FROM 2002 TO 2008)                            NOT PRODUCED
                                               NOT REQUESTED


RECORDS SOUGHT                                    2002         2003            2004      2005         2006   2007   2008
1 Defendant ‐ Raymond A. Mirra
2 AAA Equipment Rentals, LLC
3 AAA Grading & Paving LLC
4 Access Healthcare Services, LLC
5 Access Pharmaceutical Services, LLC
6 Access Therapeutics, Inc.
7 Advanced Research Corporation
8 Alliance Ambulatory Infusion Center, LP
9 Apogenics Healthcare, Inc.
10 Apogenics, Inc.
11 Ashland Pharmacy, Inc.
12 Atlanta I.D. Group, P.C.
13 Atlas Medical Equipment, Inc.
14 Atlas Nursing Services, Inc.
15 Atlas Respiratory Services, Inc.
16 Biomed America, Inc.
17 Biomed California, Inc.
18 Biomed Florida, Inc.
19 Biomed Healthcare, Inc.
20 Biomed Kansas, Inc.
21 Biomed PA, Inc.
22 Biomed Pharmaceuticals, Inc.
23 Biomed Texas, Inc.
24 Bio‐Medical Innovations, Inc.
25 Bio‐Medical Marketing Services, Inc.
26 Cancer Innovations, Inc.
27 Complete Communications, Inc.
28 Delta Laboratories, Inc.
29 Delta Pharmaceuticals, Inc.
30 Eyegene Corporation
31 Freedom Care, LLC
32 Greta Company, LLC
33 Hometech Medical Equipment, Inc.
34 Hometech Therapies, Inc
35 Indago Healthcare of Florida, Inc.
36 Indago Healthcare of South Florida, Inc.
37 Indago Healthcare, Inc.
38 Integrated BioPharm Corporation, Inc.
39 LBC Credit Partners Parallel, LP
40 Ledmir, LLC




                                                                      1 of 2

                                              Appendix I.D to Plaintiff's March 13, 2019 Objections
 Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 22 of 128 PageID #: 7588
               APPENDIX I.D – BALANCE SHEETS MATRIX OF MISSING RECORDS

% PRODUCED: 2%                                PRODUCED
(FROM 2002 TO 2008)                           NOT PRODUCED
                                              NOT REQUESTED


RECORDS SOUGHT                                   2002         2003            2004      2005         2006   2007   2008
41 LMS America, Inc.
42 Logic Medical Solutions, Inc.
43 My Case LLC
44 Neurology Therapeutics, Inc.
     New England Hemophilia and Thrombosis
45
     Network, Inc.
46 Parallex, LLC
47 Physician Oncology Network, Inc.
48 Practice Made Perfect, Inc.
49 Pridecare, Inc.
50 Primavera, Inc.
51 PRN Healthcare Services, Inc.
52 RAM Business Holdings, LLC
53 RAM Capital Group 2004 Trust
54 RAM Capital Group, LLC
55 RAM Capital Holdings, LLC
56 RAM Capital II, LLC
57 RAM Consultants, LLC
58 RAM Developers, Inc.
59 RAM Enterprises Holding Company, Inc.
60 RAM Equity Holdings, LLC
61 RAM Investment Management, Inc.
62 RAM Realty Holdings, LLC
63 Retrodyne Corporation
64 Stat Business Group, LLC
65 Stone Ridge Enterprises, LLC
66 Sven LLC
67 U.S. Neurology Corporation
68 Valley Creek Estate, Inc.
69 Vasgene Therapeutics, Inc.
70 Versatile Care Solutions, Inc.
71 West Highland Company, LLC
72 World Wide Health, Inc.




                                                                     2 of 2

                                             Appendix I.D to Plaintiff's March 13, 2019 Objections
 Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 23 of 128 PageID #: 7589
             APPENDIX I.E – INCOME STATEMENTS MATRIX OF MISSING RECORDS

% PRODUCED: 14%                               PRODUCED
(FROM 2002 TO 2008)                           NOT PRODUCED
                                              NOT REQUESTED


RECORDS SOUGHT                                    2002         2003            2004      2005         2006   2007   2008
1 Defendant ‐ Raymond A. Mirra
2 AAA Equipment Rentals, LLC
3 AAA Grading & Paving LLC
4 Access Healthcare Services, LLC
5 Access Pharmaceutical Services, LLC
6 Access Therapeutics, Inc.
7 Advanced Research Corporation
8 Alliance Ambulatory Infusion Center, LP
9 Apogenics Healthcare, Inc.
10 Apogenics, Inc.
11 Ashland Pharmacy, Inc.
12 Atlanta I.D. Group, P.C.
13 Atlas Medical Equipment, Inc.
14 Atlas Nursing Services, Inc.
15 Atlas Respiratory Services, Inc.
16 Biomed America, Inc.
17 Biomed California, Inc.
18 Biomed Florida, Inc.
19 Biomed Healthcare, Inc.
20 Biomed Kansas, Inc.
21 Biomed PA, Inc.
22 Biomed Pharmaceuticals, Inc.
23 Biomed Texas, Inc.
24 Bio‐Medical Innovations, Inc.
25 Bio‐Medical Marketing Services, Inc.
26 Cancer Innovations, Inc.
27 Complete Communications, Inc.
28 Delta Laboratories, Inc.
29 Delta Pharmaceuticals, Inc.
30 Eyegene Corporation
31 Freedom Care, LLC
32 Greta Company, LLC
33 Hometech Medical Equipment, Inc.
34 Hometech Therapies, Inc
35 Indago Healthcare of Florida, Inc.
36 Indago Healthcare of South Florida, Inc.
37 Indago Healthcare, Inc.
38 Integrated BioPharm Corporation, Inc.
39 LBC Credit Partners Parallel, LP
40 Ledmir, LLC




                                                                      1 of 2

                                              Appendix I.E to Plaintiff's March 13, 2019 Objections
 Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 24 of 128 PageID #: 7590
             APPENDIX I.E – INCOME STATEMENTS MATRIX OF MISSING RECORDS

% PRODUCED: 14%                              PRODUCED
(FROM 2002 TO 2008)                          NOT PRODUCED
                                             NOT REQUESTED


RECORDS SOUGHT                                   2002         2003            2004      2005         2006   2007   2008
41 LMS America, Inc.
42 Logic Medical Solutions, Inc.
43 My Case LLC
44 Neurology Therapeutics, Inc.
     New England Hemophilia and Thrombosis
45
     Network, Inc.
46 Parallex, LLC
47 Physician Oncology Network, Inc.
48 Practice Made Perfect, Inc.
49 Pridecare, Inc.
50 Primavera, Inc.
51 PRN Healthcare Services, Inc.
52 RAM Business Holdings, LLC
53 RAM Capital Group 2004 Trust
54 RAM Capital Group, LLC
55 RAM Capital Holdings, LLC
56 RAM Capital II, LLC
57 RAM Consultants, LLC
58 RAM Developers, Inc.
59 RAM Enterprises Holding Company, Inc.
60 RAM Equity Holdings, LLC
61 RAM Investment Management, Inc.
62 RAM Realty Holdings, LLC
63 Retrodyne Corporation
64 Stat Business Group, LLC
65 Stone Ridge Enterprises, LLC
66 Sven LLC
67 U.S. Neurology Corporation
68 Valley Creek Estate, Inc.
69 Vasgene Therapeutics, Inc.
70 Versatile Care Solutions, Inc.
71 West Highland Company, LLC
72 World Wide Health, Inc.




                                                                     2 of 2

                                             Appendix I.E to Plaintiff's March 13, 2019 Objections
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 25 of 128 PageID #: 7591




                    APPENDIX II




                   Appendix II to Plaintiff’s March 13, 2019 Objections
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 26 of 128 PageID #: 7592

          APPENDIX II – MISSING FINANCIAL DOCUMENTS BY LIST

 A.     General Ledgers
       Entity ‐ Document Request                       Records Sought
  1    Defendant ‐ Raymond A. Mirra                    Jan. 2002 to Jan. 2005; Dec. 2005; Oct. 2006 to
                                                       Apr. 2008; Sep. 2008 to Dec. 2008
  2    AAA Equipment Rentals LLC                       Jan. 2003 to Apr. 2005; June 2005 to Sep. 2005;
                                                       Nov. 2005; Jan. 2006 to Dec. 2006
  3    AAA Grading & Paving LLC                        Oct. 2005 to Nov. 2005; Jan. 2006 to Dec. 2006
  4    Access HealthCare Services, LLC                 Jan. 2005 to Dec. 2008
  5    Access Pharmaceutical Services, LLC             Jan. 2005 to Dec. 2008
  6    Access Therapeutics, Inc.                       Jan. 2006 to Dec. 2008
  7    Advanced Research Corporation                   Jan. 2002 to June 2005; Aug. 2005 to Dec. 2006
  8    Alliance Ambulatory Infusion Center, LP         Jan. 2002 to Dec. 2008
  9    Apogenics Healthcare, Inc.                      Jan. 2005 to Dec. 2008
  10   Apogenics, Inc.                                 N/A
  11   Ashland Pharmacy, Inc.                          Jan. 2002 to Dec. 2008
  12   Atlanta I.D. Group, P.C.                        Jan. 2002 to Dec. 2008
  13   Atlas Medical Equipment, Inc.                   Jan. 2005 to Dec. 2008
  14   Atlas Nursing Services, Inc.                    Jan. 2005 to Dec. 2008
  15   Atlas Respiratory Services, Inc.                Jan. 2004 to Dec. 2008
  16   Biomed America, Inc.                            Jan. 2007 to Dec. 2008
  17   Biomed California, Inc.                         Jan. 2007 to Dec. 2008
  18   Biomed Florida, Inc.                            Jan. 2007 to Dec. 2008
  19   Biomed Healthcare, Inc.                         Jan. 2008 to Dec. 2008
  20   Biomed Kansas, Inc.                             Jan. 2007 to Dec. 2008
  21   Biomed PA, Inc.                                 Jan. 2007 to Dec. 2008
  22   Biomed Pharmaceuticals, Inc.                    Jan. 2005 to Dec. 2008
  23   Biomed Texas, Inc.                              Jan. 2007 to Dec. 2008
  24   Bio‐Medical Innovations, Inc.                   Jan. 2005 to Dec. 2008
  25   Bio‐Medical Marketing Services, Inc.            Jan. 2003 to Dec. 2005
  26   Cancer Innovations, Inc.                        Jan. 2002 to Dec. 2006
  27   Complete Communications, Inc.                   Jan. 2002 to Dec. 2008
  28   Delta Laboratories, Inc.                        Jan. 2002 to Dec. 2003
  29   Delta Pharmaceuticals, Inc.                     Jan. 2002 to Dec. 2008
  30   Eyegene Corporation                             Jan. 2004 to Dec. 2008
  31   Freedom Care, LLC                               Jan. 2008 to Dec. 2008
  32   Greta Company, LLC                              Jan. 2002 to Dec. 2008
  33   Hometech Medical Equipment, Inc.                Jan. 2002 to Dec. 2008
  34   Hometech Therapies, Inc.                        Jan. 2002 to Dec. 2007
  35   Indago Healthcare of Florida, Inc.              Jan. 2005 to Dec. 2008
  36   Indago Healthcare of South Florida, Inc.        Jan. 2005 to Dec. 2006
  37   Indago Healthcare, Inc.                         Jan. 2005 to Dec. 2008

                                              Page 1 of 12


                           Appendix II to Plaintiff’s March 13, 2019 Objections
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 27 of 128 PageID #: 7593

          APPENDIX II – MISSING FINANCIAL DOCUMENTS BY LIST
  38   Integrated BioPharm Corporation, Inc.          Jan. 2007 to Dec. 2008
  39   LBC Credit Partners Parallel, LP               Jan. 2005 to Dec. 2008
  40   Ledmir, LLC                                    Jan. 2002 to Dec. 2005
  41   LMS America, Inc.                              Jan. 2004 to Dec. 2005
  42   Logic Medical Solutions, Inc.                  Jan. 2002 to Dec. 2004
  43   My Case LLC                                    Jan. 2008 to Dec. 2008
  44   Neurology Therapeutics, Inc.                   Jan. 2006 to Dec. 2008
  45   New England Hemophilia and Thrombosis          Jan. 2006 to Dec. 2008
       Network, Inc.
  46   Parallex, LLC                                  Jan. 2008 to Dec. 2008
  47   Physician Oncology Network, Inc.               Jan. 2004 to Dec. 2008
  48   Practice Made Perfect, Inc.                    Jan. 2002 to Dec. 2008
  49   Pridecare, Inc.                                Jan. 2002 to June 2005; Aug. 2005 to Sep. 2005;
                                                      Nov. 2005 to Dec. 2006; Jan. 2008 to Dec. 2008
  50   Primavera, Inc.                                Jan. 2002 to Dec. 2008
  51   PRN Healthcare Services, Inc.                  Jan. 2004 to Dec. 2008
  52   RAM Business Holdings, LLC                     Jan. 2003 to Dec. 2007
  53   RAM Capital Group 2004 Trust                   Jan. 2002 to Dec. 2008
  54   RAM Capital Group, LLC                         Jan. 2002 to Dec. 2002
  55   RAM Capital Holdings, LLC                      Jan. 2002 to Dec. 2008
  56   RAM Capital II, LLC                            Jan. 2007 to Dec. 2008
  57   RAM Consultants, LLC                           Jan. 2002 to Dec. 2005
  58   RAM Developers, Inc.                           Jan. 2002 to June 2002; Aug. 2002 to Dec. 2002;
                                                      Jan. 2004 to Dec. 2004; Jan. 2006 to Dec. 2006
  59   RAM Enterprises Holding Company, Inc.          Jan. 2002 to Dec. 2005
  60   RAM Equity Holdings, LLC                       Jan. 2003 to Dec. 2006
  61   RAM Investment Management, Inc.                Jan. 2002 to Dec. 2008
  62   RAM Realty Holdings, LLC                       Jan. 2007 to Dec. 2007
  63   Retrodyne Corporation                          Jan. 2002 to Dec. 2002
  64   Stat Business Group, LLC                       N/A
  65   Stone Ridge Enterprises, LLC                   Jan. 2007 to Dec. 2007
  66   Sven LLC                                       Jan. 2002 to Dec. 2008
  67   U.S. Neurology Corporation                     Jan. 2003 to Dec. 2003
  68   Valley Creek Estate, Inc.                      Jan. 2006 to June 2006; Aug. 2006 to Dec. 2008
  69   VasGene Therapeutics, Inc.                     Jan. 2002 to Dec. 2006
  70   Versatile Care Solutions, Inc.                 Jan. 2005 to Dec. 2008
  71   West Highland Company, LLC                     Jan. 2002 to Dec. 2004; Apr. 2006; July 2006;
                                                      Nov. 2006 to Dec. 2008
  72   World Wide Health, Inc.                        Jan. 2002 to Dec. 2008




                                             Page 2 of 12


                          Appendix II to Plaintiff’s March 13, 2019 Objections
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 28 of 128 PageID #: 7594

           APPENDIX II – MISSING FINANCIAL DOCUMENTS BY LIST

 B.     Tax Returns
       Entity ‐ Document Request                       Records Sought
  1    Defendant ‐ Raymond A. Mirra                    Jan. 2002 to Dec. 2008
  2    AAA Equipment Rentals LLC                       Jan. 2003 to Dec. 2006
  3    AAA Grading & Paving LLC                        Jan. 2003 to Dec. 2006
  4    Access HealthCare Services, LLC                 Jan. 2005 to Dec. 2008
  5    Access Pharmaceutical Services, LLC             Jan. 2005 to Dec. 2008
  6    Access Therapeutics, Inc.                       Jan. 2006 to Dec. 2006; Apr. 2008 to Dec. 2008
  7    Advanced Research Corporation                   Jan. 2002 to Dec. 2003
  8    Alliance Ambulatory Infusion Center, LP         Jan. 2002 to Dec. 2008
  9    Apogenics Healthcare, Inc.                      Jan. 2005 to Dec. 2008
  10   Apogenics, Inc.                                 Jan. 2008 to Dec. 2008
  11   Ashland Pharmacy, Inc.                          Jan. 2002 to Dec. 2008
  12   Atlanta I.D. Group, P.C.                        Jan. 2002 to Dec. 2008
  13   Atlas Medical Equipment, Inc.                   Jan. 2005 to Dec. 2008
  14   Atlas Nursing Services, Inc.                    Jan. 2008 to Dec. 2008
  15   Atlas Respiratory Services, Inc.                Jan. 2004 to Dec. 2006; Apr. 2008 to Dec. 2008
  16   Biomed America, Inc.                            Apr. 2008 to Dec. 2008
  17   Biomed California, Inc.                         Apr. 2008 to Dec. 2008
  18   Biomed Florida, Inc.                            Apr. 2008 to Dec. 2008
  19   Biomed Healthcare, Inc.                         Jan. 2008 to Dec. 2008
  20   Biomed Kansas, Inc.                             Apr. 2008 to Dec. 2008
  21   Biomed PA, Inc.                                 Apr. 2008 to Dec. 2008
  22   Biomed Pharmaceuticals, Inc.                    Jan. 2005 to Dec. 2006; Apr. 2008 to Dec. 2008
  23   Biomed Texas, Inc.                              Apr. 2008 to Dec. 2008
  24   Bio‐Medical Innovations, Inc.                   Jan. 2005 to Dec. 2008
  25   Bio‐Medical Marketing Services, Inc.            Jan. 2003 to Dec. 2005
  26   Cancer Innovations, Inc.                        Jan. 2002 to Dec. 2003
  27   Complete Communications, Inc.                   Jan. 2002 to Dec. 2008
  28   Delta Laboratories, Inc.                        Jan. 2002 to Dec. 2003
  29   Delta Pharmaceuticals, Inc.                     Jan. 2002 to Dec. 2006
  30   Eyegene Corporation                             Jan. 2004 to Dec. 2008
  31   Freedom Care, LLC                               Jan. 2008 to Dec. 2008
  32   Greta Company, LLC                              Jan. 2002 to Dec. 2008
  33   Hometech Medical Equipment, Inc.                Jan. 2002 to Dec. 2008
  34   Hometech Therapies, Inc.                        Jan. 2002 to Dec. 2006
  35   Indago Healthcare of Florida, Inc.              Jan. 2005 to Dec. 2008
  36   Indago Healthcare of South Florida, Inc.        Jan. 2005 to Dec. 2006
  37   Indago Healthcare, Inc.                         Jan. 2005 to Dec. 2008
  38   Integrated BioPharm Corporation, Inc.           Jan. 2007 to Dec. 2008


                                                  Page 3 of 12


                           Appendix II to Plaintiff’s March 13, 2019 Objections
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 29 of 128 PageID #: 7595

          APPENDIX II – MISSING FINANCIAL DOCUMENTS BY LIST
  39   LBC Credit Partners Parallel, LP          Jan. 2005 to Dec. 2008
  40   Ledmir, LLC                               Jan. 2002 to Dec. 2005
  41   LMS America, Inc.                         Jan. 2004 to Dec. 2005
  42   Logic Medical Solutions, Inc.             Jan. 2002 to Dec. 2004
  43   My Case LLC                               Jan. 2008 to Dec. 2008
  44   Neurology Therapeutics, Inc.              Jan. 2006 to Dec. 2008
  45   New England Hemophilia and Thrombosis     Jan. 2006 to Dec. 2008
       Network, Inc.
  46   Parallex, LLC                             Jan. 2008 to Dec. 2008
  47   Physician Oncology Network, Inc.          Jan. 2004 to Dec. 2008
  48   Practice Made Perfect, Inc.               Jan. 2002 to Dec. 2008
  49   Pridecare, Inc.                           Jan. 2002 to Dec. 2004
  50   Primavera, Inc.                           Jan. 2002 to Dec. 2008
  51   PRN Healthcare Services, Inc.             Jan. 2004 to Dec. 2008
  52   RAM Business Holdings, LLC                Jan. 2003 to Dec. 2003; Jan. 2007 to Dec. 2007
  53   RAM Capital Group 2004 Trust              Jan. 2002 to Dec. 2008
  54   RAM Capital Group, LLC                    Jan. 2002 to Dec. 2003
  55   RAM Capital Holdings, LLC                 Jan. 2002 to Dec. 2008
  56   RAM Capital II, LLC                       Jan. 2007 to Dec. 2008
  57   RAM Consultants, LLC                      Jan. 2002 to Dec. 2008
  58   RAM Developers, Inc.                      N/A
  59   RAM Enterprises Holding Company, Inc.     Jan. 2002 to Dec. 2005
  60   RAM Equity Holdings, LLC                  Jan. 2003 to Dec. 2006
  61   RAM Investment Management, Inc.           Jan. 2002 to Dec. 2008
  62   RAM Realty Holdings, LLC                  Jan. 2003 to Dec. 2004
  63   Retrodyne Corporation                     Jan. 2002 to Dec. 2004
  64   Stat Business Group, LLC                  N/A
  65   Stone Ridge Enterprises, LLC              Jan. 2002 to Dec. 2008
  66   Sven LLC                                  Jan. 2002 to Dec. 2008
  67   U.S. Neurology Corporation                Jan. 2003 to Dec. 2005
  68   Valley Creek Estate, Inc.                 Jan. 2006 to Dec. 2008
  69   VasGene Therapeutics, Inc.                Jan. 2002 to Dec. 2002; Jan. 2007 to Dec. 2007
  70   Versatile Care Solutions, Inc.            Jan. 2005 to Dec. 2008
  71   West Highland Company, LLC                Jan. 2002 to Dec. 2002
  72   World Wide Health, Inc.                   Jan. 2002 to Dec. 2008




                                           Page 4 of 12


                        Appendix II to Plaintiff’s March 13, 2019 Objections
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 30 of 128 PageID #: 7596

           APPENDIX II – MISSING FINANCIAL DOCUMENTS BY LIST

 C.     Bank Statements
       Entity ‐ Document Request                       Records Sought
  1    Defendant ‐ Raymond A. Mirra                    Jan. 2002 to Dec. 2008
  2    AAA Equipment Rentals LLC                       Jan. 2003 to Dec. 2006
  3    AAA Grading & Paving LLC                        Jan. 2006 to Dec. 2004; Dec. 2005 to Dec. 2006
  4    Access HealthCare Services, LLC                 Jan. 2005 to Dec. 2008
  5    Access Pharmaceutical Services, LLC             Jan. 2005 to Dec. 2008
  6    Access Therapeutics, Inc.                       Jan. 2006 to Dec. 2008
  7    Advanced Research Corporation                   Jan. 2002 to Dec. 2008
  8    Alliance Ambulatory Infusion Center, LP         Jan. 2002 to Dec. 2008
  9    Apogenics Healthcare, Inc.                      Jan. 2005 to Dec. 2008
  10   Apogenics, Inc.                                 Jan. 2008 to Dec. 2008
  11   Ashland Pharmacy, Inc.                          Jan. 2002 to Dec. 2008
  12   Atlanta I.D. Group, P.C.                        Jan. 2002 to Dec. 2008
  13   Atlas Medical Equipment, Inc.                   Jan. 2005 to Dec. 2008
  14   Atlas Nursing Services, Inc.                    Jan. 2005 to Dec. 2008
  15   Atlas Respiratory Services, Inc.                Jan. 2004 to Dec. 2008
  16   Biomed America, Inc.                            Jan. 2007 to Dec. 2008
  17   Biomed California, Inc.                         Jan. 2007 to Dec. 2008
  18   Biomed Florida, Inc.                            Jan. 2007 to Dec. 2008
  19   Biomed Healthcare, Inc.                         Jan. 2008 to Dec. 2008
  20   Biomed Kansas, Inc.                             Jan. 2007 to Dec. 2008
  21   Biomed PA, Inc.                                 Jan. 2007 to Dec. 2008
  22   Biomed Pharmaceuticals, Inc.                    Jan. 2005 to Dec. 2008
  23   Biomed Texas, Inc.                              Jan. 2007 to Dec. 2008
  24   Bio‐Medical Innovations, Inc.                   Jan. 2005 to Dec. 2008
  25   Bio‐Medical Marketing Services, Inc.            Jan. 2003 to Dec. 2005
  26   Cancer Innovations, Inc.                        Jan. 2002 to Dec. 2008
  27   Complete Communications, Inc.                   Jan. 2002 to Dec. 2008
  28   Delta Laboratories, Inc.                        Jan. 2002 to Dec. 2003
  29   Delta Pharmaceuticals, Inc.                     Jan. 2002 to Dec. 2008
  30   Eyegene Corporation                             Jan. 2004 to Dec. 2008
  31   Freedom Care, LLC                               Jan. 2008 to Dec. 2008
  32   Greta Company, LLC                              Jan. 2002 to Dec. 2008
  33   Hometech Medical Equipment, Inc.                Jan. 2002 to Dec. 2008
  34   Hometech Therapies, Inc.                        Jan. 2002 to Dec. 2008
  35   Indago Healthcare of Florida, Inc.              Jan. 2005 to Dec. 2008
  36   Indago Healthcare of South Florida, Inc.        Jan. 2005 to Dec. 2006
  37   Indago Healthcare, Inc.                         Jan. 2005 to Dec. 2008
  38   Integrated BioPharm Corporation, Inc.           Jan. 2007 to Dec. 2008


                                                  Page 5 of 12


                           Appendix II to Plaintiff’s March 13, 2019 Objections
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 31 of 128 PageID #: 7597

           APPENDIX II – MISSING FINANCIAL DOCUMENTS BY LIST
  39   LBC Credit Partners Parallel, LP             Jan. 2005 to Dec. 2008
  40   Ledmir, LLC                                  Jan. 2002 to Dec. 2005
  41   LMS America, Inc.                            Jan. 2004 to Dec. 2005
  42   Logic Medical Solutions, Inc.                Jan. 2002 to Jan. 2004
  43   My Case LLC                                  Jan. 2008 to Dec. 2008
  44   Neurology Therapeutics, Inc.                 Jan. 2006 to Dec. 2008
  45   New England Hemophilia and Thrombosis        Jan. 2006 to Dec. 2008
       Network, Inc.
  46   Parallex, LLC                                Jan. 2008 to Dec. 2008
  47   Physician Oncology Network, Inc.             Jan. 2004 to Dec. 2008
  48   Practice Made Perfect, Inc.                  Jan. 2002 to Dec. 2008
  49   Pridecare, Inc.                              Jan. 2002 to Dec. 2008
  50   Primavera, Inc.                              Jan. 2002 to Dec. 2008
  51   PRN Healthcare Services, Inc.                Jan. 2004 to Dec. 2008
  52   RAM Business Holdings, LLC                   Jan. 2003 to Dec. 2008
  53   RAM Capital Group 2004 Trust                 Jan. 2002 to Dec. 2008
  54   RAM Capital Group, LLC                       Jan. 2002 to Dec. 2008
  55   RAM Capital Holdings, LLC                    Jan. 2002 to Dec. 2008
  56   RAM Capital II, LLC                          Jan. 2007 to Dec. 2008
  57   RAM Consultants, LLC                         Jan. 2002 to Dec. 2005
  58   RAM Developers, Inc.                         Jan. 2002 to Dec. 2004; June 2005; Dec. 2005 to
                                                    Dec. 2006
  59   RAM Enterprises Holding Company, Inc.        Jan. 2002 to Dec. 2005
  60   RAM Equity Holdings, LLC                     Jan. 2002 to Dec. 2004; Mar. 2005; June 2005 to
                                                    July 2005; Oct. 2005 to Dec. 2006
  61   RAM Investment Management, Inc.              Jan. 2002 to Dec. 2008
  62   RAM Realty Holdings, LLC                     Jan. 2003 to Dec. 2008
  63   Retrodyne Corporation                        Jan. 2002 to Dec. 2004
  64   Stat Business Group, LLC                     N/A
  65   Stone Ridge Enterprises, LLC                 Jan. 2002 to Dec. 2008
  66   Sven LLC                                     Jan. 2002 to Dec. 2008
  67   U.S. Neurology Corporation                   Jan. 2002 to Dec. 2004; June 2005 to Dec. 2005
  68   Valley Creek Estate, Inc.                    Jan. 2006 to Dec. 2008
  69   VasGene Therapeutics, Inc.                   Jan. 2002 to Dec. 2008
  70   Versatile Care Solutions, Inc.               Jan. 2005 to Dec. 2008
  71   West Highland Company, LLC                   Jan. 2002 to Nov. 2007; Jan. 2008 to Dec. 2008
  72   World Wide Health, Inc.                      Jan. 2002 to Dec. 2008




                                               Page 6 of 12


                         Appendix II to Plaintiff’s March 13, 2019 Objections
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 32 of 128 PageID #: 7598

           APPENDIX II – MISSING FINANCIAL DOCUMENTS BY LIST

 D.     Balance Sheets
       Entity ‐ Document Request                      Records Sought
  1    Defendant ‐ Raymond A. Mirra                   Jan. 2002 to Jun. 2002; Nov. 2002; Jan. 2003 to
                                                      Nov. 2003; Jan. 2004 to Nov. 2004; Oct. 2007 to
                                                      Dec. 2008
  2    AAA Equipment Rentals LLC                      Jan. 2002 to June 2005; July 2005 to Sep. 2005; Jan.
                                                      2006 to Dec. 2008
  3    AAA Grading & Paving LLC                       Jan. 2003 to Nov. 2003; Jan. 2004 to Dec. 2004;
                                                      June 2005; Jan. 2006 to Dec. 2006
  4    Access HealthCare Services, LLC                Jan. 2005 to Dec. 2008
  5    Access Pharmaceutical Services, LLC            Jan. 2005 to Dec. 2008
  6    Access Therapeutics, Inc.                      Jan. 2006 to Dec. 2008
  7    Advanced Research Corporation                  Jan. 2002 to Dec. 2004; Feb. 2005 to June 2005;
                                                      Aug. 2005 to Nov. 2005; Jan. 2006 to Sep. 2006;
                                                      Nov. 2006; Mar. 2007 to Nov. 2007; Jan. 2008; May
                                                      2008 to Nov. 2008
  8    Alliance Ambulatory Infusion Center, LP        Jan. 2002 to Dec. 2008
  9    Apogenics Healthcare, Inc.                     Jan. 2005 to Jan. 2008; Mar. 2008 to Dec. 2008
  10   Apogenics, Inc.                                Jan. 2008 to Nov. 2008
  11   Ashland Pharmacy, Inc.                         Jan. 2002 to Dec. 2008
  12   Atlanta I.D. Group, P.C.                       Jan. 2002 to Dec. 2008
  13   Atlas Medical Equipment, Inc.                  Jan. 2005 to Dec. 2008
  14   Atlas Nursing Services, Inc.                   Jan. 2005 to Nov. 2005; Jan. 2006 to July 2006; Feb.
                                                      2007 to Nov. 2007; Jan. 2008 to Dec. 2008
  15   Atlas Respiratory Services, Inc.               Jan. 2004 to Nov. 2005; Jan. 2006 to Sep. 2006;
                                                      Nov. 2006; Jan. 2007 to June 2007; Sep. 2007 to
                                                      Oct. 2007; Dec. 2007 to Dec. 2008
  16   Biomed America, Inc.                           Jan. 2007 to Dec. 2008
  17   Biomed California, Inc.                        Jan. 2007 to Dec. 2008
  18   Biomed Florida, Inc.                           Jan. 2007 to Dec. 2008
  19   Biomed Healthcare, Inc.                        Jan. 2008 to Dec. 2008
  20   Biomed Kansas, Inc.                            Jan. 2007 to Dec. 2008
  21   Biomed PA, Inc.                                Jan. 2007 to Dec. 2008
  22   Biomed Pharmaceuticals, Inc.                   Jan. 2005 to Mar. 2007; May 2007 to Nov. 2007;
                                                      Feb. 2008 to Dec. 2008
  23   Biomed Texas, Inc.                             Jan. 2007 to Dec. 2008
  24   Bio‐Medical Innovations, Inc.                  Jan. 2005 to Dec. 2008
  25   Bio‐Medical Marketing Services, Inc.           Jan. 2003 to Dec. 2005
  26   Cancer Innovations, Inc.                       Jan. 2002 to Nov. 2005; Jan. 2006 to Sep. 2006;
                                                      Nov. 2006; Feb. 2007 to Nov. 2007; Jan. 2008 to
                                                      Nov. 2008


                                                 Page 7 of 12


                            Appendix II to Plaintiff’s March 13, 2019 Objections
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 33 of 128 PageID #: 7599

           APPENDIX II – MISSING FINANCIAL DOCUMENTS BY LIST
  27   Complete Communications, Inc.                   Jan. 2002 to Dec. 2008
  28   Delta Laboratories, Inc.                        Jan. 2002 to Dec. 2003
  29   Delta Pharmaceuticals, Inc.                     Jan. 2002 to Nov. 2003; Jan. 2004 to May 2004; July
                                                       2004 to Oct. 2006; Dec. 2006 to Nov. 2007; Jan.
                                                       2008 to Dec. 2008
  30   Eyegene Corporation                             Jan. 2004 to Dec. 2008
  31   Freedom Care, LLC                               Jan. 2008 to Dec. 2008
  32   Greta Company, LLC                              Jan. 2002 to Dec. 2008
  33   Hometech Medical Equipment, Inc.                Jan. 2002 to Dec. 2008
  34   Hometech Therapies, Inc.                        Jan. 2002 to Oct. 2008
  35   Indago Healthcare of Florida, Inc.              Jan. 2005 to Oct. 2005; Jan. 2006 to July 2006; Sep.
                                                       2006; Nov. 2006 to Nov. 2007; Jan. 2008 to Nov.
                                                       2008
  36   Indago Healthcare of South Florida, Inc.        Jan. 2005 to Dec. 2006
  37   Indago Healthcare, Inc.                         Jan. 2005 to Oct. 2005; Jan. 2006 to June 2006; Sep.
                                                       2006; Nov. 2006 to Dec. 2006; Feb. 2007 to Nov.
                                                       2007; Jan. 2008 to Dec. 2008
  38   Integrated BioPharm Corporation, Inc.           Jan. 2007 to Dec. 2008
  39   LBC Credit Partners Parallel, LP                Jan. 2005 to Dec. 2008
  40   Ledmir, LLC                                     Jan. 2002 to Sep. 2005; Nov. 2005 to Dec. 2008
  41   LMS America, Inc.                               Jan. 2004 to Dec. 2005
  42   Logic Medical Solutions, Inc.                   Jan. 2002 to Nov. 2003; Jan. 2004 to May 2004; July
                                                       2004 to Dec. 2004
  43   My Case LLC                                     Jan. 2008 to Dec. 2008
  44   Neurology Therapeutics, Inc.                    Jan. 2006 to Sep. 2006; Nov. 2006 to Nov. 2007;
                                                       Jan. 2008 to Nov. 2008
  45   New England Hemophilia and Thrombosis           Jan. 2006 to Dec. 2008
       Network, Inc.
  46   Parallex, LLC                                   Jan. 2008 to Nov. 2008
  47   Physician Oncology Network, Inc.                Jan. 2004 to Dec. 2008
  48   Practice Made Perfect, Inc.                     Jan. 2002 to Dec. 2008
  49   Pridecare, Inc.                                 Jan. 2002 to Nov. 2003; Mar. 2005 to Sep. 2005;
                                                       Jan. 2006 to Sep. 2006; Nov. 2006 to Dec. 2006;
                                                       Mar. 2007 to Apr. 2007; Aug. 2007 to Nov. 2007;
                                                       Jan. 2008 to Dec. 2008
  50   Primavera, Inc.                                 Jan. 2002 to Dec. 2008
  51   PRN Healthcare Services, Inc.                   Jan. 2004 to Dec. 2008
  52   RAM Business Holdings, LLC                      Jan. 2002 to July 2005; Sep. 2005 to Oct. 2005; Dec.
                                                       2005 to Dec. 2007
  53   RAM Capital Group 2004 Trust                    Jan. 2002 to Dec. 2008




                                                  Page 8 of 12


                           Appendix II to Plaintiff’s March 13, 2019 Objections
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 34 of 128 PageID #: 7600

           APPENDIX II – MISSING FINANCIAL DOCUMENTS BY LIST
  54   RAM Capital Group, LLC                       Jan. 2002 to Feb. 2003; Dec. 2003 to May 2004; July
                                                    2004 to Nov. 2004; Sep. 2005; June 2008 to Dec.
                                                    2008
  55   RAM Capital Holdings, LLC                    Jan. 2002 to Dec. 2008
  56   RAM Capital II, LLC                          Jan. 2007 to Nov. 2007; Jan. 2008 to Dec. 2008
  57   RAM Consultants, LLC                         Jan. 2002 to Nov. 2003; Jan. 2004 to May 2004; July
                                                    2004 to Nov. 2004; Jan. 2005 to June 2005; Aug.
                                                    2005 to Oct. 2005; Dec. 2005
  58   RAM Developers, Inc.                         Jan. 2002 to Nov. 2003; Jan. 2004 to May 2004; July
                                                    2004 to Nov. 2004; June 2005; Jan. 2006 to Dec.
                                                    2006
  59   RAM Enterprises Holding Company, Inc.        Jan. 2002 to Dec. 2005
  60   RAM Equity Holdings, LLC                     Jan. 2003 to Dec. 2006
  61   RAM Investment Management, Inc.              Jan. 2002 to Dec. 2008
  62   RAM Realty Holdings, LLC                     Jan. 2003 to Aug. 2003; July 2004 to Nov. 2004; Jan.
                                                    2005 to June 2005; Aug. 2005 to Oct. 2005; Feb.
                                                    2006 to Aug. 2006; Mar. 2007 to Nov. 2007; Jan.
                                                    2008 to Dec. 2008
  63   Retrodyne Corporation                        Jan. 2002 to Nov. 2003; Jan. 2004 to Nov. 2004

  64   Stat Business Group, LLC                     N/A
  65   Stone Ridge Enterprises, LLC                 Jan. 2003; Jan. 2004 to May 2004; July 2004 to May
                                                    2005; Sep. 2005 to Oct. 2005; Jan. 2006 to Aug.
                                                    2006; Mar. 2007 to Nov. 2007; Jan. 2008 to Dec.
                                                    2008
  66   Sven LLC                                     Jan. 2002 to Dec. 2008
  67   U.S. Neurology Corporation                   Jan. 2003 to Nov. 2004
  68   Valley Creek Estate, Inc.                    Jan. 2006 to Dec. 2008
  69   VasGene Therapeutics, Inc.                   Jan. 2002 to Nov. 2006; Jan. 2007 to Oct. 2007; Jan.
                                                    2008 to June 2008; Aug. 2008
  70   Versatile Care Solutions, Inc.               Jan. 2005 to Dec. 2008
  71   West Highland Company, LLC                   Jan. 2002 to Dec. 2004; Jan. 2006 to Nov. 2007; Jan.
                                                    2008 to Dec. 2008
  72   World Wide Health, Inc.                      Jan. 2002 to Dec. 2008




                                               Page 9 of 12


                           Appendix II to Plaintiff’s March 13, 2019 Objections
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 35 of 128 PageID #: 7601

           APPENDIX II – MISSING FINANCIAL DOCUMENTS BY LIST

 E.     Income Statements
       Entity ‐ Document Request                    Records Sought
  1    Defendant ‐ Raymond A. Mirra                 Jan. 2002 to Jan. 2005; Oct. 2007 to Nov. 2007; Jan.
                                                    2008 to Dec. 2008
  2    AAA Equipment Rentals LLC                    Jan. 2003 to Dec. 2006
  3    AAA Grading & Paving LLC                     Jan. 2004 to Dec. 2004; Apr. 2005 to Nov. 2005;
                                                    Jan. 2006 to Dec. 2008
  4    Access HealthCare Services, LLC              Jan. 2005 to Dec. 2008
  5    Access Pharmaceutical Services, LLC          Jan. 2005 to Dec. 2008
  6    Access Therapeutics, Inc.                    Jan. 2006 to Dec. 2008
  7    Advanced Research Corporation                Jan. 2002 to Dec. 2005; Mar. 2007 to Nov. 2007;
                                                    Jan. 2008; Apr. 2008 to Dec. 2008
  8    Alliance Ambulatory Infusion Center, LP      Jan. 2002 to Dec. 2008
  9    Apogenics Healthcare, Inc.                   Jan. 2005 to Dec. 2007; Mar. 2008 to Dec. 2008
  10   Apogenics, Inc.                              Jan. 2008 to Dec. 2008
  11   Ashland Pharmacy, Inc.                       Jan. 2002 to Dec. 2008
  12   Atlanta I.D. Group, P.C.                     Jan. 2002 to Dec. 2008
  13   Atlas Medical Equipment, Inc.                Jan. 2005 to Dec. 2008
  14   Atlas Nursing Services, Inc.                 Jan. 2005 to Dec. 2005; Feb. 2007 to Dec. 2008
  15   Atlas Respiratory Services, Inc.             Jan. 2004 to Dec. 2004; Dec. 2005; Jan. 2007 to
                                                    Dec. 2008
  16   Biomed America, Inc.                         Jan. 2007 to Dec. 2008
  17   Biomed California, Inc.                      Jan. 2007 to Dec. 2008
  18   Biomed Florida, Inc.                         Jan. 2007 to Dec. 2008
  19   Biomed Healthcare, Inc.                      Jan. 2008 to Dec. 2008
  20   Biomed Kansas, Inc.                          Jan. 2007 to Dec. 2008
  21   Biomed PA, Inc.                              Jan. 2007 to Dec. 2008
  22   Biomed Pharmaceuticals, Inc.                 Jan. 2005 to Mar. 2007; May 2007 to Nov. 2007;
                                                    Jan. 2008 to Dec. 2008
  23   Biomed Texas, Inc.                           Jan. 2008 to Dec. 2008
  24   Bio‐Medical Innovations, Inc.                Jan. 2005 to Dec. 2008
  25   Bio‐Medical Marketing Services, Inc.         Jan. 2003 to Dec. 2005
  26   Cancer Innovations, Inc.                     Jan. 2002 to Nov. 2005; Feb. 2007 to Nov. 2007;
                                                    Jan. 2008 to Dec. 2008
  27 Complete Communications, Inc.                  Jan. 2002 to Dec. 2008
  28 Delta Laboratories, Inc.                       Jan. 2002 to Dec. 2003
  29 Delta Pharmaceuticals, Inc.                    Jan. 2002 to May 2004; July 2004 to Dec. 2004 to
                                                    Oct. 2006; Dec. 2006 to Nov. 2007; Jan. 2008 to
                                                    Nov. 2008
  30 Eyegene Corporation                            Jan. 2004 to Dec. 2008
  31 Freedom Care, LLC                              Jan. 2008 to Dec. 2008

                                              Page 10 of 12


                           Appendix II to Plaintiff’s March 13, 2019 Objections
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 36 of 128 PageID #: 7602

           APPENDIX II – MISSING FINANCIAL DOCUMENTS BY LIST
  32   Greta Company, LLC                           Jan. 2002 to Dec. 2008
  33   Hometech Medical Equipment, Inc.             Jan. 2002 to Dec. 2008
  34   Hometech Therapies, Inc.                     Jan. 2002 to Oct 2008
  35   Indago Healthcare of Florida, Inc.           Jan. 2005 to Nov. 2005; Jan. 2007 to Dec. 2008
  36   Indago Healthcare of South Florida, Inc.     Jan. 2005 to Dec. 2006
  37   Indago Healthcare, Inc.                      Jan. 2005 to June 2006; Oct. 2006; Dec. 2006; Feb.
                                                    2007 to 2008
  38   Integrated BioPharm Corporation, Inc.        Jan. 2007 to Dec. 2008
  39   LBC Credit Partners Parallel, LP             Jan. 2005 to Dec. 2008
  40   Ledmir, LLC                                  Jan. 2002 to Dec. 2005
  41   LMS America, Inc.                            Jan. 2004 to Dec. 2005
  42   Logic Medical Solutions, Inc.                Jan. 2002 to Feb. 2003; Apr. 2003 to May 2004; July
                                                    2004 to Dec. 2004
  43 My Case LLC                                    Jan. 2008 to Dec. 2008
  44 Neurology Therapeutics, Inc.                   Jan. 2006 to Dec. 2008
  45 New England Hemophilia and Thrombosis          Jan. 2006 to Dec. 2008
     Network, Inc.
  46 Parallex, LLC                                  Jan. 2008 to Dec. 2008
  47 Physician Oncology Network, Inc.               Jan. 2004 to Dec. 2008
  48 Practice Made Perfect, Inc.                    Jan. 2002 to Dec. 2008
  49 Pridecare, Inc.                                Jan. 2002 to Dec. 2003; Feb. 2005 to Nov. 2005;
                                                    Feb. 2007 to Dec. 2008
  50   Primavera, Inc.                              Jan. 2002 to Dec. 2008
  51   PRN Healthcare Services, Inc.                Jan. 2004 to Dec. 2008
  52   RAM Business Holdings, LLC                   Jan. 2003 to Dec. 2007
  53   RAM Capital Group 2004 Trust                 Jan. 2002 to Dec. 2008
  54   RAM Capital Group, LLC                       Jan. 2002 to Nov. 2004; Jan. 2005 to Nov. 2005;
                                                    Oc.t 2007 to Nov. 2007; Apr. 2008 to Dec. 2008
  55 RAM Capital Holdings, LLC                      Jan. 2002 to Dec. 2008
  56 RAM Capital II, LLC                            Jan. 2007 to Feb. 2008; Apr. 2008 to Sep. 2008;
                                                    Nov. 2008 to Dec. 2008
  57 RAM Consultants, LLC                           Jan. 2002 to Nov. 2006; Jan. 2004 to May 2004; July
                                                    2004 to Dec. 2005
  58 RAM Developers, Inc.                           Jan. 2002 to Dec. 2004; Apr. 2005; Dec. 2005; Jan.
                                                    2006 to Dec. 2006
  59   RAM Enterprises Holding Company, Inc.        Jan. 2002 to Dec. 2005
  60   RAM Equity Holdings, LLC                     Jan. 2003 to Dec. 2006
  61   RAM Investment Management, Inc.              Jan. 2002 to Dec. 2008
  62   RAM Realty Holdings, LLC                     Jan. 2003 to Aug. 2003; Jan. 2004 to Nov. 2004; Jan.
                                                    2005 to Nov. 2005; Mar. 2007 to Dec. 2008



                                               Page 11 of 12


                           Appendix II to Plaintiff’s March 13, 2019 Objections
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 37 of 128 PageID #: 7603

           APPENDIX II – MISSING FINANCIAL DOCUMENTS BY LIST
  63 Retrodyne Corporation                           Jan. 2002 to Nov. 2003; Jan. 2004 May 2004; July
                                                     2004 to Dec. 2004
  64 Stat Business Group, LLC                        N/A
  65 Stone Ridge Enterprises, LLC                    Jan. 2003; Jan. 2004 to Dec. 2005; Mar. 2007 to
                                                     Dec. 2008
  66   Sven LLC                                      Jan. 2002 to Dec. 2008
  67   U.S. Neurology Corporation                    Jan. 2003 to Dec. 2005
  68   Valley Creek Estate, Inc.                     Jan. 2007 to Dec. 2008
  69   VasGene Therapeutics, Inc.                    Jan. 2002 to Oct. 2007; Dec. 2007 to Dec. 2008
  70   Versatile Care Solutions, Inc.                Jan. 2005 to Dec. 2008
  71   West Highland Company, LLC                    Jan. 2002 to Feb. 2005; Dec. 2005; Jan. 2007 to
                                                     Nov. 2007; Jan. 2008 to Dec. 2008
  72 World Wide Health, Inc.                         Jan. 2002 to Dec. 2008




                                               Page 12 of 12


                            Appendix II to Plaintiff’s March 13, 2019 Objections
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 38 of 128 PageID #: 7604




                   APPENDIX III




                   Appendix III to Plaintiff’s March 13, 2019 Objections
                                        Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 39 of 128 PageID #: 7605


                                                           APPENDIX III – DETAIL: PRODUCED VS. MISSING RECORDS
                                        PRODUCED
                                        NOT PRODUCED
                                        NOT REQUESTED

                                                 2002                    2003                     2004                     2005                  2006                    2007                    2008
  Entity ‐ Document Request             J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D
1 Defendant ‐ Raymond A. Mirra
     General Ledger Details (Monthly)
     Balance Sheets (Monthly)
     Bank Statements (Monthly)
     Income Statements (Monthly)
     Income Statements (Yearly)
     Tax Returns (Yearly)
     Tax Workpapers (Yearly)


2 AAA Equipment Rentals LLC
     General Ledger Details (Monthly)
     Balance Sheets (Monthly)
     Bank Statements (Monthly)
     Income Statements (Monthly)
     Income Statements (Yearly)
     Tax Returns (Yearly)
     Tax Workpapers (Yearly)
     AR Aging / Payment Records

3 AAA Grading & Paving LLC
     General Ledger Details (Monthly)
     Balance Sheets (Monthly)
     Bank Statements (Monthly)
     Income Statements (Monthly)
     Income Statements (Yearly)
     Tax Returns (Yearly)
     Tax Workpapers (Yearly)
     AR Aging / Payment Records

4 Access HealthCare Services, LLC
     General Ledger Details (Monthly)
     Balance Sheets (Monthly)
     Bank Statements (Monthly)
     Income Statements (Monthly)
     Income Statements (Yearly)
     Tax Returns (Yearly)
     Tax Workpapers (Yearly)
     AR Aging / Payment Records




                                                                                                         1 of 18

                                                                                  Appendix III to Plaintiff's March 13, 2019 Objections
                                            Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 40 of 128 PageID #: 7606


                                                               APPENDIX III – DETAIL: PRODUCED VS. MISSING RECORDS
                                            PRODUCED
                                            NOT PRODUCED
                                            NOT REQUESTED

                                                     2002                    2003                     2004                     2005                  2006                    2007                    2008
  Entity ‐ Document Request                 J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D
5 Access Pharmaceutical Services, LLC
     General Ledger Details (Monthly)
     Balance Sheets (Monthly)
     Bank Statements (Monthly)
     Income Statements (Monthly)
     Income Statements (Yearly)
     Tax Returns (Yearly)
     Tax Workpapers (Yearly)
     AR Aging / Payment Records

6 Access Therapeutics, Inc.
     General Ledger Details (Monthly)
     Balance Sheets (Monthly)
     Bank Statements (Monthly)
     Income Statements (Monthly)
     Income Statements (Yearly)
     Tax Returns (Yearly)
     Tax Workpapers (Yearly)
     AR Aging / Payment Records
     Promissory Notes

7 Advanced Research Corporation
     General Ledger Details (Monthly)
     Balance Sheets (Monthly)
     Bank Statements (Monthly)
     Income Statements (Monthly)
     Income Statements (Yearly)
     Tax Returns (Yearly)
     Tax Workpapers (Yearly)
     AR Aging / Payment Records

8 Alliance Ambulatory Infusion Center, LP
     General Ledger Details (Monthly)
     Balance Sheets (Monthly)
     Bank Statements (Monthly)
     Income Statements (Monthly)
     Income Statements (Yearly)
     Tax Returns (Yearly)
     Tax Workpapers (Yearly)
     AR Aging / Payment Records


                                                                                                             2 of 18

                                                                                      Appendix III to Plaintiff's March 13, 2019 Objections
                                         Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 41 of 128 PageID #: 7607


                                                            APPENDIX III – DETAIL: PRODUCED VS. MISSING RECORDS
                                         PRODUCED
                                         NOT PRODUCED
                                         NOT REQUESTED

                                                  2002                    2003                     2004                     2005                  2006                    2007                    2008
   Entity ‐ Document Request             J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D
9 Apogenics Healthcare, Inc.
      General Ledger Details (Monthly)
      Balance Sheets (Monthly)
      Bank Statements (Monthly)
      Income Statements (Monthly)
      Income Statements (Yearly)
      Tax Returns (Yearly)
      Tax Workpapers (Yearly)
      AR Aging / Payment Records

10 Apogenics, Inc.
      General Ledger Details (Monthly)
      Balance Sheets (Monthly)
      Bank Statements (Monthly)
      Income Statements (Monthly)
      Income Statements (Yearly)
      Tax Returns (Yearly)
      Tax Workpapers (Yearly)
      AR Aging / Payment Records

11 Ashland Pharmacy, Inc.
      General Ledger Details (Monthly)
      Balance Sheets (Monthly)
      Bank Statements (Monthly)
      Income Statements (Monthly)
      Income Statements (Yearly)
      Tax Returns (Yearly)
      Tax Workpapers (Yearly)
      AR Aging / Payment Records

12 Atlanta I.D. Group, P.C.
      General Ledger Details (Monthly)
      Balance Sheets (Monthly)
      Bank Statements (Monthly)
      Income Statements (Monthly)
      Income Statements (Yearly)
      Tax Returns (Yearly)
      Tax Workpapers (Yearly)
      AR Aging / Payment Records




                                                                                                          3 of 18

                                                                                   Appendix III to Plaintiff's March 13, 2019 Objections
                                         Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 42 of 128 PageID #: 7608


                                                            APPENDIX III – DETAIL: PRODUCED VS. MISSING RECORDS
                                         PRODUCED
                                         NOT PRODUCED
                                         NOT REQUESTED

                                                  2002                    2003                     2004                     2005                  2006                    2007                    2008
   Entity ‐ Document Request             J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D
13 Atlas Medical Equipment, Inc.
      General Ledger Details (Monthly)
      Balance Sheets (Monthly)
      Bank Statements (Monthly)
      Income Statements (Monthly)
      Income Statements (Yearly)
      Tax Returns (Yearly)
      Tax Workpapers (Yearly)
      AR Aging / Payment Records

14 Atlas Nursing Services, Inc.
      General Ledger Details (Monthly)
      Balance Sheets (Monthly)
      Bank Statements (Monthly)
      Income Statements (Monthly)
      Income Statements (Yearly)
      Tax Returns (Yearly)
      Tax Workpapers (Yearly)
      AR Aging / Payment Records

15 Atlas Respiratory Services, Inc.
      General Ledger Details (Monthly)
      Balance Sheets (Monthly)
      Bank Statements (Monthly)
      Income Statements (Monthly)
      Income Statements (Yearly)
      Tax Returns (Yearly)
      Tax Workpapers (Yearly)
      AR Aging / Payment Records

16 Biomed America, Inc.
      General Ledger Details (Monthly)
      Balance Sheets (Monthly)
      Bank Statements (Monthly)
      Income Statements (Monthly)
      Income Statements (Yearly)
      Tax Returns (Yearly)
      Tax Workpapers (Yearly)
      AR Aging / Payment Records




                                                                                                          4 of 18

                                                                                   Appendix III to Plaintiff's March 13, 2019 Objections
                                         Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 43 of 128 PageID #: 7609


                                                            APPENDIX III – DETAIL: PRODUCED VS. MISSING RECORDS
                                         PRODUCED
                                         NOT PRODUCED
                                         NOT REQUESTED

                                                  2002                    2003                     2004                     2005                  2006                    2007                    2008
   Entity ‐ Document Request             J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D
17 Biomed California, Inc.
      General Ledger Details (Monthly)
      Balance Sheets (Monthly)
      Bank Statements (Monthly)
      Income Statements (Monthly)
      Income Statements (Yearly)
      Tax Returns (Yearly)
      Tax Workpapers (Yearly)
      AR Aging / Payment Records

18 Biomed Florida, Inc.
      General Ledger Details (Monthly)
      Balance Sheets (Monthly)
      Bank Statements (Monthly)
      Income Statements (Monthly)
      Income Statements (Yearly)
      Tax Returns (Yearly)
      Tax Workpapers (Yearly)
      AR Aging / Payment Records

19 Biomed Healthcare, Inc.
      General Ledger Details (Monthly)
      Balance Sheets (Monthly)
      Bank Statements (Monthly)
      Income Statements (Monthly)
      Income Statements (Yearly)
      Tax Returns (Yearly)
      Tax Workpapers (Yearly)
      AR Aging / Payment Records

20 Biomed Kansas, Inc.
      General Ledger Details (Monthly)
      Balance Sheets (Monthly)
      Bank Statements (Monthly)
      Income Statements (Monthly)
      Income Statements (Yearly)
      Tax Returns (Yearly)
      Tax Workpapers (Yearly)
      AR Aging / Payment Records




                                                                                                          5 of 18

                                                                                   Appendix III to Plaintiff's March 13, 2019 Objections
                                         Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 44 of 128 PageID #: 7610


                                                            APPENDIX III – DETAIL: PRODUCED VS. MISSING RECORDS
                                         PRODUCED
                                         NOT PRODUCED
                                         NOT REQUESTED

                                                  2002                    2003                     2004                     2005                  2006                    2007                    2008
   Entity ‐ Document Request             J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D
21 Biomed PA, Inc.
      General Ledger Details (Monthly)
      Balance Sheets (Monthly)
      Bank Statements (Monthly)
      Income Statements (Monthly)
      Income Statements (Yearly)
      Tax Returns (Yearly)
      Tax Workpapers (Yearly)
      AR Aging / Payment Records

22 Biomed Pharmaceuticals, Inc.
      General Ledger Details (Monthly)
      Balance Sheets (Monthly)
      Bank Statements (Monthly)
      Income Statements (Monthly)
      Income Statements (Yearly)
      Tax Returns (Yearly)
      Tax Workpapers (Yearly)
      AR Aging / Payment Records

23 Biomed Texas, Inc.
      General Ledger Details (Monthly)
      Balance Sheets (Monthly)
      Bank Statements (Monthly)
      Income Statements (Monthly)
      Income Statements (Yearly)
      Tax Returns (Yearly)
      Tax Workpapers (Yearly)
      AR Aging / Payment Records

24 Bio‐Medical Innovations, Inc.
      General Ledger Details (Monthly)
      Balance Sheets (Monthly)
      Bank Statements (Monthly)
      Income Statements (Monthly)
      Income Statements (Yearly)
      Tax Returns (Yearly)
      Tax Workpapers (Yearly)
      AR Aging / Payment Records




                                                                                                          6 of 18

                                                                                   Appendix III to Plaintiff's March 13, 2019 Objections
                                          Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 45 of 128 PageID #: 7611


                                                             APPENDIX III – DETAIL: PRODUCED VS. MISSING RECORDS
                                          PRODUCED
                                          NOT PRODUCED
                                          NOT REQUESTED

                                                   2002                    2003                     2004                     2005                  2006                    2007                    2008
   Entity ‐ Document Request              J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D
25 Bio‐Medical Marketing Services, Inc.
      General Ledger Details (Monthly)
      Balance Sheets (Monthly)
      Bank Statements (Monthly)
      Income Statements (Monthly)
      Income Statements (Yearly)
      Tax Returns (Yearly)
      Tax Workpapers (Yearly)
      AR Aging / Payment Records

26 Cancer Innovations, Inc.
      General Ledger Details (Monthly)
      Balance Sheets (Monthly)
      Bank Statements (Monthly)
      Income Statements (Monthly)
      Income Statements (Yearly)
      Tax Returns (Yearly)
      Tax Workpapers (Yearly)
      AR Aging / Payment Records

27 Complete Communications, Inc.
      General Ledger Details (Monthly)
      Balance Sheets (Monthly)
      Bank Statements (Monthly)
      Income Statements (Monthly)
      Income Statements (Yearly)
      Tax Returns (Yearly)
      Tax Workpapers (Yearly)
      AR Aging / Payment Records

28 Delta Laboratories, Inc.
      General Ledger Details (Monthly)
      Balance Sheets (Monthly)
      Bank Statements (Monthly)
      Income Statements (Monthly)
      Income Statements (Yearly)
      Tax Returns (Yearly)
      Tax Workpapers (Yearly)
      AR Aging / Payment Records




                                                                                                           7 of 18

                                                                                    Appendix III to Plaintiff's March 13, 2019 Objections
                                         Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 46 of 128 PageID #: 7612


                                                            APPENDIX III – DETAIL: PRODUCED VS. MISSING RECORDS
                                         PRODUCED
                                         NOT PRODUCED
                                         NOT REQUESTED

                                                  2002                    2003                     2004                     2005                  2006                    2007                    2008
   Entity ‐ Document Request             J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D
29 Delta Pharmaceuticals, Inc.
      General Ledger Details (Monthly)
      Balance Sheets (Monthly)
      Bank Statements (Monthly)
      Income Statements (Monthly)
      Income Statements (Yearly)
      Tax Returns (Yearly)
      Tax Workpapers (Yearly)
      AR Aging / Payment Records

30 Eyegene Corporation
      General Ledger Details (Monthly)
      Balance Sheets (Monthly)
      Bank Statements (Monthly)
      Income Statements (Monthly)
      Income Statements (Yearly)
      Tax Returns (Yearly)
      Tax Workpapers (Yearly)
      AR Aging / Payment Records

31 Freedom Care, LLC
      General Ledger Details (Monthly)
      Balance Sheets (Monthly)
      Bank Statements (Monthly)
      Income Statements (Monthly)
      Income Statements (Yearly)
      Tax Returns (Yearly)
      Tax Workpapers (Yearly)
      AR Aging / Payment Records

32 Greta Company, LLC
      General Ledger Details (Monthly)
      Balance Sheets (Monthly)
      Bank Statements (Monthly)
      Income Statements (Monthly)
      Income Statements (Yearly)
      Tax Returns (Yearly)
      Tax Workpapers (Yearly)
      AR Aging / Payment Records




                                                                                                          8 of 18

                                                                                   Appendix III to Plaintiff's March 13, 2019 Objections
                                              Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 47 of 128 PageID #: 7613


                                                                 APPENDIX III – DETAIL: PRODUCED VS. MISSING RECORDS
                                              PRODUCED
                                              NOT PRODUCED
                                              NOT REQUESTED

                                                       2002                    2003                     2004                     2005                  2006                    2007                    2008
   Entity ‐ Document Request                  J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D
33 Hometech Medical Equipment, Inc.
      General Ledger Details (Monthly)
      Balance Sheets (Monthly)
      Bank Statements (Monthly)
      Income Statements (Monthly)
      Income Statements (Yearly)
      Tax Returns (Yearly)
      Tax Workpapers (Yearly)
      AR Aging / Payment Records

34 Hometech Therapies, Inc.
      General Ledger Details (Monthly)
      Balance Sheets (Monthly)
      Bank Statements (Monthly)
      Income Statements (Monthly)
      Income Statements (Yearly)
      Tax Returns (Yearly)
      Tax Workpapers (Yearly)
      AR Aging / Payment Records

35 Indago Healthcare of Florida, Inc.
      General Ledger Details (Monthly)
      Balance Sheets (Monthly)
      Bank Statements (Monthly)
      Income Statements (Monthly)
      Income Statements (Yearly)
      Tax Returns (Yearly)
      Tax Workpapers (Yearly)
      AR Aging / Payment Records

36 Indago Healthcare of South Florida, Inc.
      General Ledger Details (Monthly)
      Balance Sheets (Monthly)
      Bank Statements (Monthly)
      Income Statements (Monthly)
      Income Statements (Yearly)
      Tax Returns (Yearly)
      Tax Workpapers (Yearly)
      AR Aging / Payment Records




                                                                                                               9 of 18

                                                                                        Appendix III to Plaintiff's March 13, 2019 Objections
                                           Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 48 of 128 PageID #: 7614


                                                              APPENDIX III – DETAIL: PRODUCED VS. MISSING RECORDS
                                           PRODUCED
                                           NOT PRODUCED
                                           NOT REQUESTED

                                                    2002                    2003                     2004                     2005                  2006                    2007                    2008
   Entity ‐ Document Request               J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D
37 Indago Healthcare, Inc.
      General Ledger Details (Monthly)
      Balance Sheets (Monthly)
      Bank Statements (Monthly)
      Income Statements (Monthly)
      Income Statements (Yearly)
      Tax Returns (Yearly)
      Tax Workpapers (Yearly)
      AR Aging / Payment Records

38 Integrated BioPharm Corporation, Inc.
      General Ledger Details (Monthly)
      Balance Sheets (Monthly)
      Bank Statements (Monthly)
      Income Statements (Monthly)
      Income Statements (Yearly)
      Tax Returns (Yearly)
      Tax Workpapers (Yearly)
      AR Aging / Payment Records

39 LBC Credit Partners Parallel, LP
      General Ledger Details (Monthly)
      Balance Sheets (Monthly)
      Bank Statements (Monthly)
      Income Statements (Monthly)
      Income Statements (Yearly)
      Tax Returns (Yearly)
      Tax Workpapers (Yearly)
      AR Aging / Payment Records

40 Ledmir, LLC
      General Ledger Details (Monthly)
      Balance Sheets (Monthly)
      Bank Statements (Monthly)
      Income Statements (Monthly)
      Income Statements (Yearly)
      Tax Returns (Yearly)
      Tax Workpapers (Yearly)
      AR Aging / Payment Records




                                                                                                            10 of 18

                                                                                     Appendix III to Plaintiff's March 13, 2019 Objections
                                         Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 49 of 128 PageID #: 7615


                                                            APPENDIX III – DETAIL: PRODUCED VS. MISSING RECORDS
                                         PRODUCED
                                         NOT PRODUCED
                                         NOT REQUESTED

                                                  2002                    2003                     2004                     2005                  2006                    2007                    2008
   Entity ‐ Document Request             J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D
41 LMS America, Inc.
      General Ledger Details (Monthly)
      Balance Sheets (Monthly)
      Bank Statements (Monthly)
      Income Statements (Monthly)
      Income Statements (Yearly)
      Tax Returns (Yearly)
      Tax Workpapers (Yearly)
      AR Aging / Payment Records

42 Logic Medical Solutions, Inc.
      General Ledger Details (Monthly)
      Balance Sheets (Monthly)
      Bank Statements (Monthly)
      Income Statements (Monthly)
      Income Statements (Yearly)
      Tax Returns (Yearly)
      Tax Workpapers (Yearly)
      AR Aging / Payment Records

43 My Case LLC
      General Ledger Details (Monthly)
      Balance Sheets (Monthly)
      Bank Statements (Monthly)
      Income Statements (Monthly)
      Income Statements (Yearly)
      Tax Returns (Yearly)
      Tax Workpapers (Yearly)
      AR Aging / Payment Records

44 Neurology Therapeutics, Inc.
      General Ledger Details (Monthly)
      Balance Sheets (Monthly)
      Bank Statements (Monthly)
      Income Statements (Monthly)
      Income Statements (Yearly)
      Tax Returns (Yearly)
      Tax Workpapers (Yearly)
      AR Aging / Payment Records




                                                                                                          11 of 18

                                                                                   Appendix III to Plaintiff's March 13, 2019 Objections
                                           Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 50 of 128 PageID #: 7616


                                                              APPENDIX III – DETAIL: PRODUCED VS. MISSING RECORDS
                                           PRODUCED
                                           NOT PRODUCED
                                           NOT REQUESTED

                                                    2002                    2003                     2004                     2005                  2006                    2007                    2008
   Entity ‐ Document Request               J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D
   New England Hemophilia and Thrombosis
45 Network, Inc.

      General Ledger Details (Monthly)
      Balance Sheets (Monthly)
      Bank Statements (Monthly)
      Income Statements (Monthly)
      Income Statements (Yearly)
      Tax Returns (Yearly)
      Tax Workpapers (Yearly)
      AR Aging / Payment Records

46 Parallex, LLC
      General Ledger Details (Monthly)
      Balance Sheets (Monthly)
      Bank Statements (Monthly)
      Income Statements (Monthly)
      Income Statements (Yearly)
      Tax Returns (Yearly)
      Tax Workpapers (Yearly)
      AR Aging / Payment Records

47 Physician Oncology Network, Inc.
      General Ledger Details (Monthly)
      Balance Sheets (Monthly)
      Bank Statements (Monthly)
      Income Statements (Monthly)
      Income Statements (Yearly)
      Tax Returns (Yearly)
      Tax Workpapers (Yearly)
      AR Aging / Payment Records

48 Practice Made Perfect, Inc.
      General Ledger Details (Monthly)
      Balance Sheets (Monthly)
      Bank Statements (Monthly)
      Income Statements (Monthly)
      Income Statements (Yearly)
      Tax Returns (Yearly)
      Tax Workpapers (Yearly)
      AR Aging / Payment Records



                                                                                                            12 of 18

                                                                                     Appendix III to Plaintiff's March 13, 2019 Objections
                                         Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 51 of 128 PageID #: 7617


                                                            APPENDIX III – DETAIL: PRODUCED VS. MISSING RECORDS
                                         PRODUCED
                                         NOT PRODUCED
                                         NOT REQUESTED

                                                  2002                    2003                     2004                     2005                  2006                    2007                    2008
   Entity ‐ Document Request             J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D
49 Pridecare, Inc.
      General Ledger Details (Monthly)
      Balance Sheets (Monthly)
      Bank Statements (Monthly)
      Income Statements (Monthly)
      Income Statements (Yearly)
      Tax Returns (Yearly)
      Tax Workpapers (Yearly)
      AR Aging / Payment Records

50 Primavera, Inc.
      General Ledger Details (Monthly)
      Balance Sheets (Monthly)
      Bank Statements (Monthly)
      Income Statements (Monthly)
      Income Statements (Yearly)
      Tax Returns (Yearly)
      Tax Workpapers (Yearly)
      AR Aging / Payment Records

51 PRN Healthcare Services, Inc.
      General Ledger Details (Monthly)
      Balance Sheets (Monthly)
      Bank Statements (Monthly)
      Income Statements (Monthly)
      Income Statements (Yearly)
      Tax Returns (Yearly)
      Tax Workpapers (Yearly)
      AR Aging / Payment Records

52 RAM Business Holdings, LLC
      General Ledger Details (Monthly)
      Balance Sheets (Monthly)
      Bank Statements (Monthly)
      Income Statements (Monthly)
      Income Statements (Yearly)
      Tax Returns (Yearly)
      Tax Workpapers (Yearly)
      AR Aging / Payment Records




                                                                                                          13 of 18

                                                                                   Appendix III to Plaintiff's March 13, 2019 Objections
                                         Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 52 of 128 PageID #: 7618


                                                            APPENDIX III – DETAIL: PRODUCED VS. MISSING RECORDS
                                         PRODUCED
                                         NOT PRODUCED
                                         NOT REQUESTED

                                                  2002                    2003                     2004                     2005                  2006                    2007                    2008
   Entity ‐ Document Request             J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D
53 RAM Capital Group 2004 Trust
      General Ledger Details (Monthly)
      Balance Sheets (Monthly)
      Bank Statements (Monthly)
      Income Statements (Monthly)
      Income Statements (Yearly)
      Tax Returns (Yearly)
      Tax Workpapers (Yearly)
      AR Aging / Payment Records

54 RAM Capital Group, LLC
      General Ledger Details (Monthly)
      Balance Sheets (Monthly)
      Bank Statements (Monthly)
      Income Statements (Monthly)
      Income Statements (Yearly)
      Tax Returns (Yearly)
      Tax Workpapers (Yearly)
      AR Aging / Payment Records

55 RAM Capital Holdings, LLC
      General Ledger Details (Monthly)
      Balance Sheets (Monthly)
      Bank Statements (Monthly)
      Income Statements (Monthly)
      Income Statements (Yearly)
      Tax Returns (Yearly)
      Tax Workpapers (Yearly)
      AR Aging / Payment Records

56 RAM Capital II, LLC
      General Ledger Details (Monthly)
      Balance Sheets (Monthly)
      Bank Statements (Monthly)
      Income Statements (Monthly)
      Income Statements (Yearly)
      Tax Returns (Yearly)
      Tax Workpapers (Yearly)
      AR Aging / Payment Records




                                                                                                          14 of 18

                                                                                   Appendix III to Plaintiff's March 13, 2019 Objections
                                          Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 53 of 128 PageID #: 7619


                                                             APPENDIX III – DETAIL: PRODUCED VS. MISSING RECORDS
                                          PRODUCED
                                          NOT PRODUCED
                                          NOT REQUESTED

                                                   2002                    2003                     2004                     2005                  2006                    2007                    2008
   Entity ‐ Document Request              J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D
57 RAM Consultants, LLC
      General Ledger Details (Monthly)
      Balance Sheets (Monthly)
      Bank Statements (Monthly)
      Income Statements (Monthly)
      Income Statements (Yearly)
      Tax Returns (Yearly)
      Tax Workpapers (Yearly)
      AR Aging / Payment Records

58 RAM Developers, Inc.
      General Ledger Details (Monthly)
      Balance Sheets (Monthly)
      Bank Statements (Monthly)
      Income Statements (Monthly)
      Income Statements (Yearly)
      Tax Returns (Yearly)
      Tax Workpapers (Yearly)
      AR Aging / Payment Records

59 RAM Enterprise Holding Company, Inc.
      General Ledger Details (Monthly)
      Balance Sheets (Monthly)
      Bank Statements (Monthly)
      Income Statements (Monthly)
      Income Statements (Yearly)
      Tax Returns (Yearly)
      Tax Workpapers (Yearly)
      AR Aging / Payment Records

60 RAM Equity Holdings, LLC
      General Ledger Details (Monthly)
      Balance Sheets (Monthly)
      Bank Statements (Monthly)
      Income Statements (Monthly)
      Income Statements (Yearly)
      Tax Returns (Yearly)
      Tax Workpapers (Yearly)
      AR Aging / Payment Records




                                                                                                           15 of 18

                                                                                    Appendix III to Plaintiff's March 13, 2019 Objections
                                         Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 54 of 128 PageID #: 7620


                                                            APPENDIX III – DETAIL: PRODUCED VS. MISSING RECORDS
                                         PRODUCED
                                         NOT PRODUCED
                                         NOT REQUESTED

                                                  2002                    2003                     2004                     2005                  2006                    2007                    2008
   Entity ‐ Document Request             J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D
61 RAM Investment Managemnt, Inc.
      General Ledger Details (Monthly)
      Balance Sheets (Monthly)
      Bank Statements (Monthly)
      Income Statements (Monthly)
      Income Statements (Yearly)
      Tax Returns (Yearly)
      Tax Workpapers (Yearly)
      AR Aging / Payment Records

62 RAM Realty Holdings, LLC
      General Ledger Details (Monthly)
      Balance Sheets (Monthly)
      Bank Statements (Monthly)
      Income Statements (Monthly)
      Income Statements (Yearly)
      Tax Returns (Yearly)
      Tax Workpapers (Yearly)
      AR Aging / Payment Records

63 Retrodyne Corporation
      General Ledger Details (Monthly)
      Balance Sheets (Monthly)
      Bank Statements (Monthly)
      Income Statements (Monthly)
      Income Statements (Yearly)
      Tax Returns (Yearly)
      Tax Workpapers (Yearly)
      AR Aging / Payment Records

64 Stat Business Group, LLC
      General Ledger Details (Monthly)
      Balance Sheets (Monthly)
      Bank Statements (Monthly)
      Income Statements (Monthly)
      Income Statements (Yearly)
      Tax Returns (Yearly)
      Tax Workpapers (Yearly)
      AR Aging / Payment Records




                                                                                                          16 of 18

                                                                                   Appendix III to Plaintiff's March 13, 2019 Objections
                                         Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 55 of 128 PageID #: 7621


                                                            APPENDIX III – DETAIL: PRODUCED VS. MISSING RECORDS
                                         PRODUCED
                                         NOT PRODUCED
                                         NOT REQUESTED

                                                  2002                    2003                     2004                     2005                  2006                    2007                    2008
   Entity ‐ Document Request             J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D
65 Stone Ridge Enterprises, LLC
      General Ledger Details (Monthly)
      Balance Sheets (Monthly)
      Bank Statements (Monthly)
      Income Statements (Monthly)
      Income Statements (Yearly)
      Tax Returns (Yearly)
      Tax Workpapers (Yearly)
      AR Aging / Payment Records

66 Sven LLC
      General Ledger Details (Monthly)
      Balance Sheets (Monthly)
      Bank Statements (Monthly)
      Income Statements (Monthly)
      Income Statements (Yearly)
      Tax Returns (Yearly)
      Tax Workpapers (Yearly)
      AR Aging / Payment Records

67 U.S. Neurology Corporation
      General Ledger Details (Monthly)
      Balance Sheets (Monthly)
      Bank Statements (Monthly)
      Income Statements (Monthly)
      Income Statements (Yearly)
      Tax Returns (Yearly)
      Tax Workpapers (Yearly)
      AR Aging / Payment Records

68 Valley Creek Estate, Inc.
      General Ledger Details (Monthly)
      Balance Sheets (Monthly)
      Bank Statements (Monthly)
      Income Statements (Monthly)
      Income Statements (Yearly)
      Tax Returns (Yearly)
      Tax Workpapers (Yearly)
      AR Aging / Payment Records




                                                                                                          17 of 18

                                                                                   Appendix III to Plaintiff's March 13, 2019 Objections
                                         Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 56 of 128 PageID #: 7622


                                                            APPENDIX III – DETAIL: PRODUCED VS. MISSING RECORDS
                                         PRODUCED
                                         NOT PRODUCED
                                         NOT REQUESTED

                                                  2002                    2003                     2004                     2005                  2006                    2007                    2008
   Entity ‐ Document Request             J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D J F M A M J J A S O N D
69 VasGene Therapeutics, Inc.
      General Ledger Details (Monthly)
      Balance Sheets (Monthly)
      Bank Statements (Monthly)
      Income Statements (Monthly)
      Income Statements (Yearly)
      Tax Returns (Yearly)
      Tax Workpapers (Yearly)
      AR Aging / Payment Records

70 Versatile Care Solutions, Inc.
      General Ledger Details (Monthly)
      Balance Sheets (Monthly)
      Bank Statements (Monthly)
      Income Statements (Monthly)
      Income Statements (Yearly)
      Tax Returns (Yearly)
      Tax Workpapers (Yearly)
      AR Aging / Payment Records

71 West Highland Company, LLC
      General Ledger Details (Monthly)
      Balance Sheets (Monthly)
      Bank Statements (Monthly)
      Income Statements (Monthly)
      Income Statements (Yearly)
      Tax Returns (Yearly)
      Tax Workpapers (Yearly)
      AR Aging / Payment Records

72 World Wide Health, Inc.
      General Ledger Details (Monthly)
      Balance Sheets (Monthly)
      Bank Statements (Monthly)
      Income Statements (Monthly)
      Income Statements (Yearly)
      Tax Returns (Yearly)
      Tax Workpapers (Yearly)
      AR Aging / Payment Records




                                                                                                          18 of 18

                                                                                   Appendix III to Plaintiff's March 13, 2019 Objections
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 57 of 128 PageID #: 7623




                        EXHIBIT A




                    Exhibit A to Plaintiff’s March 13, 2019 Objections
 Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 58 of 128 PageID #: 7624


RICHARD D. EMERY
                          EMERY CELLI BRINCKERHOFF & ABADY LLP                             CHARLES J. OGLETREE, JR.
ANDREW G. CELLI, JR.                                                                                       EMERITUS
MATTHEW D. BRINCKERHOFF                          ATTORNEYS AT LAW
JONATHAN S. ABADY                     600 FIFTH AVENUE AT ROCKEFELLER CENTER                         DIANE L. HOUK
                                                     10TH FLOOR                                     JESSICA CLARKE
EARL S. WARD
                                             NEW YORK, NEW YORK 10020
ILANN M. MAAZEL
HAL R. LIEBERMAN                                                                                     ALISON FRICK
                                                TEL: (212) 763-5000                               DAVID LEBOWITZ
DANIEL J. KORNSTEIN
                                                FAX: (212) 763-5001                               DOUGLAS E. LIEB
O. ANDREW F. WILSON
                                                 www.ecbalaw.com                                 ALANNA KAUFMAN
ELIZABETH S. SAYLOR
KATHERINE ROSENFELD                                                                              EMMA L. FREEMAN
DEBRA L. GREENBERGER                                                                               DAVID BERMAN
ZOE SALZMAN                                                                                      ASHOK CHANDRAN
SAM SHAPIRO
                                                                                                   DANIEL TREIMAN
                                                              November 20, 2018


    VIA E-MAIL

    The Honorable Lawrence F. Stengel
    Saxton & Stump
    Lawyers and Consultants
    280 Granite Run Drive, Suite 300
    Lancaster, PA 17601

            Re:      Jordan v. Mirra, Plaintiff Jordan’s Response To
                     Defendant Mirra’s Nov. 6, 2018 Discovery Complaints

    Dear Judge Stengel,

            When Mirra’s Nov. 6 discovery complaints are properly evaluated, they should be
    rejected as both meritless and cynically ironic. But those complaints cannot be considered in the
    abstract. To properly assess those issues, it is essential to put them in context and to appreciate
    exactly what this case is about.

                                   Essential Context: An Introduction

             This is a simple case. It involves only one remaining claim. Jordan sues Mirra for breach
    of warranty. In the parties’ 2008 business separation agreement (“SDA”), Jordan negotiated for
    and obtained Mirra’s warranty that he there fully listed all of the parties’ assets and liabilities.
    Mirra alone was uniquely aware of their full scope because he maintained and managed all of the
    books and records of their companies and investments. All of the parties’ assets were held
    jointly, regardless of whose name the particular asset was nominally in. As Mirra testified at his
    deposition (in the RICO case) no less than twelve times:

                                                                        Mirra failed to list all of those
    joint assets and liabilities in the separation agreement. Hence he breached his warranty.


    1
     See Appendix I, summary of deposition excerpts from the RICO case of Mirra, Attorney Troilo,
    and Accountant Tropiano,
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 59 of 128 PageID #: 7625

 EMERY CELLI BRINCKERHOFF & ABADY LLP

 The Hon. Lawrence F. Stengel
 Nov. 20, 2018
 Page 2


         In discovery in this case, Mirra has tried to turn these essential facts on their head.
 Obstructing Jordan’s efforts in discovery to obtain the financial books and records that disclose
 the assets and liabilities he conceals, Mirra’s November 6 letter now absurdly claims that Jordan
 has them. But it is Mirra who has thwarted discovery, rebuffing Judge McHugh’s orders at every
 stage in this case.

                    A Short Chronology of Mirra’s Discovery Recalcitrance

         The great irony of Mirra’s discovery complaints emerges from a brief indisputable
 history of his own massive discovery stonewalling over the past ten months. Since February
 2018 Mirra has tried to frustrate Jordan’s efforts to conduct discovery and the Court’s Orders
 about that discovery.

       February 1, 2018: After an initial scheduling conference and as early as the first
 Scheduling Order entered by Judge McHugh, Mirra pushed back. (D.I. 209, First Amended
 Scheduling Order, Feb 1, 2018).

        April 27, 2018: Mirra unilaterally declared by letter to the Court that despite the
 discovery scheduling order, his own view was that “general fact discovery in this action is now
 closed.” (D.I. 229, Def. Apr. 27, 2018 Ltr. at 2).

         May 31, 2018: In response, Judge McHugh rejected Mirra’s pronouncement about the
 end of discovery. In his May 31 Order, Judge McHugh stated that he had “made clear in [his]
 order that fact-discovery” was to proceed “in this matter” through at least “June 29, 2018.” (D.I.
 250, Order, May 31, 2018 at n. 1). Judge McHugh ruled Mirra’s “procedural arguments” to the
 contrary were “without merit.” (Id.). Judge McHugh’s Order also granted “Plaintiff’s request for
 a ruling that the privilege” Mirra alone had asserted “over communications and documents
 generated by [attorney] Joseph Troilo also applies to Plaintiff.” (Id. at 1).

          May 31, 2018: Mirra continued his campaign of obstructing discovery. On receiving
 Jordan’s first document requests and interrogatories, Mirra wrote the Court again, this time
 complaining that the Court’s “First Amended Scheduling Order does not permit the service of []
 interrogatories,” or any other “additional discovery.” (D.I. 249, Def. May 31 Ltr. at 4.). Mirra
 then assailed Jordan’s document requests as “vexatious,” demanding that Judge McHugh
 “quash[]” them, and impose sanctions on Jordan for “fail[ing] to obey [the] scheduling [] order.”
 (Id. at 1, 6, 8-9). Jordan moved the Court to compel Mirra to respond to her discovery requests.
 (D.I. 242, Pl. Ltr., May 23, 2018).
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 60 of 128 PageID #: 7626

 EMERY CELLI BRINCKERHOFF & ABADY LLP

 The Hon. Lawrence F. Stengel
 Nov. 20, 2018
 Page 3

          June 13, 2018: Judge McHugh once again reiterated that discovery is ongoing. In an
 Order, he stated that “the Scheduling Order does not bar Plaintiff’s interrogatories, nor does it
 bar Plaintiff from making additional document requests.” (D.I. 257, Order, Jun. 13, 2018, at 1).
 Judge McHugh further ordered that “Defendant must respond to both.” (Id.) The Court then
 granted Jordan’s motion compelling Mirra to produce all of the documents requested by Jordan
 “pertaining to assets and liabilities that were omitted from the Separation and Distribution
 Schedules (‘SDA Schedules’), regardless of whether the companies with which these assets and
 liabilities were at one point associated were listed [by Defendant] on the SDA Schedules, or
 [whether those companies] were otherwise dissolved.” (Id.) (emphasis added). The only
 documents Mirra did not have to produce, ruled Judge McHugh, were those that “pertain[ed] to
 assets and liabilities that were listed in the SDA Schedules,” including the “value of those listed
 assets and liabilities.” (Id. at 1-2). In other words, if Mirra listed an asset – like a bank account –
 he did not have to provide further documents about the value of that already listed bank account.
 But companies are not “assets.” In this regard, the Court’s Order was plain, even if Mirra listed a
 company on the SDA Schedules, he still had to produce all of the documents Jordan requested
 about the unlisted assets or liabilities that company had. And even where a company had been
 dissolved before the SDA, Judge McHugh ruled that Mirra still had to produce the documents
 about their unlisted assets and liabilities. Last, the Court denied Mirra’s motion for sanctions as
 “unwarranted” finding Jordan had engaged in no “abuse of the discovery process.” (Id. at 2).

         July 16, 2018: After the June 13 Order compelling Mirra’s document production and
 interrogatory responses, Jordan tried to confirm a date for Mirra’s production, given that
 discovery was set to close in two months (on September 30). (D.I. 261, Pl. Ltr., Jul. 9, 2018).
 Despite the clear wording of the June 13 Order, in a letter to the Court, Mirra announced his
 intention to set his own temporal boundaries for his discovery – “2007 to 2009” – the period of
 time Mirra deemed “reasonable.” (D.I. 262, Def. Jul. 16, 2018 Ltr. at 5). Mirra further insisted he
 intended only to produce those “documents reflecting entity formation, dissolution and
 ownership,” demanding that Jordan “can explain how a broader scope of production as to any of
 those entities is relevant to her [] claim.” (Id.). Jordan objected. (D.I. 267, Pl. Ltr., Jul. 20, 2018).

         July 25, 2018: To this improper refusal by Mirra to abide by the Court’s Orders, Judge
 McHugh issued his most pointed Order yet, flatly rejecting Mirra’s attempt to “narrow the scope
 of his productions to ‘accounting and financial documents concerning . . . a three-year period
 from 2007 to 2009.’” (D.I. 259, Order, Jul. 25, 2018 at 1). Judge McHugh ordered Mirra must
 “comply with Plaintiff’s Requests for Production with the only modifications being those
 outlined in my June 13, 2018 Clarification Order [], none of which are temporal,” ordering Mirra
 “complete his document production no later than August 6, 2018.” (Id.). But Mirra did not
 comply with this Order either.
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 61 of 128 PageID #: 7627

 EMERY CELLI BRINCKERHOFF & ABADY LLP

 The Hon. Lawrence F. Stengel
 Nov. 20, 2018
 Page 4

         August 6, 2018 - September 20, 2018: Mirra produced a small fraction of the
 documents Jordan had requested.2 For example, Mirra produced less than 14% of the tax returns
 Jordan asked for,3 and for the company general ledgers, Mirra produced even less, yielding only
 8% of those. (See Appendix II summarizing Mirra’s unproduced tax returns; see also Appendix
 III summarizing Mirra’s unproduced general ledgers). And even as the Court’s Order had clearly
 compelled Mirra to respond to Jordan’s requests for production as written, Mirra refused to
 confirm whether or not he possessed the documents he had not produced. (See Def. Sept. 11 Ltr.
 at 2, Ex. B). And where Jordan’s RFPs (and Delaware’s Default Standard for Discovery Rule
 5(d)) required Mirra produce the companies’ accounting records in their native Peachtree
 accounting software database, Mirra did not, insisting they were “purged” years earlier, or
 otherwise were “not readily accessible.” (See Def. Sept. 13 Ltr. at 3; Def. Ex. H; see also D.I.
 286, Sept. 17, 2018 at 2-3; Def. Ltr., Oct. 20, 2015, Ex. C). But Mirra’s production reveals that
 just before producing his accounting records to Jordan, Mirra exported a substantial number of
 them out of their native Peachtree format – to other formats – making it impossible to access the
 metadata. Having gone to the trouble of exporting his records out of their native Peachtree files,
 Mirra’s claims that they are “not readily accessible” or “purged” were demonstrably false. (See
 Def. Sept. 13 Ltr. at 3; Def. Ex. H; see also D.I. 286, Sept. 17, 2018 at 2-3; Def. Ltr., Oct. 20,
 2015, Ex. C).

        September 19, 2018: Jordan sent her letter regarding Mirra’s discovery failures.

        October 3, 2018: Recognizing the “close analysis” the remaining discovery issues
 required, Judge McHugh referred these matters to you. (D.I. 299, Order, Oct. 3, 2018).

         November 6, 2018: Now Mirra mocks the discovery process even further, propping up
 faux discovery disputes of his own. This is what makes Mirra’s Nov. 6 discovery complaints so
 highly ironic and sham. It is Mirra, and Mirra alone, that has the information and documents at
 issue in this case. That is why Jordan sued him for breach of warranty; that is why she has
 pressed Mirra to comply with his discovery obligations. Almost by definition, Jordan does not
 have the relevant documents and information; she only has the minimal amount Mirra has
 previously produced.



 2
   Mirra also agreed that he would revise his interrogatory responses and respond to Plaintiff’s
 second RFPs by no later than September 30, 2018, but did not. (See Def. Sept. 13 Ltr. at 2; Def.
 Ex. H; see also D.I. 286, Sept. 17, 2018 at 2-3).
 3
   Jordan’s document request instructed that if Mirra did not have the tax returns, he submit to the
 IRS Form 4506 to obtain them. (See Pl. RFPs at 12-13, 18, Req. No. 1.1 and at passim, Ex. A).
 Mirra must either (1) obtain the tax returns from his tax preparer (Morris J. Cohen & Co, P.C.);
 (2) obtain them from the IRS by submitting Form 4506; or (3) produce to Jordan signed copies
 of Form 4506 so that Jordan can obtain them from the IRS herself (with Mirra reimbursing
 Jordan for all fees associated with her having to obtain the tax returns from the IRS).
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 62 of 128 PageID #: 7628

 EMERY CELLI BRINCKERHOFF & ABADY LLP

 The Hon. Lawrence F. Stengel
 Nov. 20, 2018
 Page 5

                            Mirra’s Meritless Discovery Complaints

        In this context, Mirra’s discovery complaints are neither legitimate nor even serious.
 They are nothing more than a transparent and easily exposed effort to try to shift attention away
 from his own deep discovery failures, delays, and obstruction.

        It is against this real-world litigation background, and for the reasons given below, that
 Mirra’s Nov. 6 three categories of discovery complaints should be considered—and rejected.

                I.      Jordan’s Interrogatory Responses and Objections Are Proper

        Mirra’s request for an order compelling further interrogatory responses from Jordan
 should be denied because: (1) he impermissibly seeks information from Jordan to which Mirra
 has greater access in his own business records, and (2) he makes objections that are premature
 and require conclusions or opinions not the proper scope of interrogatories.

         The fundamental flaw and Catch-22 in this part of Mirra’s request is that he is seeking
 information in the documents the he will not give to Jordan. Mirra complains that Jordan’s
 interrogatory responses insufficiently give back to him the same information – to the extent they
 contain any information – in his own disorganized and woefully incomplete records. As we have
 explained in our Sept. 19 letter, Mirra has made that information impossible for Jordan to obtain
 from them. Mirra knows he has the information he seeks from Jordan in his own native files,
 which give him an easily searchable database to find the information in a fraction of the time it
 would take Jordan to cobble it together from the heap of disheveled and partial records Mirra has
 given her.

          Courts hold that when a defendant himself possesses the records that contain the
 information his interrogatories seek, “the Rules expressly contemplate that interrogatories may
 be answered by reference to documents produced,” and the interrogated party “is not obligated to
 list all of the[] documents and to inform Defendant[] as to the facts that may be gleaned” from
 his own records. See Principal Life Ins. Co. v. DeRose, 2010 WL 11549913, at *5 (M.D. Pa. Jan.
 11, 2010). Jordan’s interrogatory responses properly listed the bates range of Mirra’s documents
 produced that contain the information he is seeking, to the extent she received it at all. (See Pl.
 Sept. 21, 2018 Interrogatory Responses at 9, 16, Def. Ex. B).

         Where, as here, “the matter inquired of be only found in records or documents” that are
 readily available to Defendant, courts find “no reason would seem to exist to cast the burden of
 effort or expense upon the interrogated party” to ferret out that information from Defendant’s
 records. See Pappas v. Loew's, Inc., 13 F.R.D. 471, 473 n. 3 (M.D. Pa. 1953), citing Cinema
 Amusements, Inc. v. Loew's Inc., D.C.Del.1947, 7 F.R.D. 318, at page 321, 322. And, “[i]t is also
 obvious that one party should not be allowed to require another to make investigation, research
 or compilation of data or statistics for him which he might equally as well make for himself.” Id.
 citing Byers Theatres, Inc. v. Murphy, D.C.Va.1940, 1 F.R.D. 286, at page 289; Klein v. Leader
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 63 of 128 PageID #: 7629

 EMERY CELLI BRINCKERHOFF & ABADY LLP

 The Hon. Lawrence F. Stengel
 Nov. 20, 2018
 Page 6

 Elec. Corp., D.C.Ill.1948, 81 F.Supp. 624, at page 625. That is exactly what Mirra impermissibly
 is trying to do here.

         For much the same reason, Mirra’s complaint that his “contention interrogatories” are not
 answered has no legal basis. Where interrogatories “concern information that is equally available
 to Defendant[], as it is to Plaintiff[],” the “interrogator[ies] [are] plainly overbroad,” and court’s
 find “no basis to compel [the] Plaintiff to respond more fully.” Principal Life Ins. Co., 2010 WL
 11549913, at *4-5; see also Sergi v. Sterling Drug, Inc., 1988 WL 127720, at *1 n.3 (E.D. Pa.
 Nov. 29, 1988)(Plaintiff “is justified in objecting to interrogatories” since “these interrogatories
 seek information ‘equally available to both parties,’ [she] cannot be compelled to answer them
 under F.R.C.P. Rule 33.”).

         In any event, Mirra’s interrogatories are premature. In a case like this one, where the
 “scope of discovery” is extensive and “complex,” the interrogated party “need not respond to the
 portions of interrogatories [] that ask that [the interrogated party] ‘state all facts and identify all
 evidence’ regarding the listed subjects until the close of discovery.” Dalmatia Imp. Grp., Inc. v.
 Foodmatch, Inc., 2016 WL 5721161, at *2 (E.D. Pa. Oct. 3, 2016).4 It would be “inappropriate to
 compel” Jordan “to answer such interrogatories until the close of fact discovery or even later.”
 Principal Life Ins. Co. 2010 WL 11549913 at *4; see also Dalmatia Imp. Grp., Inc., 2016 WL
 5721161 at *2. All the more so where, as here, Mirra’s interrogatories have asked Jordan to
 identify the value of assets and companies, which are “requests for” Jordan’s “investigation,
 compilation, research and calculations, the result of which would not be a fact but a conclusion,
 and would impose on [] plaintiff undue expenditure of time and money.” See Pers. Audio, LLC v.
 Google LLC, 2018 WL 4502002, at *1 (D. Del. Sept. 20, 2018); see also Wolf v. United Air
 Lines, 9 F.R.D. 271, 272 (M.D. Pa. 1949); Def. Aug. 22, 2018 Interrogatories at 4; Ex. D.

         Mirra’s interrogatories are also impermissible because they “call[] upon” Jordan before
 Mirra has produced the documents she has requested, “to investigate and assemble information,
 and then under oath to state conclusions based on such information where it is obvious that the
 information obtained might not be complete or accurate.” Wolf, 9 F.R.D. at 272-273.5 Since
 Mirra has not given Jordan the books and records he alone has to establish the facts to state a
 correct answer, his interrogatories “requir[e] the expression of opinion or call[] for conclusions”
 in a manner courts hold “objectionable.” (Id.).

 4
   See, e.g., Mirra’s Contention Interrogatory No. 1 at Ex. D, asking Jordan to “[i]dentify each
 cash or investment account, real estate holding, private company, and any other asset not listed
 on Schedule 2.1.1 (‘Recognized Joint Assets’) of the SDA that You contend should have been
 listed on Schedule 2.1.1, and identify its value as of the Effective Date.”
 5
   See, e.g. Def. Interrogatory No. 1 at Ex. D, asking Jordan to “identify” the “value” of “each
 cash or investment account, real estate holding, private company, and any other asset not listed
 on Schedule 2.1.1 (‘Recognized Joint Assets’) of the SDA,” and “identify whether shares in the
 compan[ies]” that Mirra didn’t list in the SDA “were held by Mirra, Jordan or both as of the
 [SDA] Effective Date.”
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 64 of 128 PageID #: 7630

 EMERY CELLI BRINCKERHOFF & ABADY LLP

 The Hon. Lawrence F. Stengel
 Nov. 20, 2018
 Page 7

         Mirra’s complaint about Jordan’s interrogatory objections as “boilerplate” is, to say the
 least, odd. Jordan used the same interrogatory objections as Mirra. Jordan did so in an attempt to
 avoid controversy over those objections, but to no avail. If Jordan’s objections are “boilerplate,”
 so are Mirra’s—the model they came from.

                II.     Jordan Never Reneged on Her Agreement to be a 30(b)(6) Witness
                        Regarding Her Emails

         Like Mirra’s complaints about Jordan’s interrogatory responses, his 30(b)(6) issue is
 manufactured out of whole cloth and raised now by Mirra simply to take the focus off his own
 serious spoliation problems.

        The parties agreed how to resolve Mirra’s questions about several of Jordan’s
 inaccessible email accounts three years ago. In the RICO case, the parties (including Mirra and
 Jordan) stipulated that Jordan would testify at her deposition as a 30(b)(6) witness about the
 email accounts she couldn’t access. As Mirra’s counsel explained at a December 7, 2015
 hearing, when asked by the Court:

        THE COURT: Okay. So I take it the issue of the [Jordan] emails has been
                   worked out?

        MS. BESKIN: It has, Your Honor. The resolution that we came to was that the
                    Plaintiffs have agreed to prepare Ms. Jordan who they represented
                    as the person most knowledgeable of preservation of emails to
                    testify at her deposition along the lines of a 30(b)(6) witness.

  (See Dec. 7, 2015 Hearing Tr. at 104:3-23, Def. Ex. C). Nothing has changed since then.

        Contrary to Mirra’s bald and unsupported assertion, Jordan has never reneged on her
 agreement to be a 30(b)(6) deposition witness regarding her email accounts, a matter already
 resolved before the Court. She reaffirms that agreement, which resolves that concocted and
 phony issue. The relief requested by Mirra should be denied as moot.

        But Mirra’s raising this non-issue discloses his not-so-hidden agenda. After Mirra’s
 counsel wrote me on Sept. 13, 2018 raising this issue anew, I explained after researching the
 extensive record that I was “aware” of the long “history” of this issue being resolved. But I
 pointed out to Mirra’s counsel that I viewed their “raising this old issue as an effort to distract
 from attorney Troilo’s possible manual deletion of his SDA emails.” That is what this prong of
 Mirra’s Nov. 6 letter is really all about, that is the subtext.
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 65 of 128 PageID #: 7631

 EMERY CELLI BRINCKERHOFF & ABADY LLP

 The Hon. Lawrence F. Stengel
 Nov. 20, 2018
 Page 8

         Troilo is a lawyer who represented both Mirra and Jordan and continues to work as
 Mirra’s in-house counsel and employee now.6 Judge McHugh has ruled that even if the parties
 “were represented by separate counsel in the negotiation of the SDA,” Troilo was still
 “representing the parties with respect to certain joint assets” and “entit[ies] in which Plaintiff
 Jordan [still] had an ownership interest,” regardless of “whether it was permissible” for him to do
 so given the parties had adverse interests. That is why Judge McHugh further ordered that the
 “privilege[d] [] communications and documents” generated by Troilo also applies to Plaintiff. As
 the fiduciary hub for both Jordan and Mirra at the SDA negotiation, Troilo generated the draft
 agreements and transmitted the key financial schedules in this case that reflected the parties’
 assets and liabilities, sending them to and from the parties’ respective outside attorneys,
 accountants, and tax professionals.

         Despite Troilo’s key role at the SDA negotiation, the number of his email
 communications produced by Mirra in this litigation when compared to Jordan’s production
 markedly differ. Jordan has produced over 500 emails with her outside attorneys at the time of
 the SDA negotiation – even waiving her attorney-client privilege to lay out her evidence. In
 vivid and inexplicable contrast, Mirra produced only 17 Troilo emails in the same crucial SDA
 timeframe, claiming the rest were destroyed.

         Our Sept. 19, 2018 letter discusses those missing Troilo emails. In discovery in the RICO
 case, Mirra’s counsel wrote an extraordinary letter disclosing the spoliation issue for the first
 time. In that letter, Mirra’s counsel announced that Troilo’s email correspondence “during the
 period [of the SDA negotiation in] February 2008 and March 2008 is no longer in the []
 Defendants’ possession, custody or control. . . .These emails were lost or deleted from Mr.
 Troilo’s email account. . . .We are unable to confirm whether the emails were automatically
 deleted or manually deleted prior to that time.” (Def. Ltr., Oct. 14, 2015, Ex. G).

         Our Sept. 19 letter seeks proof of what happened to those Troilo emails. We therefore
 requested the Court to order that a third-party vendor image Mirra’s in-house attorney Troilo’s
 email accounts and electronic devices (as well as in-house accountant Tropiano’s, whom Troilo
 cc’ed), to find out whether the emails exist, and if not, how they came to be deleted.

         Faced with his own serious and unexplained spoliation problem as set forth in our Sept.
 19 letter, Mirra apparently thought it would be a good tactic to try to offset the harm and
 embarrassment by resurrecting the already resolved non-issue of Jordan’s role as a 30(b)(6)
 witness. Since we raised an issue of possible spoliation by Mirra, Mirra tried to go shot for shot.
 It did not work.

 6
  See Oct. 9, 2018 Troilo Affidavit, swearing that he is currently “Corporate Counsel for RAM
 Capital Group, LLC,” at ¶ 1, Ex. E; see also Nov. 18, 2015 Troilo deposition testimony (in the
 RICO case)

                                                            at 10-11, Ex. F.
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 66 of 128 PageID #: 7632

 EMERY CELLI BRINCKERHOFF & ABADY LLP

 The Hon. Lawrence F. Stengel
 Nov. 20, 2018
 Page 9


                III.   Jordan’s Document Production

         Equally without basis, Mirra alleges—speculates and imagines would be more like it—
 that Jordan had “insufficient[ly] collect[ed], review[ed] and produc[ed] [her] documents” in this
 case. This is not true. The only support Mirra cites for this charge is Jordan’s testimony in
 2014—before her RICO document production—mentioning “boxes of documents” containing
 financial records in her New York home. But those documents were included among her 88,000-
 page production in the RICO case. For the RICO case, Jordan conducted a diligent review of all
 sources for the documents requested – and produced them.

         While the RICO case was pending, this action was stayed. No further discovery took
 place in this case until February 2018. The nature of the issues in this case gave Jordan no
 opportunity to discover any new documents about Mirra’s privately held companies or their
 assets. Mirra has always maintained the books and records of the parties’ companies and their
 private investments, and continued to do so since Jordan’s RICO production.

        When Jordan received Mirra’s document requests in this case, she and her attorneys
 conducted a similar thorough search and review of Jordan’s records, as in the RICO case.
 Because of her meticulous and complete search and production of documents in the first action,
 she had little to produce here. That is why the only documents produced now are those reflecting
 Jordan’s attorneys’ searches updating themselves about the standing and other publicly available
 information about the companies.

        Jordan has no new documents in response to Mirra’s request regarding her warranty
 claim because he is the only one that has them. The key to the warranty claim is contained in
 Mirra’s financial books and records and those of the private companies that Mirra has so far
 refused to produce. Jordan’s review for responsive documents was appropriate, and her
 production is complete.

                                               Conclusion

         Mirra has no genuine discovery complaints against Jordan. He has fabricated issues to try
 to counter-balance Jordan’s withering and compelling description of Mirra’s discovery
 transgressions. Mirra’s requests for relief should be denied.


                                                                    Respectfully yours,

                                                                    /s/ Daniel Kornstein

                                                                    Daniel J. Kornstein
                                                                    Attorney for Plaintiff
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 67 of 128 PageID #: 7633

 EMERY CELLI BRINCKERHOFF & ABADY LLP

 The Hon. Lawrence F. Stengel
 Nov. 20, 2018
 Page 10




       cc:    Kenneth J. Nachbar, Esq.
              Thomas Will, Esq.
              Robert Raskopf, Esq.
              Julia Beskin, Esq.
              Elihu Ezekiel “Zeke” Allinson III, Esq.
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 68 of 128 PageID #: 7634




                         EXHIBIT B




                    Exhibit B to Plaintiff’s March 13, 2019 Objections
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 69 of 128 PageID #: 7635



       quinn emanuel trial lawyers | new york
       51 Madison Avenue, 22nd Floor, New York, New York 10010-1601 | TEL (212) 849-7000 FAX (212) 849-7100




                                                                                                    WRITER'S DIRECT DIAL NO.
                                                                                                              (212) 849-7482

                                                                                                     WRITER'S EMAIL ADDRESS
                                                                                             juliabeskin@quinnemanuel.com


 November 6, 2018


 VIA EMAIL

 The Honorable Lawrence F. Stengel
 Saxton & Stump
 280 Granite Run Drive
 Suite 300
 Lancaster, PA 17601

 Re:     Gigi Jordan v. Raymond A. Mirra, Jr., No. 1:14-cv-01485 (D. Del.)

 Dear Special Master Stengel:

         I write on behalf of Defendant Raymond A. Mirra, Jr. to raise three deficiencies in Plaintiff
 Gigi Jordan’s discovery responses and document production in this action: (1) Ms. Jordan’s refusal
 to provide substantive responses to any of Mr. Mirra’s Interrogatories; (2) Ms. Jordan’s spoliation
 of emails, and refusal to honor her agreement to sit as a Rule 30(b)(6) witness on related document
 preservation issues; and (3) Ms. Jordan’s failure to produce any non-public documents in response
 to Mr. Mirra’s First Set of Requests for Production, and failure to conduct any review whatsoever
 to identify responsive documents. The parties have met and conferred on each of these issues, but
 are at an impasse, and therefore Mr. Mirra seeks the Court’s intervention.

          This Action, and the related action, The Hawk Mountain LLC, et al. v. Raymond A. Mirra,
 Jr., et al., C.A. No. 13-02083-SLR-SRF (D. Del.) (the “RICO Action”), arise out of the Separation
 and Distribution Agreement (“SDA”) that Ms. Jordan and Mr. Mirra entered into on March 13,
 2008, which ended their highly lucrative business partnership. See Ex. A (SDA). The SDA
 identified and separated Mr. Mirra and Ms. Jordan’s joint assets and liabilities, and resulted in Ms.
 Jordan walking away with nearly $50 million in cash and other assets. The Court has already held
 that the majority of the claims in this Action and the RICO Action are barred by the Mutual General
 Release Agreement (the “Release”) signed on the same date as the SDA. See D.I. 202 at 1 (“[T]he
 Mutual General Release Document …, if accepted as valid, bars all claims except Plaintiff Gigi
 Jordan’s breach of warranty claim [] and her claim for declaratory relief”), and 3-4; see also D.I.
 199 (Report and Recommendation of Magistrate Judge Fallon). Ms. Jordan’s remaining claim is
 one for breach of warranties regarding the schedules of assets and liabilities to the SDA (the “SDA
 Schedules”). Before Ms. Jordan’s other claims were dismissed, the parties engaged in extensive

       quinn emanuel urquhart & sullivan, llp
       LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE | BOSTON | SALT LAKE CITY
       LONDON | TOKYO | MANNHEIM | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH | SHANGHAI | PERTH | STUTTGART
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 70 of 128 PageID #: 7636




 discovery during the course of the RICO Action, all of which applies equally in this Action. Over
 the last several months the parties have been engaged in written discovery and document
 production to fill any remaining gaps in the factual record pertaining to the breach of warranties
 claim. Ms. Jordan now refuses to provide Mr. Mirra with the discovery necessary to defend against
 her remaining claim.

    1. Ms. Jordan’s Failure to Respond to Mr. Mirra’s First Set of Interrogatories

        Mr. Mirra served seven interrogatories on Ms. Jordan on August 22, 2018. Ms. Jordan’s
 response to each interrogatory is wholly deficient, and therefore Mr. Mirra requests an order
 compelling Ms. Jordan to provide substantive responses to each of Mr. Mirra’s interrogatories.

         First, in response to Interrogatory Nos. 1 and 5, Ms. Jordan improperly points en masse to
 nearly 300,000 pages of Mr. Mirra’s and various third parties’ document productions, citing Rule
 33(d). See Ex. B (Plaintiff Gigi Jordan’s Responses and Objections to Defendant’s First Set of
 Interrogatories), Response Nos. 1 & 5. Interrogatory Nos. 1 and 5 seek necessary information
 regarding the scope of assets and liabilities Ms. Jordan is alleging were omitted from the SDA
 Schedules—namely, what are they? These Interrogatories were necessitated by Ms. Jordan’s
 continually moving the goal posts in her own discovery requests, adding new allegations of
 purportedly omitted assets not identified in her complaint. Yet, by pointing haphazardly to a mass
 of documents, Ms. Jordan fails to actually identify a single asset or liability that she alleges should
 have been listed on the SDA Schedules but was not.

         In responding as she has, Ms. Jordan abuses Rule 33(d), which permits a party to answer
 an interrogatory by “specifying the records that must be reviewed, in sufficient detail to enable
 the interrogating party to locate and identify them as readily as the responding party could.”
 Fed. R. Civ. P. 33(d) (emphasis added). Delaware courts have consistently held that interrogatory
 responses citing to several thousand pages of produced documents, like Ms. Jordan’s, are
 inadequate. See, e.g., Power Integrations, Inc. v. Fairchild Semiconductor Int’l, Inc., 2005 WL
 8136574, at *1–2 (D. Del. Oct. 11, 2005) (ordering narrative answer to interrogatory where
 responding party cited Rule 33(d) and pointed to 6,000 pages of documents); Novanta Corp. v.
 Iradion Laser, Inc., 2016 WL 4987110, at *8 (D. Del. Sept. 16, 2016) (ordering responding party
 to supplement its response to interrogatory by “identifying with particularity the documents to
 which it refers”) (emphasis added). Here, Ms. Jordan’s Responses to Interrogatory Nos. 1 and 5
 are even more inappropriate than the responses at issue in Power Integrations and Novanta Corp.
 because she points to nearly 300,000 pages without any detail, and because responding to these
 Interrogatories requires identifying specific companies and assets by name—information that is
 not readily susceptible to a Rule 33(d) response. Ms. Jordan should be compelled to provide
 detailed responses to these Interrogatories and, specifically, should be required to provide a list of
 the companies, assets, and/or liabilities that she alleges should have been but were not disclosed
 in the SDA Schedules.

         Second, Ms. Jordan failed to provide substantive responses to Interrogatory Nos. 2 and 6,
 which ask her to describe the basis for her contention that each asset and/or liability she identified
 in response to Interrogatory Nos. 1 and 5 should have been included on the SDA Schedules. In
 her Response to Interrogatory No. 2, which requests that Ms. Jordan “describe in detail the basis



                                                   2
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 71 of 128 PageID #: 7637




 for [her] contention that the cash or investment account, real estate holding, private company, or
 other asset was an ‘asset’ as of the Effective Date [of the SDA], and that [Ms. Jordan] held a joint
 interest in [each such] asset as of the Effective Date [of the SDA],” Ms. Jordan cites only to
 deposition testimony of Mr. Mirra regarding the parties’ overall 50/50 arrangement for their
 holding of assets. See Ex. B, Response No. 2. Ms. Jordan provides no information regarding why
 any particular account, real estate holding, private company, or other asset constituted an “asset”
 as defined in the SDA, and provides no asset-specific information whatsoever regarding her
 contentions as to joint ownership. Id. Ms. Jordan’s Response to Interrogatory No. 6, which seeks
 the same type of information relating to liabilities Ms. Jordan contends should have been listed on
 the SDA Schedules, is even less complete. In it, Ms. Jordan responds only that she “contends all
 ‘liabilities’ should have been listed on the SDA Schedules,” but fails to provide any information
 pertaining to any particular liability. See id., Response No. 6.

          These evasive answers improperly choose to address only the portion of each interrogatory
 that Ms. Jordan feels might support her claims, rather than providing the full scope of information
 requested. See, e.g., XPRT Ventures, LLC v. eBay, Inc., 2011 WL 13142146, at *4 (D. Del. Nov.
 30, 2011) (holding that a party “may not pick-and-choose which portions of the discovery request
 that it likes, and then claim that the response is complete” because such a response “fall[s] short
 of the standard set forth in Federal Rule 33(b)”). Nor can Ms. Jordan stand on her vague objection
 that the interrogatories are premature as an excuse for her failure to answer them at this time. See
 In re Wilmington Tr. Sec. Litig., 2017 WL 2457456, at *2-3 (D. Del. June 6, 2017 (requiring
 plaintiff to provide full responses before the close of fact discovery where “production [was]
 almost complete and the responses would contribute meaningfully to the progress of the case,” and
 stating that “the revelation of addition pertinent information in discovery … may be addressed
 through subsequent supplementation of the responses in accordance with the Federal Rules.”).
 Here, where the parties began discovery three and one-half years ago, have produced hundreds of
 thousands of pages of documents, and conducted twenty-three depositions, Ms. Jordan cannot
 plausibly argue that she is unaware of the specific companies or assets that she alleges support her
 claim for breach of warranties. Accordingly, Ms. Jordan should be compelled to answer
 Interrogatory Nos. 2 and 6 in full, in conjunction with amending her responses to Interrogatory
 Nos. 1 and 5.

         Third, Ms. Jordan refuses to provide any substantive response whatsoever to Interrogatory
 Nos. 3, 4, and 7. These interrogatories seek information regarding Ms. Jordan’s knowledge of any
 omitted assets and liabilities she claims to have only learned about during discovery in this action.
 Thus, Ms. Jordan’s responses are highly relevant to Mr. Mirra’s defense that Ms. Jordan was fully
 aware of these entities before she executed the SDA. If that is the case, then Ms. Jordan could not
 have relied upon the representations and warranties in the SDA, and Mr. Mirra therefore is not
 bound by them. See Kelly v. McKesson HBOC, Inc., 2002 WL 88939, at *8-9 (Del. Super. 2002);
 Middleby Corp. v. Hussman Corp., 1992 WL 220922, at *6 (N.D. Ill. 1992) (discussing Delaware
 law). These interrogatories also seek information relevant to whether Ms. Jordan was aware at the
 time of the SDA, or is now aware, that companies she alleges were omitted from the SDA
 Schedules were non-operative and/or valueless at the time of the SDA, which will narrow the
 remaining issues in dispute prior to summary judgment and a potential trial. However, instead of
 providing substantive responses, Ms. Jordan lodges a series of irrelevant boilerplate objections to
 each of these Interrogatories. See Ex. B, Response Nos 3, 4 & 7. Ms. Jordan’s failure to



                                                  3
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 72 of 128 PageID #: 7638




 substantively respond to Interrogatory Nos. 3, 4, and 7 is a transparent attempt to avoid discovery
 that would potentially undermine the basis for her breach of warranties claim; she should be
 compelled to substantively respond to each of these Interrogatories in full.

        Mr. Mirra asks Your Honor to compel Ms. Jordan to provide amended responses to each
 of Mr. Mirra’s seven interrogatories by no later than December 15, 2018.

     2. Ms. Jordan’s Failure to Preserve Her Emails

          Mr. Mirra has reason to believe that Ms. Jordan spoliated highly relevant discovery by
 failing to make any effort to collect or preserve documents from at least two of her personal email
 accounts for nearly two years after initiating this action.1 In order to obtain sworn testimony
 clarifying and memorializing certain prior representations of Ms. Jordan’s counsel regarding Ms.
 Jordan’s spoliation of her emails, Mr. Mirra requests an order compelling Ms. Jordan to sit as a
 30(b)(6) witness on topics concerning efforts to preserve and collect relevant documents from Ms.
 Jordan’s email accounts, as Ms. Jordan agreed to do in 2015 when her deposition in this Action
 was originally scheduled. See Ex. C (Dec. 7, 2015 Hr'g Tr. at 104:3-23).

        In August 2015, while the parties were engaged in discovery in the RICO Action, Ms.
 Jordan’s prior counsel made the following representations, which support sanctions against Ms.
 Jordan for spoliation if true:

        Ms. Jordan no longer has access to the Gmail Account or the Holy Light Account, both of
         which she used in 2008 during the negotiation of the SDA and, as a result, Ms. Jordan
         never collected any documents from the Gmail Account or the Holy Light Account. See
         Ex. D (Sept. 1, 2015 Ltr. from J. Beskin to A. Brenner summarizing Aug. 26, 2015 meet
         and confer).

        Despite filing her initial complaint in this Action on March 9, 2012, Ms. Jordan made no
         effort to collect or preserve documents or emails stored in the Gmail Account or the Holy
         Light Account until 2014—and she only attempted to access such documents after these
         accounts were subpoenaed in Ms. Jordan’s criminal action for killing her eight-year old
         son. See id.

        As of 2015, there were no relevant emails in Ms. Jordan’s primary email account,
         gjordan50@aol.com (the “AOL Account”), as a result of an automatic deletion function
         that Ms. Jordan failed to disable. See id.

         Ms. Jordan’s failure to preserve relevant emails from her email accounts raises serious
 spoliation concerns. It is blackletter law that “[a] party who has reason to anticipate litigation has
 an affirmative duty to preserve evidence which might be relevant in the lawsuit.” In re Weschler,

 1
  These email accounts are gigijordan015@gmail.com (the “Gmail Account”) and
 holylight@live.com (the “Holy Light Account”). Mr. Mirra also discovered an additional email
 account used by Ms. Jordan, jdjuliedavis@gmail.com (the “Julia Davis Account”), from which
 Ms. Jordan never produced documents.


                                                   4
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 73 of 128 PageID #: 7639




 121 F. Supp. 2d 404, 415 (D. Del. 2000); see also In re Intel Corp., 258 F.R.D. 280, 282 n.5 (D.
 Del. 2008) (“[A] party is not permitted to exploit the routine operation of an information system
 to thwart discovery obligations by allowing that operation to continue in order to destroy specific
 stored information that [the party] is required to preserve.”). In order to obtain sworn testimony
 to support a potential spoliation or sanctions motion, Mr. Mirra and the RAM Defendants served
 a deposition notice in 2015 for “the person or persons most knowledgeable regarding efforts to
 preserve and collect relevant documents from Jordan’s email accounts.” See Ex. E (deposition
 notice). However, Ms. Jordan and her fellow plaintiffs refused to provide a witness for deposition.

         Accordingly, Mr. Mirra and the RAM Defendants moved to compel the deposition. See
 Ex. F (RICO Action, D.I. 335), Section 4. In response to this motion to compel, Ms. Jordan’s
 counsel represented to the Court that, because none of Ms. Jordan’s attorneys had tried to preserve
 the email accounts prior to 2014, Ms. Jordan was “the solitary witness who might reasonably be
 questioned regarding the existence of her various email accounts, and what steps were taken after
 2011 to preserve or perpetuate access to those accounts.” Ex.G (RICO Action, D.I. 343), Section
 3. On December 7, 2015, the day this and other issues were scheduled for oral argument, Ms.
 Jordan agreed to sit for deposition as a Rule 30(b)(6) witness on issues related to the preservation
 of her emails. See Ex. C at 104:3-23. The parties represented the nature of this agreement to the
 Court during their December 7, 2015 discovery dispute conference, thereby avoiding the need for
 oral argument on the issue. See id.

         However, before Ms. Jordan was deposed, the Court issued an order dismissing the RICO
 Action in its entirety (see RICO Action, D.I. 457, 472), and staying discovery in this Action
 pending resolution of motion to dismiss briefing (D.I. 166, So Ordered on July 11, 2016). Thus,
 although Mr. Mirra has not yet had an opportunity to depose Ms. Jordan according to the terms of
 the parties’ agreement, Ms. Jordan’s potential spoliation remains an open issue that is relevant to
 her remaining claim for breach of warranties, and her agreement to sit as a 30(b)(6) witness on
 these issues should be treated as continuing.

          When Mr. Mirra recently requested that Ms. Jordan confirm she would sit as a 30(b)(6)
 witness on these topics at her upcoming deposition, Ms. Jordan refused. Reneging on the parties’
 agreement, Ms. Jordan claimed to “view [Mr. Mirra’s] raising this old issue as an effort to distract
 from attorney Troilo’s possible manual deletion of his SDA emails.” See Ex. H (Sept. 13, 2018
 Ltr. from N. Hoy to D. Kornstein summarizing Sept. 12, 2018 meet and confer), Section II; Ex. I
 (Sept. 17, 2018 Reply Ltr. from D. Kornstein to N. Hoy). However, Ms. Jordan’s potential
 spoliation of her emails and related failure to produce electronic documents that may bear on
 dispositive issues in this litigation requires—at the very least—further explanation. Depending on
 the nature of the testimony obtained, Mr. Mirra reserves his right to request that the Court draw an
 adverse inference regarding Ms. Jordan’s awareness of the entities allegedly omitted from the SDA
 Schedules prior to the execution of the SDA. See, e.g., N.V.E., Inc. v. Palmeroni, 2011 WL
 4407428, at *7 (D.N.J. Sept. 21, 2011) (drawing adverse inference where party “was aware that
 litigation was imminent … yet did nothing to back-up” its email accounts, “[n]o litigation hold
 was ever issued,” and the party “did not have a document retention policy in place”).

         For these reasons, Mr. Mirra requests that Your Honor issue an order requiring Ms. Jordan
 to provide Rule 30(b)(6) testimony at her upcoming deposition regarding her failure to preserve or



                                                  5
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 74 of 128 PageID #: 7640




 collect documents stored in these email accounts, and her potential spoliation of highly relevant
 evidence.2

     3. Ms. Jordan’s Refusal to Review or Produce Any Documents

         On August 1, 2018, Mr. Mirra served fifteen requests for production on Ms. Jordan (the
 “New RFPs”). See Ex. J (Defendant Raymond A. Mirra, Jr.’s First Request for the Production of
 Documents). Based on Ms. Jordan’s failure to produce a single non-public document responsive
 to the New RFPs, and based on information provided by Ms. Jordan’s counsel during the parties’
 meet and confer on this issue, Mr. Mirra understands that Ms. Jordan has not performed any review
 to identify or produce documents responsive to the New RFPs. Mr. Mirra therefore requests an
 order compelling Ms. Jordan to perform a review of documents in her possession, custody or
 control which have not yet been produced in this litigation, and to produce all documents
 responsive to the New RFPs.

          The New RFPs seek documents related to (1) the existence, ownership, and value of certain
 entities and assets Ms. Jordan alleges were omitted from the SDA Schedules (see id., Request Nos.
 1-7, 13, & 15), and (2) Ms. Jordan’s knowledge concerning these entities and assets prior to the
 execution of the SDA (see id., Request Nos. 8-12, 14). Despite serving Responses to all fifteen
 Requests stating that Ms. Jordan would “produce any responsive documents ... that have not been
 previously produced in the RICO Action,”3 Ms. Jordan failed to produce a single non-public
 document responsive to any of the New RFPs. Instead, Ms. Jordan produced only eighty-one
 public documents, such as state corporation filings, “reflecting Plaintiff’s attorneys’ searches to
 ascertain information about the standing of the companies with various secretaries of state.” Ex. I
 at 1. But even this sparse production shows that Ms. Jordan is pursuing claims and seeking
 discovery into entities that she and her attorneys know did not exist as of the effective date of the
 SDA,4 and therefore could not support her claim for breach of warranties. Nonetheless, Ms. Jordan
 has informed us that her production is complete.

         Ms. Jordan’s failure to produce any non-public responsive documents raises serious
 questions regarding the sufficiency of her collection, review and production of documents. Ms.
 Jordan has long maintained, including during testimony in her criminal trial, that she possessed
 boxes of documents stored at her Upper West Side brownstone relating to her and Mr. Mirra’s
 finances and businesses. See Ex. O (Tr. at 2703:10-2705:12 , People v. Jordan, Ind. No. 621-
 2010, Oct. 9, 2014) (referring to Ms. Jordan’s review of financial statements and documents stored
 at her Brownstone related to her financial holdings with Mr. Mirra). Ms. Jordan also produced,


 2
   In the alternative, in lieu of a 30(b)(6) deposition, Mr. Mirra requests an order requiring Ms.
 Jordan to provide an affidavit swearing to the same representation made off the record by her
 counsel in 2015, and supplementing that information with additional detail.
 3
   See Ex. K (Plaintiff's Response to Defendant Mirra’s First Request for Documents), Response
 Nos. 1-15.
 4
   See, e.g., Ex. L (JORDAN00000034) (showing that Hometech Therapies (PA), Inc. was not
 formed until December 16, 2009); Ex. M (JORDAN00000038) (showing that AAA Equipment
 Rental LLC was dissolved in April 2006); and Ex. N (JORDAN00000001) (showing that
 Ashland Pharmacy, Inc. was dissolved in December 2005).


                                                  6
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 75 of 128 PageID #: 7641




 during the course of discovery in the RICO Action, documents on an RFP-by-RFP basis (see, e.g.,
 Ex. P (REQ071_0001208) (document produced in response to RICO Action, RFP No. 71); Ex. Q
 (REQ040_0000001 (document produced in response to RICO Action, RFP No. 40)), indicating
 that Ms. Jordan’s attorneys reviewed a collection of electronically-stored documents for
 responsiveness to the individual RFPs served by Defendants in the RICO Action and produced
 only a subset of those documents. Further, certain of the entities Ms. Jordan now alleges were
 improperly omitted from the SDA Schedules (and for which Mr. Mirra requested responsive
 document production) were not previously in issue because they were not mentioned in the
 complaints in the RICO Action or this Action. Thus, there is no reason to believe Ms. Jordan’s
 attorneys would have searched for any documents in possession regarding these newly-named
 entities.

         As a result, during a meet and confer on September 12, 2018, counsel for Mr. Mirra asked
 counsel for Ms. Jordan to supply the following information regarding Ms. Jordan’s document
 review process: (1) what steps did Ms. Jordan undertake to review documents for responsiveness
 to Mr. Mirra’s New RFPs; (2) did Ms. Jordan review all documents in her possession that were
 not produced in the RICO Action; and (3) did Ms. Jordan review any electronic or non-public hard
 copy documents for responsiveness. See Ex. H at 4-5. Ms. Jordan’s counsel could not answer any
 of the questions posed—nor provide any information regarding Ms. Jordan’s review of documents.
 See id. Mr. Mirra then raised these questions again in a letter summarizing the parties’ September
 12 meet and confer. See id. Ms. Jordan responded by refusing to provide answers to Mr. Mirra’s
 questions, or to provide any information regarding her collection and review process. See Ex. I.
 Instead, Ms. Jordan provided only the purported “explanation” that the entities at issue had not
 been disclosed to Ms. Jordan before Mr. Mirra’s document productions—a fact easily proven false
 by the parties’ productions to date (see, e.g., Ex. Q (May 31, 2004 handwritten balance sheet
 provided to Ms. Jordan by Mr. Mirra, identifying Retrodyne Corporation and Logic Medical
 Solutions, Inc., among other purportedly “non-disclosed” companies). In sum, Ms. Jordan’s sparse
 production and the responses of her counsel strongly suggest that she has performed no review for
 documents responsive to the New RFPs. Because the New RFPs seek a different set of documents
 that those sought by Defendants in the RICO Action, Ms. Jordan’s reliance on her RICO Action
 production is clearly insufficient.5

          Mr. Mirra is entitled to discovery regarding “any nonprivileged matter that is relevant to
 any party’s claim or defense and proportional to the needs of the case.” See Fed. R. Civ. P.
 26(b)(1). Here, the status as of March 12, 2008 of each company Ms. Jordan alleges was held
 jointly, had value at the time of the SDA, and was not included on the SDA Schedules is directly
 relevant. So too is Ms. Jordan’s knowledge regarding the status of each of these companies prior
 to the execution of the SDA. Given Ms. Jordan’s facially deficient review and production efforts,
 Mr. Mirra requests that Your Honor issue an order compelling Ms. Jordan to conduct an
 appropriate review and produce all documents in her possession that are responsive to the New
 RFPs, but were not produced in the RICO Action.



 5
   Ms. Jordan also cannot plausibly claim undue burden associated with a review unique to this
 Action, as she demanded that Mr. Mirra perform a far broader, more extensive, and more costly
 review of his own. Mr. Mirra ultimately did so and produced nearly 10,000 new documents.


                                                 7
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 76 of 128 PageID #: 7642




 Respectfully,

 /s/ Julia Beskin

 Julia Beskin




                                       8
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 77 of 128 PageID #: 7643




                         EXHIBIT C




                    Exhibit C to Plaintiff’s March 13, 2019 Objections
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 78 of 128 PageID #: 7644




                              IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF DELAWARE



 GIGI JORDAN                            )
                                        )
                                        )
                Plaintiff,              )
                                        )
        v.                              )                       C.A. No. 1:14-cv-01485-GAM
                                        )
 RAYMOND A. MIRRA, JR.,                 )
                                        )
                                        )
                Defendant.              )



                  PLANTIFF’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS


        PLEASE TAKE NOTICE that pursuant to Rules 26 and 34 of the Federal Rules

 of Civil Procedure, the Local Civil Rules of the United States District Court for the District of

 Delaware (“Local Civil Rules”), and the Court’s Default Standard for Discovery, including

 Discovery of Electronically Stored Information (“Default Standard”), Plaintiff, Gigi Jordan

 (“Jordan”), hereby demands the Defendant, Raymond A. Mirra, Jr. (“Mirra”) respond to this

 Plaintiff’s First Request for Production of Documents (“Request”) and produce the documents

 and electronically stored information requested herein within thirty (30) days of service of

 these requests at the offices of Emery Celli Brinckerhoff & Abady LLP, 600 Fifth Avenue, 10 th Fl.,

 New York, New York 10020.

        The documents requested for discovery and inspection are to be produced according to

 the definitions and instructions herein.


                                             Page 1 of 52
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 79 of 128 PageID #: 7645




 of Florida, Inc. ("Indago HealthCare FL"); Indago HealthCare, Inc. ("Indago HealthCare"); Ledmir,

 LLC ("Ledmir"); Logic Medical Solutions, Inc. ("Logic Medical"); Neurology Therapeutics, Inc.

 ("Neurology Therapeutics"); Parallex, LLC ("Parallex"); Physician Oncology Network, Inc.

 ("PONI"); Practice Made Perfect, Inc. ("PMP"); Pridecare, Inc. ("Pridecare"); Primavera, Inc.

 ("Primavera"); PRN Healthcare Services, Inc. ("PRN Healthcare"); RAM Business Holdings, LLC

 ("RAM Business"); RAM Capital Group, LLC ("RAM Capital"); RAM Capital II, LLC ("RAM Capital

 II"); RAM Consultants, LLC ("RAM Consultants"); RAM Developers, Inc. ("RAM Developers");

 RAM Enterprises Holding Company, Inc. “RAM Enterprises”; RAM Equity Holdings, LLC ("RAM

 Equity"); RAM Investment Management, Inc. ("RAM Investment"); RAM Realty Holdings, LLC

 ("RAM Realty"); Retrodyne Corporation ("Retrodyne"); Stat Business Group, LLC ("Stat

 Business"); Stone Ridge Enterprises, LLC ("Stone Ridge"); Sven LLC ("Sven"); U.S. Neurology

 Corporation ("U.S Neurology"); Valley Creek Estate, Inc. ("Valley Creek"); VasGene

 Therapeutics, Inc. ("VasGene"); Versatile Care Solutions Inc., ("Versatile"); and West Highland

 Company, LLC ("West Highland").

        12.     “Financial Institutions” shall mean an Entity who deals with monetary

 transactions, who lends money, who holds and manages securities for investment purposes,

 and who facilitates the buying and selling of financial securities between buyer and seller.

 Financial Institutions shall include but is not limited to commercial banks, brokerage firms,

 investment banks, saving and loan associations, insurance companies, and trust funds.

        13.     “Metadata” shall refer to the information about information or data about data,

 and includes, without limitation: (i) information embedded in or associated with a Native File

 Format that is not ordinarily viewable or printable from the application that generated, edited,


                                            Page 7 of 52
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 80 of 128 PageID #: 7646




 or modified such native file which describes the characteristics, origins, usage, and/or validity of

 the electronic file and/or (ii) information generated automatically by the operation of a

 computer or other information technology system when a native file is created, modified,

 transmitted, deleted, or otherwise manipulated by a user of such a system.

        14.     “Native File Format” shall refer to the format of ESI in which it was generated

 and/or used by the producing party in the usual course of its business and its regularly

 conducted activities. Native File Format shall also refer to the default file format for which the

 application was designed to work.

        15.     “Organizational Formalities” shall mean but is not limited to articles of

 incorporation; articles of merger; bylaws; corporate books; stock certificates, minutes of all

 meetings of officers, directors, managers, members, board members, and shareholders and all

 determinations and/or resolutions; appointment of officers, directors, managers, members,

 and board members; operating agreements, certificate of determination, non-disclosure

 agreements, shareholder agreements and amendments thereto; business plans; membership

 interest statements; statements of information; annual reports; corporate filings; U.C.C. filings;

 Dissolution Documents; and organizational charts.

        16.     “Ownership Interest” shall mean the possession of stock, equity in the capital,

 or any interest in revenue of an entity.

        17.     “Person” shall refer to natural persons, agencies, departments, firms,

 partnerships, associations, joint ventures, corporations, proprietorships, or any other business

 entities and any management, business, or governmental organizations, or any other group of

 natural persons.


                                            Page 8 of 52
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 81 of 128 PageID #: 7647




 lawyer (whether inside or outside) that serves or served as your counsel, representatives,

 independent contractors, advisors, attorneys, relatives, friends, and any other person or public

 or private entity that has actual physical possession thereof.

        3.      As the term “possession” relates to e-mail, the term includes, but is not limited

 to, e-mails contained in Your electronic e-mail directories, including but not limited to: (a)

 “deleted” e-mails which have not been permanently deleted, including all subdirectories

 irrespective of the title of such subsidiaries; (b) “sent” emails, including all subdirectories

 irrespective of the title of such subdirectories; and (c) “received” e-mail, including all

 subdirectories irrespective of the title such subdirectories.

        4.      As the term “possession” relates to websites and social media platforms, the

 term includes but is not limited to electronic content that is posted either publicly or privately

 on websites and social media platforms (such as Facebook, Instagram, Twitter, Snapchat, and

 Whatsapp) in Your possession, custody, or control.

        5.      To the extent these Requests require You to produce Tax Returns, You shall

 produce Tax Returns that are complete and signed as submitted to the Internal Revenue Service

 (“IRS”) and any other taxing authority. If a complete and signed Tax Return is not in Your

 possession, custody, or control, You shall submit a request to the IRS (Form 4506) and to any

 other taxing authority to obtain a complete and signed Tax Return.

        6.      To the extent these Requests require You to produce spreadsheets and Excel

 files in their Native File Format, You shall remove all filters that obscure data from view, result

 in shortened descriptions, truncated data, and batched activity rather than in detail by

 transaction.


                                             Page 13 of 52
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 82 of 128 PageID #: 7648




        4.      All hard copy documents shall be produced as single-page TIFF images with

 accompanying document-level OCR and Concordance and Opticon load files with the following

 Metadata fields: BegBates, EndBates, Page Count, and Custodian (as provided in Appendix A).

        5.      ESI shall be produced as single-page TIFF images except:

                (a)  Excel files, spreadsheets, and tables shall be produced in its Native File
                     Format with the native file name by the BegBates;
                (b) Media files, Images, and Sound Recordings shall be produced in its Native
                     File Format with the native file name by the BegBates;
                (c) Peachtree/Sage 50 and Quickbooks accounting data files shall be produced
                     in its Native File Format with the native file name by the BegBates.
        6.      You shall provide extracted text/OCR data at document level and Concordance

 and Opticon load files with the Metadata fields provided in Appendix A, where applicable.

        7.      Native files for all ESI documents shall be maintained in their Native File Format,

 and such files shall be produced upon the request of the receiving party.

        8.      Selection of documents from the files and other sources and the numbering of

 such documents shall be performed in such a manner as to ensure that the source of each

 document may be determined.

        9.      File folders with tabs or labels or directories of files identifying documents must

 be produced intact with such documents.

        10.     Documents attached to each other shall not be separated.

        11.     A document with handwritten, typewritten or other recorded notes, editing

 marks, etc., is not and shall not be deemed to be identical to one without such modifications,

 additions, or deletions.




                                           Page 17 of 52
  Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 83 of 128 PageID #: 7649


V. DOCUMENT REQUESTS - GENERAL

Each Request for Production below requires an affirmative response by checking one of the four columns A to D (see General Instructions at
Paragraphs 10 through 13).
Column A - Producing
Column B - Producing for part of the time period
Column C - Lost, destroyed, or unable to locate after reasonable search
Column D - Document exists, but is not produced under a claim of privilege

PRODUCE ALL DOCUMENTS REQUESTED FOR THE TIME PERIOD INDICATED BELOW:

REQUEST FOR PRODUCTION NO. 62: - Related to Your Counterclaims' assertion of “damages,” “attorney fees,” and                                          RESPONSE
                                                                                                                             TIME PERIOD(S)
“costs," produce all Documents, including:                                                                                                            A B C D
 62.1 All Documents Related to letters of engagement, retention agreements, and vendor contracts                                    All
      All Documents Related to Your bills, invoices, statements, and timesheets documenting the “attorney fees,”
 62.2                                                                                                                               All
      “costs,"and all other “damages" asserted; and
 62.3 All Documents Related to Your payment of the “attorney fees,” “costs,"and all other “damages" asserted.                       All

                                                                                                                                                      RESPONSE
REQUEST FOR PRODUCTION NO. 63:                                                                                               TIME PERIOD(S)
                                                                                                                                                      A B C D
       Produce all Documents upon which You intend to rely in the depositions of Mirra, Jordan, Brian Donnelly,
63.1   Mark Petersen, Lara Gillman, Benjamin Elliott, and all other depositions of other Persons You contemplate                    All
       deposing in this case.

                                                                                                                                                      RESPONSE
REQUEST FOR PRODUCTION NO. 64:                                                                                               TIME PERIOD(S)
                                                                                                                                                      A B C D
       Produce all Documents You relied (or intend to rely) on in response to the interrogatories propounded upon
64.1                                                                                                                                All
       You by Plaintiff.

                                                                                                                                                      RESPONSE
REQUEST FOR PRODUCTION NO. 65:                                                                                               TIME PERIOD(S)
                                                                                                                                                      A B C D
       Produce all Documents on which You used, considered, and relied upon in preparing Your Answer and
65.1                                                                                                                                All
       Counterclaims dated January 12, 2018.

                                                                                                                                                      RESPONSE
REQUEST FOR PRODUCTION NO. 66:                                                                                               TIME PERIOD(S)
                                                                                                                                                      A B C D
       For all entities referenced in the SAC (at ¶213), produce all Documents used, considered, relied upon, and
66.1   underlying Your Answer's assertion that each of those entities were either "dissolved," "inactive," or " had no              All
       value" at the SDA (Answer at ¶213).

                                                                                                                                                      RESPONSE
REQUEST FOR PRODUCTION NO. 67:                                                                                               TIME PERIOD(S)
                                                                                                                                                      A B C D
       Produce all Documents used, considered, relied upon, and underlying Your Answer's assertion that Jordan
67.1                                                                                                                                All
       received "approximately $46.6 million in cash and other assets" at the SDA. (Counterclaims at ¶16)

                                                                                                                                                      RESPONSE
REQUEST FOR PRODUCTION NO. 68:                                                                                               TIME PERIOD(S)
                                                                                                                                                      A B C D
       Produce all Documents Related to attorney Joseph A. Troilo Jr.'s, (Troilo) employment and engagement as
       counsel to Mirra and Jordan, and as corporate counsel to all Jordan/Mirra Companies, including his
68.1                                                                                                                                All
       employment and consulting agreements, letters of engagement, and all Documents memorializing Troilo's
       Remuneration, including W2s, W9s, 1099s, and payroll stubbs
       Produced all Documents used, considered, relied upon, and underlying Your Answer's assertion that Troilo
68.2                                                                                                                                All
       "never purported to represent Jordan in the [SDA] transaction." (Counterclaims at ¶15).

                                                                                                                                                      RESPONSE
REQUEST FOR PRODUCTION NO. 69:                                                                                               TIME PERIOD(S)
                                                                                                                                                      A B C D
       To the extent not already Produced in the RICO discovery and in response to Plaintiff's Request for Production
       1 to 61, produce all Documents that memorialize Jordan's Ownership Interest, including her standing as a          Jan 1, 2002 to January 12,
69.1
       beneficiary, officer, authorized signatory, and her liability Related to any Debt Instrument, from January 1,               2018
       2002 through the date of your Answer, January 12, 2018.

                                                                                                                                                      RESPONSE
REQUEST FOR PRODUCTION NO. 70:                                                                                               TIME PERIOD(S)
                                                                                                                                                      A B C D
       All Documents Related to the “Schedule ‘A’ Jordan Property Schedule[‘s]” report of "$3,600,000” in her
70.1   “Gruntal Securities Account” (Account No.728-019946), and all other dispositions of those funds.                             All
       (REQ058_0001000).


                                                                          49 of 52
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 84 of 128 PageID #: 7650




                                         APPENDIX A

  FIELD             DESCRIPTION
  BegBates          Page ID of first page in a document.
  EndBates          Page ID of last page in a document.
  BegAttach         BegBates of parent record.
  EndAttach         Page ID of last page in a document family.
  From              Author of the e-mail message.
  To                Main recipient(s) of the e-mail message.
  CC                Recipient(s) of “Carbon Copies” of the e-mail message.
  BCC               Recipient(s) of “Blind Carbon Copies” of the e-mail message.
  DateSent          Sent date of an e-mail message.
  TimeSent          Time the e-mail message was sent.
  Email_Subject     Subject of the e-mail message.
  Author            Author field value pulled from metadata of the electronic file.
  Title             Title filed value extracted from the metadata of the electronic file.
  Custodian         Textual value of the custodian.
  DateCreated       Creation date of the electronic file.
  TimeCreated       Creation time of the electronic file.
  FileDescription   File extension or other description of the e-mail//electronic file type.
  Filename          Original filename of the electronic file. Contains subject of e-mail
                    message for e-mail records.
  Filename          Size of native file, in bytes.
  Filesize          Size of native file, in bytes.
  MD5Hash           MD5 hash-128-bit output.
  Attach            Semi-colon delimited string of attachments in the e-mail.
  DateLastMod       Date the electronic file was last modified.
  TimeLastMod       Time the electronic file was last modified.
  PgCount           Number of pages in a document.
  NativeLink        Logical file path to the file produced in native format.
  FilePath          Logical file path that shows where original file was stored.




                                        Page 52 of 52
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 85 of 128 PageID #: 7651




                        EXHIBIT D




                    Exhibit D to Plaintiff’s March 13, 2019 Objections
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 86 of 128 PageID #: 7652




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

                                        - - -

         GIGI JORDAN,                      :   CIVIL NO. 14-1485
                                           :
                            Plaintiff      :
                                           :
                                           :
                                           :
                                           :
                                           :
                v.                         :
                                           :
                                           :
                                           :
                                           :
                                           :
         RAYMOND A. MIRRA, JR.,            :   Philadelphia, Pennsylvania
                                           :   January 11, 2019
                            Defendant      :   10:01 a.m.

                                        - - -

                    TRANSCRIPT OF DISCOVERY DISPUTE HEARING
                   BEFORE THE HONORABLE LAWRENCE F. STENGEL
                                 SPECIAL MASTER

                                        - - -

         APPEARANCES:

         For the Plaintiff:       DANIEL J. KORNSTEIN, ESQUIRE
                                  Emery Celli Brinckerhoff & Abady
                                  600 Fifth Avenue
                                  10th Floor
                                  New York, NY 10020


         For the Defendant:       JULIA BESKIN, ESQUIRE
                                  DONALD REINHARD, ESQUIRE
                                  Quinn Emanuel
                                  51 Madison Avenue
                                  22nd Floor
                                  New York, NY 10010



                                    TK Transcribers
                                     9 Dogwood Avenue
                                     Glassboro, NJ 08028
                                        609-440-2177
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 87 of 128 PageID #: 7653


                                                                         71

     1               MS. BESKIN:    Yes, there was a large

     2   document production in the RICO case and -- so

     3   there's -- let me just -- let me just preface --

     4               THE COURT:    Sure, go ahead.

     5               MS. BESKIN:    -- my presentation by noting

     6   in our letter, we raise three discovery deficiencies

     7   by Ms. Jordan, and I'm going to spend most of my time

     8   talking about the first issue, which is her deficient

     9   interrogatory responses.       The other two issues that

    10   we raised are, number one, her failure to produce any

    11   non-public document in this action, and number two,

    12   what we understood to be Mr. Kornstein's refusal to

    13   confirm that Ms. Jordan will sit for a 30(b)(6)-style

    14   deposition --

    15               THE COURT:    Right.

    16               MS. BESKIN:    -- regarding her efforts or

    17   lack there of to collect or preserve documents.

    18               Now, those two issues I believe Mr.

    19   Kornstein has attempted to moot them --

    20               THE COURT:    Right.

    21               MS. BESKIN:    -- in his responsive letter,

    22   but I will have a few points that I would like to

    23   make on them.     But if it's okay with Your Honor, I

    24   think I'll start with the issue that's not been

    25   mooted, which is the interrogatory responses.
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 88 of 128 PageID #: 7654


                                                                         88

     1                MS. BESKIN:    That's correct.    But I don't

     2   think -- the parties have agreed that we will -- we

     3   will take her before the close of fact discovery.

     4                THE COURT:    Okay.   Okay.

     5                MS. BESKIN:    And then the last issue, Your

     6   Honor, that --

     7                THE COURT:    Go ahead.

     8                MS. BESKIN:    -- I wanted to -- that we

     9   raised in our letter that I do want to just discuss

    10   briefly is we noted in our letter that Ms. Jordan has

    11   not produced a single document in this case that --

    12   other than a few documents that are publicly

    13   available.     And Mr. Kornstein really wouldn't provide

    14   us any information to explain well, how could that

    15   possibly be?     In his letter to the Court, he makes a

    16   representation that they did, in fact, undertake I

    17   think he calls it a thorough and complete review of

    18   documents, additional documents, and none were

    19   located.    I have no reason to doubt Mr. Kornstein's

    20   representation, but I will note that I think it's

    21   rather ironic that Mr. Kornstein has spent much           of

    22   today asking the Court to order him what I would

    23   characterize as extraordinary relief.         He wants to

    24   send a third party in because he doesn't think that

    25   we've complied with our obligations.         He wants us to
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 89 of 128 PageID #: 7655




     1

     2

     3

     4

     5

     6                            CERTIFICATION

     7

     8               I, Michael Keating, do hereby certify that

     9   the foregoing is a true and correct transcript from the

    10   electronic sound recordings of the proceedings in the

    11   above-captioned matter.

    12

    13

    14
              1/15/19
    15

    16   Date                           Michael Keating

    17

    18

    19

    20

    21

    22

    23

    24

    25
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 90 of 128 PageID #: 7656




                         EXHIBIT E




                    Exhibit E to Plaintiff’s March 13, 2019 Objections
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 91 of 128 PageID #: 7657



       quinn emanuel trial lawyers | los angeles
       51 Madison Avenue, 22nd Floor, New York, New York 10010-1601 | TEL (212) 849-7000 FAX (212) 849-7100




                                                                                                   WRITER'S DIRECT DIAL NO.
                                                                                                             (212) 849-7042

                                                                                                   WRITER'S EMAIL ADDRESS
                                                                                           nicholashoy@quinnemanuel.com


 September 13, 2018


 VIA E-MAIL

 Daniel J. Kornstein
 Emery Celli Brinckerhoff & Abady LLP
 600 Fifth Avenue, 22nd Floor
 New York, NY 10020

 Re:     Gigi Jordan v. Raymond A. Mirra, Jr., No. 1:14-cv-01485

 Dear Dan:

          I write further to our recent correspondence regarding Ms. Jordan’s stricken September 5
 letter to the Court (the “Discovery Letter”), and to summarize certain details of our meet and confer
 of September 12. As you know, on September 7, in striking the Discovery Letter, the Court
 ordered the parties to “meet and confer in good faith to settle the issues raised by [Ms. Jordan].”
 See Dkt. 284. During our call yesterday, on each issue, I articulated Mr. Mirra’s position and
 either committed to do what Mr. Jordan had requested or attempted to identify reasonable grounds
 for compromise between the parties in order to settle the dispute without Court intervention. By
 contrast, on each issue, you requested that Mr. Mirra simply concede to the demands in Ms.
 Jordan’s Discovery Letter. You further stated that unless Mr. Mirra conceded in full, Ms. Jordan
 would file a follow-up motion with the Court requesting the same relief as she did before.

         As I said on the call, this approach to the meet and confer process does not demonstrate
 good faith and does not adhere to the Court’s directive. We ask that you provide your availability
 for a meet and confer on which you will be prepared to actually attempt to settle the outstanding
 issues in good faith as directed by the Court.

         I.        Issues Raised in Ms. Jordan’s Discovery Letter

         First, during our meet and confer yesterday, we discussed Ms. Jordan’s request for an order
 permitting her to serve new requests for production of documents relating to an unnamed list of
 assets, and compelling Mr. Mirra to produce documents in response to those not-yet-served
 requests. As I explained, in light of the September 30 fact discovery deadline, Ms. Jordan is no
 longer permitted to serve any additional RFPs under the Scheduling Order in this action. As I also

       quinn emanuel urquhart & sullivan, llp
       LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE
       LONDON | TOKYO | MANNHEIM | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH | SHANGHAI | PERTH | STUTTGART
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 92 of 128 PageID #: 7658




 Daniel J. Kornstein, Esq.
 September 13, 2018


 explained, Mr. Mirra needed to know the identity of the additional assets to determine whether he
 could agree to your request. Thus, after Ms. Jordan filed her Discovery Letter, I requested twice
 in writing and again on our call that you identify them. You refused without providing a
 justification.

         Late yesterday afternoon, you finally served Ms. Jordan’s new, belated RFPs (the “New
 RFPs”). The New RFPs seek documents concerning twelve newly-identified entities not
 mentioned in the Complaint or in any of Ms. Jordan’s prior pleadings. As a result, we are still
 investigating whether Mr. Mirra or Ms. Jordan held any ownership interest in each of the newly-
 identified entities at any time prior to the execution of the SDA. However, in an effort to resolve
 this dispute, Mr. Mirra will agree to produce documents responsive to the New RFPs under the
 terms of the Court’s prior rulings to the extent that either Mr. Mirra or Ms. Jordan held an
 ownership interest in the entity at any time prior to the execution of the SDA, provided that (i) Ms.
 Jordan agrees that she may not serve any additional RFPs, and (ii) Ms. Jordan agrees (consistent
 with the scope of Mr. Mirra’s prior RFPs) to produce documents in her possession, custody, or
 control concerning the newly-identified entities. Mr. Mirra will produce any such responsive
 documents on or before September 30 (provided that Ms. Jordan agrees to do the same). In the
 event that the parties cannot reach an agreement, Mr. Mirra expressly reserves his right to object
 to the New RFPs in their entirety, including on the basis that they are untimely.

        Second, we discussed Ms. Jordan’s request that Mr. Mirra amend his interrogatory
 responses in light of the Court’s rulings regarding the scope of document discovery in this action.
 We agreed to do so. We will serve amended responses by September 30, as you have requested.

         Third, we discussed Ms. Jordan’s request in her Discovery Letter that the Court order Mr.
 Mirra to produce all of what Ms. Jordan referred to as “73 Defendant privilege-logged Troilo
 communications that fall within what the Court ordered that Jordan is entitled to.” See Discovery
 Letter at 5. On this issue, we agreed to produce approximately 30-35 of the documents Ms. Jordan
 identified in her request to the Court that had been inadvertently omitted from our prior production.
 We produced these documents yesterday.

         The remaining “privilege-logged Troilo communications” are documents in which Mr.
 Troilo and other counsel provided legal advice to Mr. Mirra in connection with the SDA. On the
 call, you explained Ms. Jordan’s view that these documents were nevertheless subject to disclosure
 because they referred to purported joint assets of the parties. We explained that Ms. Jordan’s
 interpretation of the Court’s June 13 Order was clearly incorrect, as it would render meaningless
 the Court’s carve-out for privileged SDA communications. Specifically, the Court ordered that
 while Mr. Mirra may not assert a privilege where Mr. Troilo represented both Mr. Mirra and Ms.
 Jordan jointly or “represented Mirra and an entity in which Plaintiff Jordan had an ownership
 interest,” Mr. Mirra may “assert a privilege where Mr. Troilo represented him … and only him …
 individually, in connection with a specific matter.” Dkt. 257 at 1-2 (emphasis added). The Court
 further clarified that “both parties have repeatedly acknowledged that [Ms. Jordan] and [Mr. Mirra]



                                                  2
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 93 of 128 PageID #: 7659




 Daniel J. Kornstein, Esq.
 September 13, 2018


 were represented by separate counsel in the negotiation of the SDA, even though Troilo was at the
 same time representing the parties with respect to certain joint assets.” Id. (emphasis added).
 Given the clear language in the Court’s Order permitting Mr. Mirra to assert privilege over SDA-
 related communications, and that any communication concerning the SDA would almost certainly
 refer to the parties’ joint assets (which were being divided in the separation), we asked whether
 you believe there are any SDA-related documents that Mr. Mirra may still assert privilege over if
 Ms. Jordan’s interpretation applied. You conceded that Ms. Jordan’s interpretation does not leave
 room for any such privilege, thereby eliminating the Court’s express carve-out, but informed us
 that Ms. Jordan nevertheless intended to seek reconsideration of the Court’s ruling.

         Fourth, we discussed Ms. Jordan’s request for an “order permitting a neutral third party
 vendor to image and forensically analyze” Mr. Troilo’s “email files, downloads, and hard drives.”
 Discovery Letter at 7. You provided no relevant precedent or reasoned basis for this request. As
 you know, Ms. Jordan had the opportunity to, and did, question Mr. Troilo regarding these issues
 during his deposition in the RICO Action in 2015. See Troilo Dep. Tr. at 200:7-203:21. Mr. Troilo
 explained at his deposition, as we have in correspondence, that the relevant e-mails were lost or
 deleted years before this litigation was commenced, at least prior to November 2009. Given that
 the basis for Ms. Jordan’s purported concern—that certain of Mr. Troilo’s e-mails were deleted or
 discarded years before any litigation was ever filed—is a reality in many litigations (especially
 those seeking documents more than a decade old), I asked you to identify what, if any, unique
 circumstances justify such an intrusion into the private devices of a non-party to this litigation.
 You provided none. Nor were you able to identify the devices that you believed should be
 forensically examined.

         Nevertheless, in an effort to resolve this issue, I asked whether there is any form of relief
 that Ms. Jordan might consider acceptable other than the requested third-party, forensic
 investigation. However, you stated that Ms. Jordan would not agree to any relief other than the
 forensic examination requested in the stricken Discovery Letter. We continue to be willing to
 discuss alternatives to a third-party forensic investigation.

         Fifth, we discussed Ms. Jordan’s additional request for an order permitting third-party,
 forensic analysis of the Peachtree accounting software used by certain of Mr. Mirra’s business
 entities. Here, I explained to you that Mr. Mirra has produced, consistent with his obligations
 under the Federal Rules and the District of Delaware Default Standard for Electronic Discovery,
 all available responsive documents in their native, Microsoft Excel format. Please confirm that
 this issue is now resolved.

        Finally, during our call, we discussed Ms. Jordan’s request that the Court order Mr. Mirra
 to produce documents regarding “the pre-merger Biomed companies,” Discovery Letter at 1,
 which includes solely subsidiaries of, and assets and liabilities held by, Biomed America. This
 request runs counter to the Court’s June 13 Order denying Ms. Jordan’s request to compel
 production of “documents pertaining to assets and liabilities that were listed on the SDA



                                                  3
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 94 of 128 PageID #: 7660




 Daniel J. Kornstein, Esq.
 September 13, 2018


 Schedules, including documents as to the value of those assets and liabilities,” which “extend[ed]
 to Requests pertaining to Biomed America” because “such requests are not relevant to the
 warranties that are the focus of [Ms. Jordan’s] remaining claim.” Dkt. 257 at 1. Given that Ms.
 Jordan’s Discovery Letter directly contradicts the Court’s prior order, we explained that Ms.
 Jordan’s purported request for “clarification” on this issue appears to actually be a motion for
 reconsideration. Mr. Mirra intends to oppose that motion for reconsideration if Ms. Jordan raises
 it again.1

        II.     Ms. Jordan’s Document Review Process and Spoliation Issues

        During our call, we also discussed what efforts Ms. Jordan has undertaken to review
 documents for responsiveness to Mr. Mirra’s fifteen RFPs in this action. Specifically, despite
 representing that she would produce “any responsive documents … that have not been previously
 produced in the RICO Action” in response to all fifteen of Mr. Mirra’s requests, Ms. Jordan did
 not produce a single electronic document, such as an e-mail, nor a single non-public document.
 Because this threadbare production raised serious concerns regarding the efforts Ms. Jordan
 undertook to search for and review documents, if any, we asked you the following basic questions
 (among others): (1) what steps did Ms. Jordan undertake to review documents for responsiveness
 to Mr. Mirra’s New RFPs; (2) did Ms. Jordan review all documents in her possession that were
 not produced in the RICO Action; and (3) did Ms. Jordan review any electronic or non-public hard
 copy documents for responsiveness? You were unable to provide answers to any of these questions
 on our call. However, you agreed to confer with your colleagues and provide answers to our
 questions promptly. Please do so by no later than tomorrow, September 14.

         In connection with Ms. Jordan’s failure to produce any electronic documents in response
 to Mr. Mirra’s RFPs, we also discussed our concerns regarding the spoliation of evidence from e-
 mail accounts that Ms. Jordan was actively using during the time period in which the SDA was
 negotiated and executed, including e-mail accounts Ms. Jordan used to communicate with her
 attorneys at Farella Braun. You told us that you were not aware of this issue. As we explained,
 during the course of discovery in the RICO Action, Ms. Jordan’s prior counsel informed us that
 Ms. Jordan claimed she could not access e-mails or any other electronic documents stored in
 several e-mail accounts that she used in 2008 while the parties were negotiating the SDA. Ms.
 Jordan’s counsel further informed us that Ms. Jordan made no effort to preserve or obtain the
 documents stored in these accounts until after they were subpoenaed in Ms. Jordan’s criminal
 action in 2014—two years after Ms. Jordan filed the instant litigation. The parties agreed that Ms.
 Jordan would be prepared at her deposition to testify along the lines of a 30(b)(6) witness as the


 1
    In an effort to understand the basis for Ms. Jordan’s discovery requests relating to the Biomed
 America assets and subsidiaries, we asked (twice in writing, and again on the call) that you provide
 information or identify documents to support the dollar values presented in Table 2 of Ms. Jordan’s
 Discovery Letter. However, you refused to provide any such information without providing a
 justification.


                                                  4
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 95 of 128 PageID #: 7661




 Daniel J. Kornstein, Esq.
 September 13, 2018


 person most knowledgeable regarding efforts to preserve and collect relevant documents from her
 e-mail accounts, as well as Ms. Jordan’s inability to obtain any documents from multiple e-mail
 accounts she used during the time period of the SDA.

          During our call yesterday, I asked whether Ms. Jordan still claimed to be unable to access
 her e-mails and other electronic documents. You said that because you were not yet familiar with
 this issue, you would need to investigate it in order to get up to speed. Please let us know whether
 there has been any change in Ms. Jordan’s ability to access her electronic documents as soon as
 possible. In the meantime, please confirm that Ms. Jordan will be prepared to testify as a 30(b)(6)
 witness as previously stipulated by the parties.

        III.    Extension of Deadlines to Complete the Depositions of Ms. Jordan and Mr.
                Mirra

         During yesterday’s call, we also discussed amending the Scheduling Order to permit the
 parties to take the depositions of Ms. Jordan and Mr. Mirra in October, as the parties previously
 agreed. Given that the parties are no longer entitled to serve new discovery requests (unless the
 parties reach an agreement on the New RFPs as proposed by Mr. Mirra above), and that Mr. Mirra
 has agreed to produce any additional responsive documents (as detailed above) by September 30,
 there is no basis for a broader extension of the deadline for fact discovery. I have included for
 your review a revised Proposed Third Amended Scheduling Order. Please let us know Ms.
 Jordan’s position on this proposal.

          We trust that our efforts on the meet and confer and in this letter have resolved many of
 the issues Ms. Jordan previously put before the Court in her Discovery Letter, and that Ms. Jordan
 will abide by the Court’s September 7 directive to further narrow any outstanding disputes. To
 that end, we are available to meet and confer regarding any outstanding issues. Mr. Mirra reserves
 all of his rights.

 Sincerely,

 /s/ Nicholas Hoy

 Nicholas Hoy




                                                  5
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 96 of 128 PageID #: 7662




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE


 GIGI JORDAN,

                        Plaintiff,
                                                          C.A. No. 14-01485-GAM
                -against-
                                                          AFFIDAVIT
 RAYMOND A. MIRRA, JR.,

                        Defendant.



 STATE OF NEW YORK              )
                                )      ss.:
 COUNTY OF NASSAU               )

        Mark S. Warshavsky, CPA/ABV/CFF, CVA, CBA ASA CFE, MAFF, DABFA, MBA,

 being duly sworn, deposes and says:

        1.      I am the partner-in-charge of the Business Valuation & Litigation Services Group

 with the firm Gettry Marcus, CPA, P.C. I was retained by plaintiff’s counsel at Emery, Celli,

 Brinckerhoff & Abady LLP, as a forensic accountant and business valuation expert in

 conjunction with this action. I submit this affidavit in support of certain of plaintiff’s Objections

 to the February 27, 2019 Report and Recommendation of the Special Master.

        2.      My assignment, in part, is to assist the plaintiff in identifying the entities, assets,

 liabilities, and any other value omitted from the Separation and Distribution Agreement dated

 March 12, 2008 (“SDA”), and to assist in quantifying damages related to such omissions.

        3.      My business experience is concentrated in the areas of forensic accounting,

 business valuations, fraud investigations, bankruptcy, damage calculations, and litigation

 services associated with a wide array of legal claims.
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 97 of 128 PageID #: 7663




        4.      I am a Certified Public Accountant, Certified Valuation Analyst, Certified Fraud

 Examiner, Master Analyst in Financial Forensics, along with other related designations. My

 education history includes: i) Masters in Business Administration, specialization in taxation, from

 St. John's University; ii) Masters in Business Administration, specialization in finance, from

 Long Island University, C.W. Post Campus; and iii) Bachelor of Science, Accounting, from the

 University of Bridgeport.

        5.      I am a past Chairman of the Business Valuation Committee for the New York

 State Society of Certified Public Accountants. I have been retained by law firms, financial

 institutions, insurance companies, Trustees, businesses, and individuals, and, additionally, I have

 been approved to accept appointments as an accountant or business appraiser by a receiver or

 guardian in several counties of New York State, pursuant to New York State Part 36 of the Rules

 of the Chief Judge.

        6.      I have lectured nationally to various forensic accounting and business valuation

 professional organizations, the legal community, as well as state CPA societies. I was a founding

 member of the Forensic Accounting Academy, sponsored by the National Association of

 Certified Valuators and Analysts, where I was a contributing author providing course materials

 and instruction for a 40 hour continuing professional education course on forensic accounting.

 Additionally, I was a contributing author for a business valuation course sponsored by the

 National Association of Certified Valuators and Analysts.

        7.      I have authored articles on various forensic accounting and business valuation

 topics for nationally peer reviewed publications, and was a contributing author of the book

 Financial Forensics Body of Knowledge, published by John Wiley & Sons, Inc.




                                                   2
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 98 of 128 PageID #: 7664




        8.      I have been a court appointed and an agreed upon neutral expert, as well as an

 agreed upon arbitrator. I have been retained on matters in Federal and State Courts, and

 arbitration proceedings. My curriculum vitae is attached hereto as Exhibit A.

                                       I. INTRODUCTION

        9.      I have reviewed the incomplete financial and accounting discovery documents

 produced in this action – including the general ledgers, income tax returns, bank statements,

 balance sheets, and income statements, relevant to determining which entities, assets, liabilities,

 and other values were omitted from the SDA. I understand the discovery Special Master

 appointed by the Court has recommended that the Court order plaintiff, Ms. Jordan, to amend her

 interrogatory responses to “explicitly identify” such entities, assets, liabilities, and other values

 within sixty days of endorsement of the Court by order.

        10.     However, in order to conduct a proper analysis to identify the entities, assets,

 liabilities, and any other values omitted from the SDA, and the damages plaintiff incurred as a

 result, complete and detailed financial documents, and the information they contain, including

 general ledgers, income tax returns, bank statements, balance sheets, and income statements are

 required, that are now substantially incomplete as produced by the defendant.

        11.     The general ledgers, income tax returns, bank statements, balance sheets, and

 income statements are interdependent sources of financial information, and are necessary in this

 forensic accounting assignment to verify the completeness and classification of assets, liabilities,

 and other values before plaintiff can identify them.1

        12.     The document production by the defendant is deficient in that: i) most of the



 1
  Externally prepared financial statements are also an integral source of financial information that
 should be made available to the plaintiff.



                                                  3
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 99 of 128 PageID #: 7665




 requested financial documents have not been produced; and ii) the financial documents that have

 been produced are substantially incomplete due to the omission of transactions that materially

 affect the assets and liabilities of the various entities.

         13.     Thus, the necessary information contained in the financial documents required to

 identify the entities, assets, liabilities, and other values omitted from the SDA have not been

 produced by the defendant.

     II. ISSUES PREVENTING THE PLAINTIFF FROM COMPLYING WITH THE
     RECOMMENDED ORDER TO AMEND HER INTERROGATORY RESPONSES


                    The Plaintiff Does Not Possess the Necessary Information

         14.     The plaintiff does not possess the necessary information to identify the entities,

 assets, liabilities, and other values omitted from the SDA, or to conduct a valuation of these

 items, because the defendant has not produced sufficient documentation to enable her to do so.

         15.     Lacking these vital documents makes it impossible for the plaintiff to accurately

 identify which entities, assets, liabilities, and other values were omitted from the SDA, or which

 other entities (and their assets and liabilities) may exist that would be revealed in the large

 number of missing financial documents. Thus, the recommendation that the plaintiff amend her

 interrogatory responses to “explicitly identify the entities, assets, liabilities, and other values”

 that were omitted from the SDA is impossible to accomplish with the financial records that have

 been produced so far, which do not include complete general ledgers for most of the entities

 which the plaintiff and defendant owned. Moreover, the financial documents produced by the

 defendant contain a small fraction of the entities’ income tax returns, bank statements, and other




                                                     4
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 100 of 128 PageID #: 7666




  basic accounting records required.2

               The Required Basic Accounting and Tax Records Should be Provided

         16.     The basic documents required to determine which entities, assets, liabilities, and

  other values were omitted from the SDA include the complete general ledgers, income tax

  returns, bank statements, balance sheets, and income statements. These documents contain

  financial information that is interrelated, making each document necessary to trace and verify

  transactions each record contains.

                             Complete General Ledgers Should Be Produced

         17.     Complete general ledgers provide a detailed record of all transactions that

  occurred within an entity’s accounting period. Those transactions listed on a general ledger

  should be verified by supporting documents, such as bank statements. To date, my analysis of the

  defendant’s general ledgers provided reflect that defendant has produced only a small fraction of

  the general ledgers needed.

         18.     In instances where the defendant has produced the general ledgers, they reveal

  missing transactions that cannot be accounted for. For example, the ending account balances

  within a general ledger should agree with the opening balances in the subsequent year, but I have

  found instances where they do not. In the general ledgers defendant produced, year-end balances

  reflect large discrepancies when compared to the opening balances in the following year. Those

  discrepancies indicate that data fields within the general ledgers are missing, hidden from view,

  or otherwise manipulated such that the transactions accounting for the large discrepant amounts

  2
    For the purposes of identifying the assets and liabilities in this litigation, complete general
  ledgers should be provided, which includes every transaction within each fiscal year, or if
  transactions are summarized (batch posted) on the general ledger from subsidiary schedules (e.g.,
  a separate accounting system to track sales), such subsidiary schedules/ledgers should also be
  provided with detail for each individual transaction.



                                                 5
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 101 of 128 PageID #: 7667




  cannot be identified. This could indicate that certain transactions were entered subsequent to the

  export of the general ledgers to non-native files. Defendant’s production of his general ledgers in

  their native Peachtree/Sage 50 accounting files would disclose the nature of these discrepancies

  and disposition of the funds otherwise unaccounted for. (See paragraphs 25-26).

                                 Income Tax Returns Should Be Produced

         19.     An entity’s income tax return memorializes the amounts and classification of the

  assets, liabilities, income, owner distributions, and owner contributions, as well ownership

  percentage, for a given tax year. The income tax return is filed with the Internal Revenue

  Service, and is signed by a responsible officer under penalty of perjury.

         20.     The representations of the assets, liabilities, income, owner distributions, and

  owner contributions for each entity by the defendant, in the income tax returns, provides a

  mechanism in which other financial information, such as information from general ledgers, can

  be compared.

         21.     The income tax returns are important in verifying information provided from

  other sources, and are necessary to determine the classification of certain items. To date, my

  analysis of the defendant’s tax returns provided reflect that defendant has produced only a small

  fraction of the tax returns needed.

                                   Bank Statements Should Be Produced

         22.     Bank statements are a vital third-party source of information that are important in

  verifying transactions on the general ledgers and in tracing disbursements and receipts to and

  from various entities or persons. To date, my analysis of the defendant’s bank statements

  provided reflect that defendant has produced only a small fraction of the bank statements needed.




                                                   6
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 102 of 128 PageID #: 7668




                                     Balance Sheets Should Be Produced

           23.    Balance sheets present a listing of assets, liabilities, and equity. To date, my

  analysis of the defendant’s balance sheets provided reflect that defendant has produced only a

  small fraction of the balance sheets needed.

                                  Income Statements Should Be Produced

           24.    Income statements present the balances of revenue and expense accounts, by

  classification, that occurred within an entity’s accounting period. To date, my analysis of the

  defendant’s income statements provided reflect that defendant has produced only a small fraction

  of the income statements needed.

      Defendant’s Accounting Records Contain Missing Transactions That Cannot Be Traced
                       Because He Has Not Produced the Native ESI Files

           25.    Besides the fact that the vast majority of the key accounting records are not

  produced, even those records the defendant has produced are both incomplete and inconsistent

  from one record to the next, evidencing missing transactions. For example,

                                                                                                et




           26.    Additionally,




  3
      Bates number RAM000054622, page 119 (Account ID 99000). See Exhibit B.
  4
      Bates number RAM000043192. See Exhibit C.



                                                  7
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 103 of 128 PageID #: 7669




                                                                                7



         27.     These large, missing transactions (and others like them) support the necessity for

  plaintiff to obtain defendant’s native Peachtree/Sage 50 accounting files, which would unmask

  the disposition of these large missing transactions and other similar missing transactions.

               Peachtree/Sage 50 Files Are the Appropriate Medium of Production

         28.     Peachtree/Sage 50 files are the appropriate medium to receive defendant’s

  electronic accounting information. Defendant’s financial documents show that Peachtree/Sage 50

  accounting files are the manner in which the books and records were kept in the usual course of

  business (i.e., as a Peachtree/Sage 50 file or Peachtree/Sage 50 .ptb backup file). If defendant’s

  accounting records were produced in their native Peachtree/Sage 50 file form, the missing

  transactions, among other items, would be disclosed, including the date the transactions were

  initially entered, and when such transactions were subsequently altered or deleted. Defendant’s

  production of his accounting records in native Peachtree/Sage 50 files would also provide

  plaintiff with access to all of the missing general ledgers, balance sheets, and income statements

  for the periods not produced by defendant to date.

         29.     In addition, access to defendant’s native Peachtree/Sage 50 files would afford

  plaintiff the ability to summarize information in reasonably usable reports that allow her

  accountants to view the underlying transactions of each company’s accounts.




  5
    Bates number RAM000054622, page 19 (Account ID 10500). See Exhibit B.
  6
    Bates number RAM000043192, page 1 (Account ID 10500). See Exhibit C.
  7
    I have observed additional examples of such inconsistencies.



                                                   8
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 104 of 128 PageID #: 7670




                Assertions Made by the Defendant Regarding the Purging of Data

         30.     The defendant has asserted that his Peachtree/Sage 50 data is “purged” every

  twenty or twenty four months; therefore, the data is not “readily accessible” for production.8 This

  argument is disingenuous because: i) Peachtree/Sage 50 will not allow purging of data in the

  Peachtree/Sage 50 files until a Peachtree/Sage 50 .ptb backup file is created. Accordingly,

  defendant has access to those Peachtree/Sage 50 back-up files such that they can be readily

  produced; and ii) defendant’s production shows the export of certain of his native Peachtree/Sage

  50 files to non-native TIFF format just before he produced them in the litigation, confirming that

  he has them in native Peachtree/Sage 50 file format. (See paragraph 35).

         31.     The Peachtree/Sage 50 “Purge Wizard” feature within Peachtree/Sage 50’s

  software instructs that: “[b]efore Peachtree purges your data, you must create at least one backup

  file of your company's information.”9 Accordingly, the software requires the Peachtree/Sage 50

  user to create a “.ptb” backup file, which will not allow a user to purge data until after a backup

  file has been created.

         32.     Defendant has not asserted at any time that he does not have the Peachtree/Sage

  50 backup files.

         33.     In light of the mandatory backup files Peachtree/Sage 50 requires, defendant’s

  representation that the files requested have been “purged”, as if purging means that he no longer

  has these Peachtree/Sage 50 files (as a backup file), is misleading.

         34.     Further, any assertion that defendant does not have native Peachtree/Sage 50 files

  is belied by the fact that certain of his general ledgers produced show by the timestamps on the

  8
   See the defendant’s letter dated November 6, 2018, page 6.
  9
   The Sage 50 Purge Wizard contains identical language, except that "Peachtree" is replaced by
  “Sage 50.”



                                                   9
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 105 of 128 PageID #: 7671




  documents, that defendant exported some general ledgers to non-native TIFF files several days

  before he produced them in the litigation.

           35.    For example, a 2006 RAM Capital Group LLC general ledger was exported out of

  its native Peachtree/Sage 50 file format to (non-native) TIFF format on October 19, 2015, two

  days before the general ledger was produced to plaintiff.10 Defendant’s export of his 2006

  general ledger from the native Peachtree/Sage 50 file to non-native TIFF is evidence that even if

  defendant purged his Peachtree/Sage 50 files, he maintains the Peachtree/Sage 50 underlying

  transactional data or backup files.

           36.    There is no “legitimate business consideration” for defendant’s export of his

  Peachtree/Sage 50 files to non-native TIFF (or Excel) files, just days before production in the

  litigation and nine years after the accounting period for which they were generated.

   The Production of Defendant’s Native Peachtree/Sage 50 Files is Not an Onerous Burden
                                     on the Defendant

           37.    The production of Peachtree/Sage 50 backup files is not a time or resource

  intensive process. Minimal steps are required to create a copy of the files. In fact, the process of

  copying the Peachtree/Sage 50 backup files is much simpler than exporting various individual

  reports from Peachtree/Sage 50 to non-native files like TIFF, as defendant has done, obscuring

  crucial data by that process.

           38.    Furthermore, Peachtree/Sage 50 files can be extracted, specifically identifying the

  relevant entities, without providing information regarding other entities. Accordingly,

  defendant’s assertions that neutral third-party vendor imaging of his Peachtree/Sage 50 files




  10
       Bates number RAM000039676. See Exhibit D.



                                                  10
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 106 of 128 PageID #: 7672




  would yield proprietary information about other entities not at issue in this case is misleading.11

            The Accounting Records Produced in Non-Native TIFF/PDF Files or Excel is
                             Unreasonably Burdensome to Plaintiff

            39.    All of defendant’s general ledgers show that they are maintained in

  Peachtree/Sage 50 file format. Yet, more than half of the general ledgers produced by the

  defendant are in non-native TIFF/PDF files, and the rest are exported to non-native Excel files.

  The defendant has incorrectly stated that the plaintiff can “upload the Excel data to the Peachtree

  software that they have to use it as well.”12 This statement misses the point. The reason for

  needing the Peachtree/Sage 50 files is to enable plaintiff to locate and trace the large number of

  missing transactions and missing accounting records contained in the native Peachtree/Sage 50

  files.

            40.    For plaintiff to convert the general ledgers’ information defendant produced in

  TIFF/PDF formats will also require plaintiff to manually re-enter thousands of transactions.

  There is a significant amount of data in this case, and it unnecessarily burdensome for the

  plaintiff to have to recompile this data in attempts to reconstruct the information that is already

  contained within defendant’s Peachtree/Sage 50 files. This would require (at least) hundreds of

  hours by plaintiff’s accountants to recreate the existing Peachtree/Sage 50 files defendant

  possesses.

            41.    Even undertaking that onerous burden, the recreated records would still only

  render incomplete data in a somewhat more useable form. Conversely, the production of all

  defendant’s Peachtree/Sage 50 files should take, at most, several hours for him to complete.

            42.    Plaintiff requires defendant’s native Peachtree/Sage 50 accounting files to identify

  11
       See January 11, 2019 Hearing transcript, pages 59-60.
  12
       Jan. 11, 2019 Hearing Transcript at 55:4-6.



                                                    11
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 107 of 128 PageID #: 7673




  the entities’ assets and liabilities not listed in the SDA. Neutral third-party vendor imaging would

  efficiently locate and extract the relevant files in a timely and cost effective manner.13

          43.     If the Court denies plaintiff access to defendant’s native Peachtree/Sage 50

  accounting records, as they are ordinarily maintained, it is reasonable to expect that, at the least,

  defendant’s complete general ledgers for each entity must be produced in Excel or CSV format.

  Those records should be extracted by a neutral third-party vendor, who can assure that all of the

  relevant data fields within each general ledger are intact. Additionally, a complete record of the

  “Audit Trail Report” within Peachtree for each entity, for the relevant period, should be extracted

  in Excel or CSV format. The chart of accounts for each entity should also be extracted by a

  neutral third-party vendor to ensure that the plaintiff has reasonable knowledge regarding the

  maintenance of the books and records for the entities.

   Identification of the Assets and Liabilities Omitted From the SDA Are Appropriately the
                   Subject of an Expert Report, Not Interrogatory Responses

          44.     The Special Master’s Report recommends that plaintiff be required to amend her

  interrogatory responses to “explicitly identify the entities, assets, liabilities, and any other value

  …omitted from the SDA,” or be precluded from entering that later discovered evidence of assets

  and liabilities at trial (“absent leave of court”).

          45.      Identifying which entities, assets, liabilities, and other values were omitted from

  the SDA requires a complex forensic analysis, which includes tracing transactions through the

  various interrelated financial and accounting records for the numerous entities defendant

  established, and analyzing individual journal entries to determine whether a transaction was

  recorded in the proper account based on corroborating financial information contained in those

  13
    The use of a neutral third-party vendor to extract the Peachtree/Sage 50 data will ensure that
  the data extracted is complete, and will also preserve the integrity of the information.



                                                        12
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 108 of 128 PageID #: 7674




  financial and accounting records.

         46.     The valuation of entities, assets, and liabilities is a complicated process involving

  the utilization of various approaches, analyzing financial and other factors, and applying the

  appropriate adjustments to comply with applicable standards. This complex assignment could

  only be undertaken by an individual who is certified to perform these types of valuations.

         47.     For example, if an entity is valued under the income approach, various analyses

  may have to be performed, such as to determine the entity’s normalized cash flow and an

  appropriate discount rate.

         48.     If an entity is valued under the asset approach, various analyses may have to be

  performed, such as valuations of the underlying assets and liabilities. This approach typically

  begins with a balance sheet and restates the assets and liabilities, including those that are

  unrecorded, to a fair market value.

         49.     Regardless of the approach utilized to value the entities, assets, liabilities, and

  other values omitted from the SDA, such analysis is required in the context of sufficient

  information not provided to date. Accordingly sufficient information to provide a complete

  identification of the entities, assets, liabilities, and other values omitted from the SDA has not

  been made available to the plaintiff, and cannot be conducted at this time.

                                             III. CONCLUSION

         50.     In order to identify which entities, assets, liabilities, and any other values were

  omitted from the SDA, the necessary financial information14 must first be made available to the

  plaintiff. Only then can a complex financial analysis be conducted, such that plaintiff will be able



  14
    Including, but not limited to, complete general ledgers, income tax returns, bank statements,
  balance sheets, and income statements for each entity.



                                                  13
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 109 of 128 PageID #: 7675
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 110 of 128 PageID #: 7676




                                  EXHIBIT A
                 Mark S. Warshavsky Curriculum Vitae
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 111 of 128 PageID #: 7677




           │
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 112 of 128 PageID #: 7678




•
•
•


•




•

•




•
•




•
•
•
•


•




•
•
•
•
•

                                                                             Page 2 of 9
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 113 of 128 PageID #: 7679




•
•




                                                                             Page 3 of 9
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 114 of 128 PageID #: 7680




                                                                             Page 4 of 9
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 115 of 128 PageID #: 7681




•




•




                                                                             Page 5 of 9
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 116 of 128 PageID #: 7682




                                                                             Page 6 of 9
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 117 of 128 PageID #: 7683




  •
  •




  •                                     •
  •                                     •
  •                                     •
  •                                     •
  •                                     •




                                                                             Page 7 of 9
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 118 of 128 PageID #: 7684




     •
     •
     •



     •
     •
     •




                                                                             Page 8 of 9
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 119 of 128 PageID #: 7685




                                                                             Page 9 of 9
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 120 of 128 PageID #: 7686




                                  EXHIBIT B
        Advanced Research Corporation 2007 General Ledger
                              RAM000054622
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 121 of 128 PageID #: 7687




                     REDACTED IN FULL
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 122 of 128 PageID #: 7688




                     REDACTED IN FULL
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 123 of 128 PageID #: 7689




                                  EXHIBIT C
        Advanced Research Corporation 2008 General Ledger
                              RAM000043192
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 124 of 128 PageID #: 7690




                     REDACTED IN FULL
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 125 of 128 PageID #: 7691




                     REDACTED IN FULL
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 126 of 128 PageID #: 7692




                                  EXHIBIT D
        RAM Capital Group, LLC 2006 General Ledger, Page 1
                              RAM000039676
Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 127 of 128 PageID #: 7693




                     REDACTED IN FULL
01234ÿ6789 3 1
    Case 1:14-cv-01485-GAM Document 318 Filed 03/22/19 Page 128 of 128 PageID #: 7694


   ÿÿÿ!
 "#$%$&'
 ()*+,"($-+%".*/('%0#"+1$,
 2 3
                                  4565ÿ89:;<9=;ÿ>?@<;
                                 89:;<9=;ÿ?Aÿ8BCDED<B
F71G83ÿ7HÿIJ38147 G8ÿKGJGLÿÿ
NOPÿQRSSRTUVWÿXYZV[Z\XURVÿTZ[ÿPVXPYP]ÿ^_ÿ̀SSUV[RVaÿbSUOcÿRVÿdefdeghfiÿZXÿjkflÿmn
boNÿZV]ÿQUSP]ÿRVÿdefdeghfiÿÿ
>D:BÿpDqBr sRY]ZVtuÿnUYYZ
>D:Bÿp@qvB<r fkflw\twhflxjwy`n
z9CB<r                yUWUÿsRY]ZV
8?=@qB{;ÿp@qvB<rdf|
8?=}B;ÿ~B;rÿÿ
II6ÿ0 I0FÿÿGLGÿ74 ÿ17ÿÿ477 3ÿ0434ÿ
ÿÿ¡ÿ¢£¤ÿ¥¦§ÿ̈1182 3 1©ÿªÿ̈«ÿ3 G¬ÿ
­ÿ®ÿªÿ̈¯«ÿI¬2GG1ÿÿ­ÿI®ÿªÿ̈«ÿHHG°G1ÿI¬341ÿHHG°G1«¨JJG 7 ®ÿIJG29«
±r±²³=´³µ±²¶·³¸¹ºÿp?;9=Bÿ»D:ÿvBB{ÿBCB=;<?{9=DCC¼ÿqD9CB½ÿ;?rÿ
oZVUPSÿsuÿ¾RYV[XPUVÿÿÿÿÿ]¿RYV[XPUVÀP\^ZSZTu\RÁaÿ\YPVXZÀP\^ZSZTu\RÁÿÿ
oP^RYZOÿ¿uÿÂYRTVÿÿÿÿÿ]P^RYZO^YRTVÀÃcUVVPÁZVcPSu\RÁÿÿ
oRVZS]ÿÄPUVOZY]ÿaÿÅÅÿÿÿÿÿ]RVZS]YPUVOZY]ÀÃcUVVPÁZVcPSu\RÁÿÿ
bSUOcÿbÆP¿UPSÿ̀SSUV[RVÿaÿÅÅÅÿÿÿÿÿÆZSSUV[RVÀ[OZwSS\u\RÁÿÿ
scSUZÿÂP[¿UVÿÿÿÿÿÇcSUZ^P[¿UVÀÃcUVVPÁZVcPSu\RÁÿÿ
¾PVVPXOÿsuÿÈZ\O^ZYÿÿÿÿÿ¿VZ\O^ZYÀÁVZXu\RÁaÿ¿]ZSP_ÀÁVZXu\RÁÿÿ
